


                                                                 EXECUTION COPY





===============================================================================


                          SALE AND SERVICING AGREEMENT

                                      among

               LONG BEACH ACCEPTANCE AUTO RECEIVABLES TRUST 2004-C

                                     Issuer

                     LONG BEACH ACCEPTANCE RECEIVABLES CORP.

                                   Transferor

                           LONG BEACH ACCEPTANCE CORP.

                       Originator, Servicer and Custodian

                                       and

                    JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

                   Back-up Servicer and Trust Collateral Agent

                          Dated as of December 1, 2004


===============================================================================






                                TABLE OF CONTENTS



                                                                                                                Page

ARTICLE I DEFINITIONS.............................................................................................1

     SECTION 1.1.          Definitions............................................................................1
     SECTION 1.2.          Other Definitional Provisions..........................................................1
     SECTION 1.3.          Calculations...........................................................................2
     SECTION 1.4.          Action by or Consent of Noteholders or the Class C Certificateholder...................2
     SECTION 1.5.          Material Adverse Effect................................................................3

ARTICLE II CONVEYANCE OF RECEIVABLES..............................................................................3

     SECTION 2.1.          Conveyance of Initial Receivables......................................................3
     SECTION 2.2.          Conveyance of Subsequent Receivables...................................................4
     SECTION 2.3.          Transfer Intended as Sale; Precautionary Security Interest.............................9
     SECTION 2.4.          Assignment by Transferor..............................................................10
     SECTION 2.5.          Further Encumbrance of Trust Assets...................................................10

ARTICLE III THE RECEIVABLES......................................................................................10

     SECTION 3.1.          Representations and Warranties of Transferor..........................................10
     SECTION 3.2.          Repurchase upon Breach of Representations and Warranties of the Transferor............11
     SECTION 3.3.          Custody of Legal Files and Receivable Files...........................................12
     SECTION 3.4.          Legal File Deficiencies...............................................................12
     SECTION 3.5.          Access to Receivable Files; Servicer's Duties with Respect to Receivable Files........13
     SECTION 3.6.          Issuer's Certificate..................................................................14

ARTICLE IV ADMINISTRATION AND SERVICING OF RECEIVABLES...........................................................14

     SECTION 4.1.          Duties of the Servicer................................................................14
     SECTION 4.2.          Collection and Allocation of Receivable Payments......................................15
     SECTION 4.3.          Realization upon Receivables..........................................................16
     SECTION 4.4.          Physical Damage Insurance; Other Insurance............................................17
     SECTION 4.5.          Maintenance of Security Interests in Financed Vehicles................................18
     SECTION 4.6.          Additional Covenants of Servicer......................................................19
     SECTION 4.7.          Purchase of Receivables Upon Breach...................................................20
     SECTION 4.8.          Servicing Fee.........................................................................20
     SECTION 4.9.          Servicer's Certificate................................................................21
     SECTION 4.10.         Annual Statement as to Compliance; Notice of Default..................................21
     SECTION 4.11.         Annual Independent Certified Public Accountant's Report...............................22
     SECTION 4.12.         Servicer Expenses.....................................................................22
     SECTION 4.13.         Retention and Termination of Servicer.................................................22
     SECTION 4.14.         Access to Certain Documentation and Information Regarding Receivables.................23

                                       i


     SECTION 4.15.         Verification of Servicer's Certificate................................................23
     SECTION 4.16.         Fidelity Bond.........................................................................25
     SECTION 4.17.         Delegation of Duties..................................................................25
     SECTION 4.18.         Delivery of Back-up Tapes of Back-up Servicer.........................................25
     SECTION 4.19.         Confidential Information..............................................................26

ARTICLE V ACCOUNTS; PAYMENTS; STATEMENTS TO NOTEHOLDERS..........................................................27

     SECTION 5.1.          Accounts; Lock-Box Account............................................................27
     SECTION 5.2.          Collections...........................................................................29
     SECTION 5.3.          Application of Collections............................................................29
     SECTION 5.4.          Intentionally Omitted.................................................................29
     SECTION 5.5.          Additional Deposits...................................................................29
     SECTION 5.6.          Payments; Policy Claims...............................................................30
     SECTION 5.7.          Statements to Noteholders and the Class C Certificateholder; Tax Returns..............35
     SECTION 5.8.          Reliance on Information from the Servicer.............................................38
     SECTION 5.9.          Optional Deposits by the Note Insurer.................................................38
     SECTION 5.10.         Spread Account........................................................................38
     SECTION 5.11.         Withdrawals from Supplemental Enhancement Account and Spread Account..................39
     SECTION 5.12.         Supplemental Enhancement Account......................................................39
     SECTION 5.13.         Pre-Funding Account...................................................................40
     SECTION 5.14.         Securities Accounts...................................................................40

ARTICLE VI THE POLICY ...........................................................................................41

     SECTION 6.1.          Policy................................................................................41
     SECTION 6.2.          Claims Under Policy...................................................................41
     SECTION 6.3.          Preference Claims; Direction of Proceedings...........................................42
     SECTION 6.4.          Surrender of Policy...................................................................43

ARTICLE VII THE TRANSFEROR.......................................................................................43

     SECTION 7.1.          Representations of the Transferor.....................................................43
     SECTION 7.2.          Liability of the Transferor...........................................................45
     SECTION 7.3.          Merger or Consolidation of, or Assumption of the Obligations of, the Transferor.......45
     SECTION 7.4.          Limitation on Liability of the Transferor and Others..................................46
     SECTION 7.5.          Transferor May Own Notes..............................................................46

ARTICLE VIII THE SERVICER........................................................................................46

     SECTION 8.1.          Representations of Servicer...........................................................46
     SECTION 8.2.          Indemnities of Servicer...............................................................48
     SECTION 8.3.          Merger or Consolidation of, or Assumption of the Obligations of, Servicer or
                             Back-up Servicer....................................................................50
     SECTION 8.4.          Limitation on Liability of Servicer and Others........................................51
     SECTION 8.5.          Servicer and Back-up Servicer Not to Resign...........................................52

                                       ii


ARTICLE IX SERVICER TERMINATION EVENTS...........................................................................53

     SECTION 9.1.          Servicer Termination Events...........................................................53
     SECTION 9.2.          Appointment of Successor..............................................................56
     SECTION 9.3.          Notification to Noteholders and the Class C Certificateholder.........................57
     SECTION 9.4.          Action Upon Certain Failures of the Servicer..........................................57

ARTICLE X THE TRUST COLLATERAL AGENT.............................................................................58

     SECTION 10.1.         Duties of the Trust Collateral Agent..................................................58
     SECTION 10.2.         Trust Collateral Agent to Act for the Class A Noteholders, the Class C
                             Certificateholder and Note Insurer..................................................61
     SECTION 10.3.         Certain Matters Affecting the Trust Collateral Agent..................................61
     SECTION 10.4.         Trust Collateral Agent and Back-up Servicer Not Liable for Notes or Receivables.......62
     SECTION 10.5.         Trust Collateral Agent and Back-up Servicer May Own Notes.............................63
     SECTION 10.6.         Indemnity of Trust Collateral Agent and Back-up Servicer..............................63
     SECTION 10.7.         Eligibility Requirements for Trust Collateral Agent...................................64
     SECTION 10.8.         Resignation or Removal of Trust Collateral Agent......................................64
     SECTION 10.9.         Successor Trust Collateral Agent......................................................65
     SECTION 10.10.        Merger or Consolidation of Trust Collateral Agent.....................................66
     SECTION 10.11.        Co-Trustee; Separate Trustee..........................................................66
     SECTION 10.12.        Representations and Warranties of Trust Collateral Agent..............................67
     SECTION 10.13.        Rights of Note Insurer to Direct Trust Collateral Agent...............................68

ARTICLE XI TERMINATION...........................................................................................68

     SECTION 11.1.         Termination...........................................................................68

ARTICLE XII ADMINISTRATIVE DUTIES OF THE SERVICER................................................................69

     SECTION 12.1.         Administrative Duties.................................................................69
     SECTION 12.2.         Records...............................................................................70
     SECTION 12.3.         Additional Information to be Furnished to the Issuer..................................71
     SECTION 12.4.         No Additional Compensation............................................................71

ARTICLE XIII MISCELLANEOUS PROVISIONS............................................................................71

     SECTION 13.1.         Amendment.............................................................................71
     SECTION 13.2.         Protection of Title...................................................................72
     SECTION 13.3.         Limitation on Rights of Noteholders and the Class C Certificateholder.................75
     SECTION 13.4.         Governing Law.........................................................................76
     SECTION 13.5.         Notices...............................................................................76
     SECTION 13.6.         Severability of Provisions............................................................76
     SECTION 13.7.         Assignment to Indenture Trustee.......................................................77
     SECTION 13.8.         Limitation of Liability of Owner Trustee, Back-up Servicer and Trust
                             Collateral Agent....................................................................77
     SECTION 13.9.         Independence of the Servicer..........................................................77
     SECTION 13.10.        No Joint Venture......................................................................77

                                      iii


     SECTION 13.11.        Nonpetition Covenant..................................................................78
     SECTION 13.12.        Third Party Beneficiaries.............................................................78
     SECTION 13.13.        Consent to Jurisdiction...............................................................78
     SECTION 13.14.        Headings..............................................................................79
     SECTION 13.15.        Trial by Jury Waived..................................................................79
     SECTION 13.16.        Entire Agreement......................................................................79
     SECTION 13.17.        Effect of Policy Expiration Date......................................................79

                                     ANNEXES

Annex         A       Defined Terms

                                    EXHIBITS

Exhibit       A-1     Form of Issuer's Certificate
Exhibit       A-2     Form of Issuer's Certificate
Exhibit       B-1     Form of Servicer's Certificate
Exhibit       B-2     Form of Loan Master File Layout
Exhibit       C       Intentionally Omitted
Exhibit       D       Payment Deferment and Due Date Change Policies
Exhibit       E       Documentation Checklist
Exhibit       F       Form of Transfer Agreement

                                    SCHEDULES

Schedule      A       Schedule of Receivables
Schedule      B       Location of Receivable Files; Location of Legal Files
Schedule      C       Delivery Requirements

                                       iv


                  SALE AND SERVICING AGREEMENT ("Agreement"), dated as of
December 1, 2004, among LONG BEACH ACCEPTANCE AUTO RECEIVABLES TRUST 2004-C, a
Delaware statutory trust, as issuer (the "Issuer"), LONG BEACH ACCEPTANCE
RECEIVABLES CORP., a Delaware corporation, as transferor (the "Transferor"),
LONG BEACH ACCEPTANCE CORP., a Delaware corporation, as originator of the
receivables ("LBAC"), as servicer (in such capacity, the "Servicer") and as
custodian (in such capacity, the "Custodian") and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, a national banking association, as back-up servicer and trust
collateral agent, (the "Back-up Servicer" and the "Trust Collateral Agent",
respectively).

                  WHEREAS the Issuer desires to acquire a portfolio of
receivables arising in connection with motor vehicle retail installment sale
contracts acquired by LBAC through motor vehicle dealers;

                  WHEREAS the Transferor has purchased such receivables from
LBAC and Long Beach Acceptance Receivables Corp. Warehouse I (collectively, the
"Sellers") and is willing to convey such receivables to the Issuer;

                  WHEREAS the Issuer desires to acquire, from time to time,
additional receivables arising in connection with motor vehicle retail
installment sale contracts to be acquired by LBAC;

                  WHEREAS the Transferor has agreed to purchase, from time to
time, such additional receivables from the Sellers and is willing to convey such
receivables to the Issuer; and

                  WHEREAS the Servicer is willing to service all such
receivables.

                  NOW, THEREFORE, in consideration of the premises and the
mutual covenants herein contained, the parties hereto agree as follows:

                                    ARTICLE I
                                   DEFINITIONS

                  SECTION 1.1. Definitions. Whenever used in this Agreement,
capitalized terms used and not otherwise defined herein shall have the meanings
set forth in Annex A attached hereto.

                  SECTION 1.2. Other Definitional Provisions.

     (a) All terms defined in this Agreement (including Annex A hereto) shall
have the defined meanings when used in any instrument governed hereby and in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein.

     (b) As used in this Agreement, in any instrument governed hereby and in any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms not defined in this Agreement (including Annex A hereto) or in
any such instrument, certificate or other document, and accounting terms partly
defined in this Agreement (including Annex A



hereto) or in any such instrument, certificate or other document to the extent
not defined, shall have the respective meanings given to them under generally
accepted accounting principles as in effect on the date of this Agreement or any
such instrument, certificate or other document, as applicable. To the extent
that the definitions of accounting terms in this Agreement (including Annex A
hereto) or in any such instrument, certificate or other document are
inconsistent with the meanings of such terms under generally accepted accounting
principles, the definitions contained in this Agreement (including Annex A
hereto) or in any such instrument, certificate or other document shall control.

     (c) The words "hereof," "herein," "hereunder" and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; Section, Schedule and Exhibit
references contained in this Agreement are references to Sections, Schedules and
Exhibits in or to this Agreement unless otherwise specified; and the term
"including" shall mean "including without limitation."

     (d) With respect to all terms in this Agreement, the singular includes the
plural and the plural the singular; words importing any gender include the other
genders; references to "writing" include printing, typing, lithography, and
other means of reproducing words in a visible form; references to agreements and
other contractual instruments include all subsequent amendments thereto or
changes therein entered into in accordance with their respective terms and not
prohibited by this Agreement; references to Persons include their permitted
successors and assigns; and the term "including" means "including without
limitation."

     (e) Any agreement, instrument or statute defined or referred to herein or
in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented in accordance with the terms thereof and includes (in the case of
agreements or instruments) references to all attachments thereto and instruments
incorporated therein; references to a Person are also to its permitted
successors and assigns.

                  SECTION 1.3. Calculations. All calculations of the amount of
the Servicing Fee, the Back-up Servicer Fee, Custodian Fee and the Indenture
Trustee Fee shall be made on the basis of a 360-day year consisting of twelve
30-day months. All references to the Principal Balance of a Receivable as of the
last day of a Collection Period shall refer to the close of business on such
day.

                  SECTION 1.4. Action by or Consent of Noteholders or the Class
C Certificateholder. Whenever any provision of this Agreement refers to action
to be taken, or consented to, by Noteholders or the Class C Certificateholder,
such provision shall be deemed to refer to Noteholders or the Class C
Certificateholder of record as of the Record Date immediately preceding the date
on which such action is to be taken, or consent given, by Noteholders or the
Class C Certificateholder. Solely for the purposes of any action to be taken or
consented to by Noteholders or the Class C Certificateholder, any Note
registered in the name of the Transferor, LBAC, the Servicer or any Affiliate
thereof shall be deemed not to be outstanding and shall not be taken into
account in determining whether the requisite interest necessary to effect any
such action or consent has been obtained; provided, however, that, solely for
the purpose of determining whether the Indenture Trustee or the Trust Collateral
Agent is

                                       2


entitled to rely upon any such action or consent, only Notes which the Indenture
Trustee or the Trust Collateral Agent actually knows to be so owned shall be so
disregarded.

                  SECTION 1.5. Material Adverse Effect. Whenever a determination
is to be made under this Agreement as to whether a given event, action, course
of conduct or set of facts or circumstances could or would have a material
adverse effect on the Issuer or Noteholders (or any similar or analogous
determination), such determination shall be made without taking into account the
insurance provided by the Policy. Whenever a determination is to be made under
this Agreement whether a breach of a representation, warranty or covenant has or
could have a material adverse effect on a Receivable or the interest therein of
the Issuer, the Noteholders or the Note Insurer (or any similar or analogous
determination), such determination shall be made by the Controlling Party in its
sole discretion.

                                   ARTICLE II
                            CONVEYANCE OF RECEIVABLES

                  SECTION 2.1. Conveyance of Initial Receivables.

                  In consideration of the Issuer's delivery of the Class R
Certificate to or upon the order of the Transferor on the Closing Date and the
net proceeds from the sale of the Notes and the other amounts to be distributed
from time to time to, or upon the order of, the Transferor in accordance with
the terms of this Agreement, the Transferor does hereby transfer, assign, set
over and otherwise convey to the Issuer, without recourse, all right, title and
interest of the Transferor in, to and under:

                  (i) the Initial Receivables listed in Schedule A hereto, all
      monies received on the Initial Receivables after the Initial Cutoff Date
      and, with respect to any Initial Receivables which are Precomputed
      Receivables, the related Payahead Amount, and all Liquidation Proceeds and
      Recoveries received with respect to such Initial Receivables;

                  (ii) the security interests in the related Financed Vehicles
      granted by the related Obligors pursuant to the Initial Receivables and
      any other interest of the Transferor in such Financed Vehicles, including
      the certificates of title and any other evidence of ownership with respect
      to such Financed Vehicles;

                  (iii) any proceeds from claims on any physical damage, credit
      life and credit accident and health insurance policies or certificates or
      the VSI Policy, if any, relating to the related Financed Vehicles or the
      related Obligors, including any rebates and premiums;

                  (iv) property (including the right to receive future
      Liquidation Proceeds) that secures an Initial Receivable and that has been
      acquired by or on behalf of the Transferor pursuant to the liquidation of
      such Initial Receivable;

                  (v) the Purchase Agreement including a direct right to cause
      LBAC to purchase Initial Receivables from the Issuer upon the occurrence
      of a breach of any of the representations and warranties contained in
      Section 3.03(b) of the Purchase Agreement or

                                       3


      the failure of LBAC to timely comply with its obligations pursuant to
      Section 5.05 of the Purchase Agreement;

                  (vi) refunds for the costs of extended service contracts with
      respect to the related Financed Vehicles, refunds of unearned premiums
      with respect to credit life and credit accident and health insurance
      policies or certificates covering a related Obligor or Financed Vehicle or
      his or her obligations with respect to such Financed Vehicle and any
      recourse to Dealers for any of the foregoing;

                  (vii) the Legal Files and the Receivable Files related to each
      Initial Receivable and any and all other documents that LBAC keeps on file
      in accordance with its customary procedures relating to the Initial
      Receivables, the related Obligors or the related Financed Vehicles;

                  (viii) all amounts and property from time to time held in or
      credited to the Lock-Box Account, to the extent such amounts and property
      relate to the Initial Receivables;

                  (ix) any proceeds from recourse against Dealers (other than
      any Chargeback Obligations), including any Dealer Title Guaranties with
      respect to the Initial Receivables, with respect to the sale of the
      Initial Receivables; and

                  (x) the proceeds of any and all of the foregoing.

                  SECTION 2.2. Conveyance of Subsequent Receivables.

     (a) Subject to the conditions set forth in Section 2.2(b) hereof and in the
related Transfer Agreement, in consideration of the Issuer's delivery to or upon
the order of the Transferor of the purchase price for the Subsequent
Receivables, in each case as described below and set forth in the related
Transfer Agreement, the Transferor shall on each Subsequent Transfer Date sell,
transfer, assign, set over and otherwise convey to the Issuer, without recourse,
all right, title and interest of the Transferor in, to and under:

                  (i) the Subsequent Receivables listed in Schedule A to the
      related Transfer Agreement, all monies received on such Subsequent
      Receivables after the related Subsequent Cutoff Date and, with respect to
      any such Subsequent Receivables which are Precomputed Receivables, the
      related Payahead Amount, and all Liquidation Proceeds and Recoveries
      received with respect to such Subsequent Receivables;

                  (ii) the security interests in the related Financed Vehicles
      granted by the related Obligors pursuant to such Subsequent Receivables
      and any other interest of the Transferor in such Financed Vehicles,
      including the certificates of title and any other evidence of ownership
      with respect to such Financed Vehicles;

                  (iii) any proceeds from claims on any physical damage, credit
      life and credit accident and health insurance policies or certificates or
      the VSI Policy, if any, relating to the related Financed Vehicles or the
      related Obligors, including any rebates and premiums;

                                       4



                  (iv) property (including the right to receive future
      Liquidation Proceeds) that secures a Subsequent Receivable and that has
      been acquired by or on behalf of the Transferor pursuant to the
      liquidation of such Subsequent Receivable;

                  (v) each Transfer Agreement and the Purchase Agreement,
      including a direct right to cause LBAC to purchase Subsequent Receivables
      from the Issuer upon the occurrence of a breach of any of the
      representations and warranties contained in Section 4 of the related
      Transfer Agreement, or the failure of LBAC to timely comply with its
      obligations pursuant to Section 5.05 of the Purchase Agreement;

                  (vi) refunds for the costs of extended service contracts with
      respect to the related Financed Vehicles, refunds of unearned premiums
      with respect to credit life and credit accident and health insurance
      policies or certificates covering a related Obligor or the related
      Financed Vehicle or his or her obligations with respect to a related
      Financed Vehicle and any recourse to Dealers for any of the foregoing;

                  (vii) the Legal Files and the Receivable Files related to each
      such Subsequent Receivable and any and all other documents that LBAC keeps
      on file in accordance with its customary procedures relating to such
      Subsequent Receivables, the related Obligors or the related Financed
      Vehicles;

                  (viii) all amounts and property from time to time held in or
      credited to the Lock-Box Account, to the extent such amounts and property
      relate to such Subsequent Receivables;

                  (ix) any proceeds from recourse against Dealers (other than
      any Chargeback Obligations), including any Dealer Title Guaranties with
      respect to such Subsequent Receivables, with respect to the sale of such
      Subsequent Receivables; and

                  (x) the proceeds of any and all of the foregoing.

                  The purchase price to be paid by the Issuer on each Subsequent
Transfer Date for the Subsequent Receivables so sold shall be set forth in the
related Transfer Agreement and shall be paid from monies released from the
Pre-Funding Account pursuant to Section 5.13(b). Such purchase price shall equal
the aggregate Principal Balance of such Subsequent Receivables as of the related
Subsequent Cutoff Date.

     (b) The Transferor shall transfer to the Issuer the Subsequent Receivables
and the other property and rights related thereto described in Section 2.2(a)
only upon the prior written consent of the Note Insurer acting in its sole and
absolute discretion and the satisfaction of each of the following conditions on
or prior to the related Subsequent Transfer Date:

                  (i) the Transferor shall have provided the Indenture Trustee,
      the Trust Collateral Agent, the Note Insurer, the Class C
      Certificateholder and each Rating Agency with an Addition Notice not later
      than five Business Days prior to the related Subsequent Transfer Date and
      shall also have provided the Indenture Trustee, the Trust Collateral Agent
      and the Note Insurer with an electronic transmission of the information on
      the related Subsequent Receivables set forth in such Addition Notice in a
      format acceptable

                                       5


      to each of the Indenture Trustee, the Trust Collateral Agent and the Note
      Insurer no later than such fifth Business Day prior to the related
      Subsequent Transfer Date;

                  (ii) LBAC and LBARC-WI shall have each delivered to the
      Transferor, a written Subsequent Assignment, which shall include a list of
      the Subsequent Receivables so transferred attached thereto as Schedule A,
      and a copy thereof to the Note Insurer;

                  (iii) the Transferor, the Sellers, the Trust and the Trust
      Collateral Agent shall have executed a written Transfer Agreement, which
      shall include a list of the Subsequent Receivables so transferred attached
      thereto as Schedule A, and a copy thereof shall have been delivered to the
      Note Insurer;

                  (iv) the Transferor shall have caused the Servicer to deposit
      in the Collection Account all collections on or in respect of the
      Subsequent Receivables (to the extent conveyed to the Trust as specified
      in Section 2.2(a)) received prior to the related Subsequent Transfer Date;

                  (v) the Transferor shall have deposited or caused to be
      deposited the related Subsequent Spread Account Deposit into the Spread
      Account pursuant to Section 5.10;

                  (vi) as of each Subsequent Transfer Date, none of the Sellers,
      the Servicer and the Transferor will be insolvent nor will either of them
      be made insolvent by the related transfer nor shall any of them be aware
      of any pending insolvency;

                  (vii) the Funding Period shall not have terminated;

                  (viii) the Transferor shall have delivered to the Indenture
      Trustee, the Trust Collateral Agent, the Note Insurer, the Class C
      Certificateholder and each Rating Agency an Officer's Certificate
      confirming the satisfaction of each condition precedent specified in this
      Section 2.2(b) and in Section 5 of the related Transfer Agreement and
      certifying that:

                         (A) such conveyance of Subsequent Receivables by the
                  Transferor to the Trust on the related Subsequent Transfer
                  Date was made in good faith for legitimate business purposes
                  and was not made with intent to hinder, delay or defraud any
                  Person to which the Transferor has been, is or will become, on
                  or after the related Subsequent Transfer Date, indebted;

                         (B) the Transferor did not receive less than a
                  reasonably equivalent value in exchange for the conveyance of
                  the Subsequent Receivables by the Transferor to the Issuer on
                  the related Subsequent Transfer Date pursuant to the related
                  Transfer Agreement;

                         (C) the Transferor is not insolvent on the related
                  Subsequent Transfer Date and will not become insolvent as a
                  result of the conveyance of the Subsequent Receivables by the
                  Transferor to the Issuer on the related Subsequent Transfer
                  Date pursuant to the related Transfer Agreement;

                                       6


                         (D) the Transferor is not engaged in a business or
                  transaction, and is not about to engage in a business or
                  transaction, for which any property remaining with the
                  Transferor after such business or transaction would be an
                  unreasonably small amount of capital; and

                         (E) the Transferor has not incurred, and does not
                  believe that it will incur, debts that would be beyond the
                  Transferor's ability to pay as such debts mature;

                  (ix) each Seller shall have delivered to the Indenture
      Trustee, the Trust Collateral Agent, the Note Insurer, the Class C
      Certificateholder and each Rating Agency an Officer's Certificate
      confirming the satisfaction of each condition precedent specified in this
      Section 2.2(b) and in Section 5 of the related Transfer Agreement and
      certifying that:

                         (A) such sale of Subsequent Receivables by such Seller
                  to the Transferor on the related Subsequent Transfer Date was
                  made in good faith for legitimate business purposes and was
                  not made with intent to hinder, delay or defraud any Person to
                  which such Seller has been, is or will become, on or after the
                  related Subsequent Transfer Date, indebted;

                         (B) such Seller did not receive less than a reasonably
                  equivalent value in exchange for the sale of the Subsequent
                  Receivables by such Seller to the Transferor on the related
                  Subsequent Transfer Date pursuant to the Purchase Agreement
                  and the related Subsequent Assignment;

                         (C) such Seller is not insolvent on the related
                  Subsequent Transfer Date and will not become insolvent as a
                  result of the sale of the Subsequent Receivables by such
                  Seller to the Transferor on the related Subsequent Transfer
                  Date pursuant to the Purchase Agreement and the related
                  Subsequent Assignment;

                         (D) such Seller is not engaged in a business or
                  transaction, and is not about to engage in a business or
                  transaction, for which any property remaining with such Seller
                  after such business or transaction would be an unreasonably
                  small amount of capital; and

                         (E) such Seller has not incurred, and does not believe
                  that it will incur, debts that would be beyond such Seller's
                  ability to pay as such debts mature;

                  (x) the Transferor shall have delivered to each Rating Agency,
      the Note Insurer, the Indenture Trustee and the Trust Collateral Agent
      Opinions of Counsel with respect to the transfer of the Subsequent
      Receivables substantially in the form of the Opinions of Counsel delivered
      to each Rating Agency, the Note Insurer, the Indenture Trustee and the
      Trust Collateral Agent on the Closing Date regarding true sale,
      non-consolidation, perfection, and other such matters satisfactory in form
      and substance to each of the Note Insurer, the Indenture Trustee and the
      Trust Collateral Agent in its sole discretion;

                                       7


                  (xi) the Transferor shall have taken all action required to
      maintain the first priority perfected security interest (as defined in the
      UCC) of the Issuer in the Trust Assets;

                  (xii) no selection procedures believed by the Transferor or
      either Seller to be adverse to the interests of the Noteholders or the
      Note Insurer shall have been utilized in selecting the Subsequent
      Receivables;

                  (xiii) the conveyance of the Subsequent Receivables shall not
      result in a qualification, modification or withdrawal of the then-current
      ratings of the Notes; provided that written confirmation of such ratings
      shall not be required from the Rating Agencies;

                  (xiv) the Transferor shall have provided the Indenture Trustee
      and the Trust Collateral Agent with a supplement to the Schedule of
      Receivables setting forth the Subsequent Receivables to be transferred on
      such Subsequent Transfer Date;

                  (xv) the Transferor shall have caused a firm of independent
      accountants to deliver to the Indenture Trustee, the Trust Collateral
      Agent and the Note Insurer written confirmation that the Receivables,
      including the related Subsequent Receivables, meet the following criteria,
      as of the related Subsequent Cut-off Date:

                         (1) the weighted average remaining term of the
                  Receivables will be no more than 65 months and the weighted
                  average original term for the Receivables will be no more than
                  68 months;

                         (2) each Receivable will have a minimum APR of 3.99%;

                         (3) each Receivable will have an original term of no
                  more than 72 months;

                         (4) no more than 38% or 13% of the Receivables will be
                  originated in California or Florida, respectively;

                         (5) the weighted average APR for the Receivables will
                  be greater than or equal to 10.50%;

                         (6) not less than 14.10% of the aggregate Principal
                  Balance of the Receivables will be Premium Receivables, not
                  less than 26.00% of the aggregate Principal Balance of the
                  Receivables will be Elite Receivables, not less than 23.00% of
                  the aggregate Principal Balance of the Receivables will be
                  Superior Receivables, not less than 20.00% of the aggregate
                  Principal Balance of the Receivables will be Preferred
                  Receivables and not more than 14.00% of the aggregate
                  Principal Balance of the Receivables will be Classic
                  Receivables; and

                         (7) not more than 0.25% of the aggregate Principal
                  Balance of the Receivables will represent loans purchased from
                  G.M.W., Inc. d/b/a/ Auto-torium.

                                       8


                         (8) not more than 60% of the aggregate Principal
                  Balance of the Receivables will represent loans to finance the
                  purchase of used Financed Vehicles;

                  (xvi) the Transferor shall satisfy the document delivery
      requirements for such Subsequent Receivables as specified in Section 3.3;

                  (xvii) the representations and warranties made by the
      Transferor and the Servicer in Sections 7.1 and 8.1, respectively, shall
      be true and correct on and as of such Subsequent Transfer Date and the
      representations and warranties made by the Originator with respect to each
      such Subsequent Receivable being transferred to the Trust on such
      Subsequent Transfer Date in Section 4 of the related Transfer Agreement
      and Section 3.03(b) of the Purchase Agreement shall be true and correct as
      of such Subsequent Transfer Date;

                  (xviii) on or before such Subsequent Transfer Date, the
      Transferor shall have provided any information reasonably requested by the
      Rating Agencies, the Note Insurer, the Indenture Trustee or the Trust
      Collateral Agent with respect to any Subsequent Receivables;

                  (xix) the Custodian shall confirm that it is in possession of
      a Legal File for each Subsequent Receivable identified in the supplement
      to the Schedule of Receivables attached as Schedule A to the related
      Transfer Agreement; and

                  (xx) the Servicer shall deliver the loan master file and
      history information and the information required to be set forth in the
      form attached hereto as Exhibit B-2 as specified in Section 4.18.

                  SECTION 2.3. Transfer Intended as Sale; Precautionary Security
Interest. Each conveyance to the Issuer of the property set forth in Section 2.1
and Section 2.2 above is intended as a sale (for certain non-tax purposes) free
and clear of all Liens, and it is intended that the property of the Issuer shall
not be part of the Transferor's estate in the event of the filing of a
bankruptcy petition by or against the Transferor under any bankruptcy law. In
the event, however, that notwithstanding the intent of LBAC, the Transferor and
the Issuer, any transfer under this Agreement and/or under any Transfer
Agreement is held not to be a sale, this Agreement and/or under any Transfer
Agreement shall constitute a security agreement under the UCC (as defined in the
UCC as in effect in the State of New York) and applicable law, and the
Transferor hereby grants a security interest to the Issuer in, to and under the
property described in Section 2.1 and Section 2.2 above and all proceeds
thereof, for the benefit of the Noteholders and the Note Insurer as their
interests may appear herein, for the purpose of securing the payment and
performance of the Notes and the Certificates and the repayment of amounts owed
to the Issuer from the Transferor. The Transferor hereby authorizes the Issuer
or its agents to file such financing statements and continuation statements as
the Issuer may deem advisable in connection with the security interest granted
by the Transferor pursuant to the preceding sentence.

                                       9



                  SECTION 2.4. Assignment by Transferor. The Transferor does
hereby transfer, assign and otherwise convey unto the Issuer, for the benefit of
the Noteholders, the Certificateholders and the Note Insurer, its right to any
recourse to LBAC resulting from the occurrence of a breach of any of their
respective representations and warranties contained in Section 3.03 of the
Purchase Agreement and Section 4 of each Transfer Agreement or from the failure
of LBAC to comply with its obligations pursuant to Section 5.05 of the Purchase
Agreement. The provisions of this Section 2.4 are intended to grant the Issuer a
direct right against LBAC to demand performance under the terms of the Purchase
Agreement.

                  SECTION 2.5. Further Encumbrance of Trust Assets.

     (a) Immediately upon the conveyance to the Issuer by the Transferor of any
item of the Trust Assets pursuant to Section 2.1 or Section 2.2, all right,
title and interest of the Transferor in and to such item of Trust Assets shall
terminate, and all such right, title and interest shall vest in the Issuer, in
accordance with the Trust Agreement and Sections 3802 and 3805 of the Statutory
Trust Act (as defined in the Trust Agreement).

     (b) Immediately upon the vesting of the Trust Assets in the Issuer, the
Issuer shall have the sole right to pledge or otherwise encumber, such Trust
Assets. Pursuant to the Indenture, the Issuer shall grant a security interest in
the Trust Assets to the Indenture Trustee to secure its obligations under the
Notes and the Class C Certificate and the payment of all amounts due and owing
to the Note Insurer. The Class R Certificate shall represent the beneficial
ownership interest in the Trust Assets, and the Noteholders and the Class C
Certificateholder shall be entitled to receive payments with respect thereto as
set forth herein and pursuant to the Indenture.

     (c) Following the payment in full of the Notes and all amounts due and
owing to the Note Insurer and the release and discharge of the Indenture, all
covenants of the Issuer under Article III of the Indenture shall, until payment
in full of each Certificate, remain as covenants of the Issuer for the benefit
of the Certificateholders, enforceable by each Certificateholder to the same
extent as such covenants were enforceable by the Noteholders prior to the
discharge of the Indenture. Any rights of the Indenture Trustee under Article
III of the Indenture, following the discharge of the Indenture, shall vest in
the Certificateholders.

     (d) The Trust Collateral Agent shall, at such time as there are no Notes or
Certificates outstanding, the Policy has expired in accordance with its terms
and all sums due to (i) the Note Insurer hereunder or pursuant to the Insurance
Agreement, (ii) the Indenture Trustee pursuant to the Indenture, (iii) the Trust
Collateral Agent pursuant to this Agreement and (iv) the Class C
Certificateholder pursuant to the Trust Agreement, have been paid, release any
remaining portion of the Trust Assets to the Transferor.

                                   ARTICLE III
                                 THE RECEIVABLES

                  SECTION 3.1. Representations and Warranties of Transferor. The
Transferor hereby makes each of the representations and warranties made by LBAC
in Section 3.03(b) of the Purchase Agreement and Section 4 of each Transfer
Agreement with respect to the

                                       10


Receivables to the same extent as if such representations and warranties were
fully set forth herein. With respect to such representations and warranties, the
Issuer shall be deemed to have relied on such representations and warranties in
acquiring the Receivables, the Note Insurer is deemed to have relied on such
representations and warranties in issuing the Policy, the Indenture Trustee is
deemed to have relied on such representations and warranties in issuing the
Notes, the Noteholders are deemed to have relied on such representations and
warranties in purchasing the Notes, the Class C Certificateholder is deemed to
have relied on such representations and warranties in purchasing the Class C
Certificate and the Owner Trustee is deemed to have relied on such
representations and warranties in entering into the Trust Agreement. Such
representations and warranties speak as of the execution and delivery of this
Agreement and as of the Closing Date in the case of the Initial Receivables, and
as of the related Subsequent Transfer Date in the case of the Subsequent
Receivables, but shall survive the transfer and assignment of the Receivables to
the Issuer and the subsequent pledge thereof to the Indenture Trustee pursuant
to the Indenture.

                  SECTION 3.2. Repurchase upon Breach of Representations and
Warranties of the Transferor.

     (a) The Transferor, the Servicer, the Note Insurer, the Custodian, the
Trust Collateral Agent or the Issuer, as the case may be, shall inform the other
parties to this Agreement promptly, by notice in writing, upon the discovery of
any breach of the Transferor's representations and warranties made pursuant to
Section 3.1. As of the last day of the second Collection Period following the
discovery by the Transferor or receipt by the Transferor of notice of such
breach, unless such breach is cured by such date, the Transferor shall have an
obligation to repurchase any Receivable in which the interests of the
Noteholders, the Class C Certificateholder or the Note Insurer are materially
and adversely affected by any such breach as of such date. In consideration of
and simultaneously with the repurchase of the Receivable, the Transferor shall
remit, or cause LBAC to remit, to the Collection Account the Purchase Amount in
the manner specified in Section 5.5 and the Issuer shall execute such
assignments and other documents reasonably requested by such person in order to
effect such repurchase. The sole remedies of the Issuer, the Trust Collateral
Agent, the Indenture Trustee, the Class C Certificateholder or the Noteholders
with respect to a breach of representations and warranties pursuant to Section
3.1 shall be (i) the repurchase of Receivables pursuant to this Section, subject
to the conditions contained herein, or (ii) to enforce the obligation of LBAC to
the Transferor to repurchase such Receivables or to indemnify for any such
breach pursuant to the Purchase Agreement. Neither the Owner Trustee, the
Custodian, the Trust Collateral Agent nor the Indenture Trustee shall have a
duty to conduct any affirmative investigation as to the occurrence of any
conditions requiring the repurchase of any Receivable pursuant to this Section.

     (b) Pursuant to Section 2.1 and Section 2.2, the Transferor conveys to the
Issuer all of the Transferor's right, title and interest in its rights and
benefits, but none of its obligations or burdens, under the Purchase Agreement
including the Transferor's rights under the Purchase Agreement and the delivery
requirements, representations and warranties and the cure or repurchase and
indemnity obligations of LBAC thereunder. The Transferor hereby represents and
warrants to the Issuer that such assignment is valid, enforceable and effective
to permit the Issuer to enforce such obligations of LBAC and the Transferor
under the Purchase Agreement.

                                       11


                  SECTION 3.3. Custody of Legal Files and Receivable Files.In
connection with the sale, transfer and assignment of the Receivables and the
other Transferred Assets to the Trust pursuant to Section 2.1 and Section 2.2 of
this Agreement and simultaneously with the execution and delivery of this
Agreement, the Custodian shall enter into the Custodial Agreement with the
Indenture Trustee, the Note Insurer and the Issuer, dated as of December 1,
2004, pursuant to which the Custodian shall agree to act as custodian for the
Indenture Trustee, on behalf of the Noteholders, the Class C Certificateholder
and the Note Insurer, of the following documents or instruments in its
possession on or before the Closing Date (with respect to each Initial
Receivable) or the third Business Day immediately preceding the related
Subsequent Transfer Date (with respect to each Subsequent Receivable), as
applicable:

                  (i) a copy of the fully executed original of the Receivable
      with a copy of the fully executed assignment from the related Dealer to
      the Originator (together with copies of any agreements modifying the
      Receivable, including, without limitation, any extension agreements);

                  (ii) a copy of the original credit application fully executed
      by the Obligor;

                  (iii) a copy of the Lien Certificate or Title Package, as
      applicable;

                  (iv) all other documents listed on the Documentation Checklist
      in effect on the Initial Cutoff Date or the related Subsequent Cutoff
      Date, as applicable, relating to such Receivable; and

                  (v) any and all other documents that the Servicer or the
      Originator shall keep on file, in accordance with its customary
      procedures, relating to a Receivable, an Obligor or a Financed Vehicle;

                  provided, however that the Receivable Files shall contain a
copy of those documents the original of which constitutes a part of the Legal
File.

                  SECTION 3.4. Legal File Deficiencies. The Custodian shall hold
the Legal Files subject to the terms and conditions of the Custodial Agreement.
If the Custodian finds during its review of the Legal Files required by the
Custodial Agreement or at any time thereafter that a Legal File for a Receivable
has not been received or that any of the documents referred to in the definition
of the term "Legal File" are not contained in a Legal File or, if applicable,
the related Dealer is not listed on the Dealer Title Addendum, the Custodian
shall promptly inform the Trust Collateral Agent, LBAC, the Transferor, the
Back-up Servicer and the Note Insurer promptly, in writing, of the failure to
receive a Legal File with respect to such Receivable (or of the failure of any
of the aforementioned documents to be included in the Legal File or the failure
of the related Dealer to be so listed) (it being understood that the Custodian's
obligation to review the contents of any Legal File and the Dealer Title
Addendum shall be limited as set forth in the Custodial Agreement). Unless any
such defect with respect to such Receivable shall have been cured by the last
day of the second Collection Period following discovery thereof by the
Custodian, LBAC shall repurchase any such Receivable as of such last day. In
consideration of the purchase of the Receivable, LBAC shall remit the Purchase
Amount, in the manner specified in Section 5.5. The sole remedy of the Indenture
Trustee, the Trust Collateral Agent, the Issuer

                                       12


or the Noteholders with respect to a breach pursuant to this Section 3.4 shall
be to require LBAC to purchase the Receivables pursuant to this Section 3.4.
Upon receipt of the Purchase Amount and written instructions from the Servicer,
the Trust Collateral Agent shall cause the Custodian to release to LBAC or its
designee the related Legal File and shall execute and deliver all reasonable
instruments of transfer or assignment, without recourse, as are prepared by LBAC
and delivered to the Trust Collateral Agent and are necessary to vest in LBAC or
such designee the Issuer's right, title and interest in the Receivable. On the
date which is 90 days following the Closing Date (with respect to the Initial
Receivables) or the related Subsequent Transfer Date (with respect to the
Subsequent Receivables), as applicable, or, if such date is not a Business Day,
on the next succeeding Business Day, the Custodian shall inform LBAC and the
other parties to this Agreement and the Note Insurer of any Receivable for which
the related Legal File on such date does not include a Lien Certificate, and
LBAC shall repurchase any such Receivable as of the last day of the Collection
Period in which the date, which is 150 days following the Closing Date (with
respect to the Initial Receivables) or the related Subsequent Transfer Date
(with respect to the Subsequent Receivables), as applicable, occurs, if the
related Legal File does not include a Lien Certificate as of the close of
business on such 150th day. In consideration of the purchase of such Receivable,
LBAC shall remit the Purchase Amount in the manner specified in Section 5.5. The
Transferor shall have no obligation to repurchase any Receivable upon a breach
pursuant to this Section 3.4. The Transferor shall have no liability for any
action taken or omitted to be taken by LBAC pursuant to this Section 3.4.

                  SECTION 3.5. Access to Receivable Files; Servicer's Duties
with Respect to Receivable Files.

     (a) The Servicer shall, upon reasonable notice, permit the Originator, the
Trust Collateral Agent, the Transferor, the Issuer and the Note Insurer access
to the Receivable Files at all reasonable times, upon reasonable notice and
during the Servicer's normal business hours. In addition, the Servicer shall
provide such access to any Noteholder or the Class C Certificateholder upon
reasonable notice at all reasonable times during the Servicer's normal business
hours in cases where the Noteholders or the Class C Certificateholder shall be
required by applicable statutes or regulations to review such documentation;
provided, however, that the Servicer shall be entitled to rely upon an Opinion
of Counsel as to such fact. In each case, such access shall be afforded without
charge but only upon reasonable request. Each Noteholder shall be deemed to have
agreed by its acceptance of a Note to hold in confidence all Confidential
Information in accordance with the Federal Financial Privacy Law and, to the
extent more exacting, its then customary procedures; provided that nothing
herein shall prevent any Noteholder from delivering copies of any financial
statements and other documents whether or not constituting Confidential
Information, and disclosing other information, whether or not Confidential
Information, to (i) its directors, officers, employees, agents and professional
consultants, (ii) any other institutional investor that holds Notes, (iii) any
prospective institutional investor transferee in connection with the
contemplated transfer of a Note or any part thereof or participation therein who
is subject to confidentiality arrangements at least substantially similar
hereto, (iv) any governmental authority, (v) the National Association of
Insurance Commissioners or any similar organization, (vi) any nationally
recognized rating agency in connection with the rating of the Notes by such
agency or (vii) any other Person to which such delivery or disclosure may be
necessary or appropriate (a) in compliance with any applicable law, rule,
regulation or order, (b) in response to any subpoena or other legal process,

                                       13


(c) in connection with any litigation to which such Noteholder is a party, (d)
in order to enforce such Person's investment in any Note or (e) otherwise, in
accordance with the Federal Financial Privacy Law; provided, that, prior to any
such disclosure, such Noteholder shall inform each such party that receives
Confidential Information of the foregoing requirements and shall use its
commercially reasonable best efforts to cause such party to comply with such
requirements.

     (b) Upon instruction from the Trust Collateral Agent, the Servicer shall
release any Receivable Files to the Trust Collateral Agent, the Trust Collateral
Agent's agent or the Trust Collateral Agent's designee, as the case may be, at
such place or places as the Trust Collateral Agent may designate, as soon as
practicable; provided, however, that such Receivable Files may be, at the
discretion of the Servicer, in the form of electronic files or reproduced copies
of such electronic files. The Servicer shall not be responsible for the
safekeeping of such Receivable Files following such release to the Trust
Collateral Agent unless and until such Receivable Files are returned to the
Servicer.

                  SECTION 3.6. Issuer's Certificate.

Within five Business Days after each Payment Date on which Receivables shall
be assigned to LBAC or the Servicer, as applicable, pursuant to this Agreement,
based on amounts deposited to the Collection Account, notices received pursuant
to this Agreement and the information contained in the Servicer's Certificate
for the related Collection Period, identifying the Receivables purchased by LBAC
pursuant to Section 3.4 or purchased by the Servicer pursuant to Section 4.7,
the Issuer shall execute an Issuer's Certificate (in the form of Exhibit A-1 or
A-2, as applicable), and shall deliver such Issuer's Certificate, accompanied by
a copy of the Servicer's Certificate for such Collection Period, to LBAC or the
Servicer, as the case may be, with a copy to the Note Insurer and the Class C
Certificateholder. The Issuer's Certificate submitted with respect to such
Payment Date shall operate, as of such Payment Date, as an assignment, without
recourse, representation or warranty, to LBAC or the Servicer, as the case may
be, of all the Issuer's right, title, and interest in and to such repurchased
Receivable, and all security and documents relating thereto, such assignment
being an assignment outright and not for security.

                                   ARTICLE IV
                   ADMINISTRATION AND SERVICING OF RECEIVABLES

                  SECTION 4.1. Duties of the Servicer. The Servicer, as agent
for the Issuer (to the extent provided herein), and in such capacity, shall
manage, service, administer and make collections on the Receivables with
reasonable care, using that degree of skill and attention customary and usual
for institutions which service motor vehicle retail installment contracts
similar to the Receivables and, to the extent more exacting, that the Servicer
exercises with respect to all comparable automotive receivables that it services
for itself or others. The Servicer's duties shall include collection and posting
of all payments, responding to inquiries of Obligors on such Receivables,
investigating delinquencies, sending payment statements to Obligors, reporting
tax information to Obligors, accounting for collections, furnishing monthly and
annual statements to the Trust Collateral Agent, the Indenture Trustee, the
Back-up Servicer

                                       14

and the Note Insurer with respect to payments and complying with the terms of
the Lock-Box Agreement. The Servicer shall also administer and enforce all
rights and responsibilities of the holders of the Receivables provided for in
the Dealer Agreements to the extent that such Dealer Agreements relate to the
Receivables, the Financed Vehicles or the Obligors. Without limiting the
generality of the foregoing, and subject to the servicing standards set forth in
this Agreement, the Servicer is authorized and empowered by the Trust Collateral
Agent to execute and deliver, on behalf of itself, the Issuer, the Noteholders,
the Class C Certificateholder or any of them, any and all instruments of
satisfaction or cancellation, or partial or full release or discharge, and all
other comparable instruments, with respect to such Receivables or to the
Financed Vehicles securing such Receivables and/or the certificates of title or
other evidence of ownership with respect to such Financed Vehicles; provided,
however, that notwithstanding the foregoing, the Servicer shall not release an
Obligor from payment of any unpaid amount under any Receivable or waive the
right to collect the unpaid balance of any Receivable from the Obligor, except
(i) pursuant to an order from a court of competent jurisdiction, (ii) in
accordance with its customary procedures or (iii) in accordance with Section
4.2. If the Servicer shall commence a legal proceeding to enforce a Receivable,
the Issuer shall thereupon be deemed to have automatically assigned, solely for
the purpose of collection, such Receivable to the Servicer. If in any
enforcement suit or legal proceeding it shall be held that the Servicer may not
enforce a Receivable on the ground that it shall not be a real party in interest
or a holder entitled to enforce such Receivable, the Trust Collateral Agent
shall, at the Servicer's expense and written direction, take steps to enforce
such Receivable, including bringing suit in its name or the name of the
Noteholders or the Class C Certificateholder. The Servicer shall prepare and
furnish and the Trust Collateral Agent shall execute, any powers of attorney and
other documents reasonably necessary or appropriate to enable the Servicer to
carry out its servicing and administrative duties hereunder.

                  SECTION 4.2. Collection and Allocation of Receivable Payments.
Consistent with the standards, policies and procedures required by this
Agreement, the Servicer shall make reasonable efforts to collect all payments
called for under the terms and provisions of the Receivables as and when the
same shall become due and shall follow such collection procedures as it follows
with respect to all comparable automotive receivables that it services for
itself or others; provided, however, that the Servicer shall notify each Obligor
prior to the Closing Date, in the case of the Initial Receivables, and prior to
the related Subsequent Transfer Date, in the case of the Subsequent Receivables,
to make all payments with respect to the Receivables to the Lock-Box and shall
make reasonable efforts to cause Obligors to make all such payments to such
Lock-Box. The Servicer will provide each Obligor with a monthly statement in
order to notify such Obligors to make payments directly to the Lock-Box. The
Servicer shall allocate collections between principal and interest in accordance
with the customary servicing procedures it follows with respect to all
comparable automotive receivables that it services for itself or others and in
accordance with the terms of this Agreement. The Servicer, for so long as LBAC
is the Servicer, may grant extensions, rebates or adjustments on a Receivable in
accordance with the customary servicing procedures it follows with respect to
all comparable automotive receivables that it services for itself which shall
not modify the original due date of the Scheduled Receivable Payments on any
Receivable other than (a) in accordance with the Payment Deferment and Due Date
Change Policies, (b) in connection with a Deficient Liquidated Receivable, (c)
with the prior written consent of the Note Insurer, with respect to any other
Liquidated Receivable or (d) as otherwise required by applicable law.
Notwithstanding

                                       15


anything contained herein to the contrary, the Servicer may, at its option,
repurchase up to 25 Receivables and shall remit the Purchase Amount, in the
manner specified in Section 5.5 hereof and any such repurchased Receivable (an
"Optional Repurchase Receivable") shall not be deemed to be a Defaulted
Receivable or a Liquidated Receivable. The Servicer shall not modify the Payment
Deferment and Due Date Change Policies without the prior written consent of the
Note Insurer. The Servicer shall notify Moody's of any modification to the
Payment Deferment and Due Date Change Policies. If the Servicer is not LBAC, the
Servicer may not make any extension on a Receivable without the prior written
consent of the Note Insurer. The Servicer may in its discretion waive any late
payment charge or any other fees that may be collected in the ordinary course of
servicing a Receivable if it would forgo collection of such amount in accordance
with its customary procedures. Notwithstanding anything to the contrary
contained herein, the Servicer (i) shall not agree to any alteration of the
interest rate on any Receivable or of the amount of any Scheduled Receivable
Payment on any Receivable, except (a) as otherwise required by applicable law,
(b) with respect to a Deficient Liquidated Receivable and (c) with the prior
written consent of the Note Insurer, with respect to any other Liquidated
Receivable, and (ii) shall not agree to any modification that would result in a
material adverse effect on a Receivable (other than a Deficient Liquidated
Receivable and, with the prior written consent of the Note Insurer, any other
Liquidated Receivable) or the interest therein of the Issuer, the Noteholders,
the Class C Certificateholder or the Note Insurer other than a modification in
accordance with the Payment Deferment and Due Date Change Policies.

                  On each Business Day, the Servicer shall prepare and transmit
to the Trust Collateral Agent and the Back-up Servicer in a form acceptable to
the Trust Collateral Agent and the Back-up Servicer, a record setting forth the
aggregate amount of collections on the Receivables processed by the Servicer on
the second preceding Business Day.

                  SECTION 4.3. Realization upon Receivables.

     (a) On behalf of the Issuer, the Noteholders, the Class C Certificateholder
and the Note Insurer, the Servicer shall use its best efforts, consistent with
the servicing procedures set forth herein, to repossess or otherwise convert the
ownership of the Financed Vehicle securing any Receivable as to which the
Servicer shall have determined eventual payment in full is unlikely. The
Servicer shall commence efforts to repossess or otherwise convert the ownership
of a Financed Vehicle on or prior to the date that an Obligor has not paid at
least 95% of a Scheduled Receivable Payment thereon for 120 consecutive days or
more; provided, however, that the Servicer may elect not to commence such
efforts within such time period if in its good faith judgment it determines
either that it would be impracticable to do so or that the proceeds ultimately
recoverable with respect to such Receivable would be increased by forbearance.
The Servicer shall follow such customary and usual practices and procedures as
it shall deem necessary or advisable in its servicing of automotive receivables,
consistent with the standards of care set forth in Section 4.1, which may
include reasonable efforts to realize upon any recourse to Dealers and selling
the Financed Vehicle at public or private sale. The foregoing shall be subject
to the provision that, in any case in which the Financed Vehicle shall have
suffered damage, the Servicer shall not expend funds in connection with the
repair or the repossession of such Financed Vehicle unless it shall determine in
its discretion that such repair and/or repossession will increase the proceeds
ultimately recoverable with respect to such Receivable by an amount greater than
the amount of such expenses. All Liquidation Proceeds and

                                       16


Recoveries received shall be remitted directly by the Servicer to the Collection
Account, without deposit into any intervening account as soon as practicable,
but in no event later than the second Business Day after receipt thereof.

     (b) The Servicer agrees that within 45 days from the Closing Date or the
related Subsequent Transfer Date, as applicable, it shall make such filings and
effect such notices as are necessary under Section 9-324(b) and 9-324 (c) of the
New York UCC (or comparable section of the UCC of any applicable state) to
preserve the Trust's interest (or security interest, as the case may be) in any
repossessed Financed Vehicles delivered for sale to Dealers.

     (c) Consistent with the standards, policies and procedures required by this
Agreement, the Servicer may use its best efforts to locate a third party
purchaser that is not affiliated with the Servicer, the Transferor or the Issuer
to purchase from the Issuer any Receivable that has become more than 60 days
delinquent, and shall have the right to direct the Issuer to sell any such
Receivable to the third-party purchaser; provided, that the Note Insurer shall
have the right of first refusal to purchase such Receivables; provided further,
that no more than 20% of the initial number of Initial Receivables and the
Subsequent Receivables in the pool may be sold by the Issuer pursuant to this
Section 4.3(c) in the aggregate; provided further, that the Servicer may elect
not to direct the Issuer to sell a Receivable that has become more than 60 days
delinquent if in its good faith judgment the Servicer determines that the
proceeds ultimately recoverable with respect to such Receivable would be
increased by forbearance. In selecting Receivables to be sold to a third party
purchaser pursuant to this Section 4.3(c), the Servicer shall use commercially
reasonable efforts to locate purchasers for the most delinquent Receivables
first. In any event, the Servicer shall not use any procedure in selecting
Receivables to be sold to third party purchasers which is materially adverse to
the interest of the Noteholders, the Class C Certificateholder or the Note
Insurer. The Issuer shall sell each Sold Receivable for the greatest market
price possible; provided, however, that aggregate Sale Amounts received by the
Issuer for all Receivables sold to a single third-party purchaser on a single
date must be at least equal to the sum of the Minimum Sale Prices for all such
Receivables. The Servicer shall remit or cause the third-party purchaser to
remit all sale proceeds from the sale of Receivables directly to the Collection
Account without deposit into any intervening account as soon as practicable, but
in no event later than the Business Day after receipt thereof.

     (d) The Servicer agrees that at any time after 45 days from the Closing
Date there will be (a) no more than 25 repossessed Financed Vehicles in the
aggregate delivered for sale to any Dealer and (b) no more than 50 repossessed
Financed Vehicles in the aggregate delivered for the sale to all Dealers with
respect to which the actions referred to in paragraph (b) above have not been
effected. The Servicer agrees that prior to delivering additional Financed
Vehicles for sale to any such Dealer, it shall make such filings and effect such
notices as are necessary under Section 9-324(b) and 9-324 (c) of the New York
UCC (or comparable section of the applicable UCC) to preserve the Trust's
ownership interest (or security interest, as the case may be) in any such
repossessed Financed Vehicle.

                  SECTION 4.4. Physical Damage Insurance; Other Insurance.

     (a) The Servicer shall continue to maintain the VSI Policy or another
collateral protection insurance policy providing physical damage insurance
coverage to at least the same

                                       17


extent as the VSI Policy with respect to all Financed Vehicles, unless the
Servicer shall have received the prior written consent of the Note Insurer
allowing the Servicer to no longer maintain any of such policies. The Servicer,
in accordance with the servicing procedures and standards set forth herein,
shall require that (i) each Obligor shall have obtained insurance covering the
Financed Vehicle, as of the date of the execution of the Receivable, insuring
against loss and damage due to fire, theft, transportation, collision and other
risks generally covered by comprehensive and collision coverage and each
Receivable requires the Obligor to maintain such physical loss and damage
insurance naming LBAC and its successors and assigns as an additional insured,
(ii) each Receivable that finances the cost of premiums for credit life and
credit accident and health insurance is covered by an insurance policy or
certificate naming LBAC as policyholder (creditor) and (iii) as to each
Receivable that finances the cost of an extended service contract, the
respective Financed Vehicle which secures the Receivable is covered by an
extended service contract.

     (b) To the extent applicable, the Servicer shall not take any action which
would result in noncoverage under any of the insurance policies referred to in
Section 4.4(a) which, but for the actions of the Servicer, would have been
covered thereunder. The Servicer, on behalf of the Trust Collateral Agent, shall
take such reasonable action as shall be necessary to permit recovery under any
of the foregoing insurance policies. Any amounts collected by the Servicer under
any of the foregoing insurance policies shall be deposited in the Collection
Account pursuant to Section 5.2. In the event of the cancellation or non-renewal
of the insurance referred to in Section 4.4(a)(i) above with respect to any
Financed Vehicle, the Servicer will endeavor, in accordance with its customary
servicing standards and procedures, to cause the related Obligor to obtain a
replacement insurance policy. In no event shall the Servicer be required to
force place insurance on a Financed Vehicle.

                  SECTION 4.5. Maintenance of Security Interests in Financed
Vehicles.

     (a) Consistent with the policies and procedures required by this Agreement,
the Servicer shall take such steps as are necessary to maintain perfection of
the security interest created in the name of LBAC by each Receivable in the
related Financed Vehicle, including, but not limited to, obtaining the execution
by the Obligors and the recording, registering, filing, re-recording,
re-registering and refiling of all security agreements, financing statements and
continuation statements or instruments as are necessary to maintain the security
interest granted by Obligors under the respective Receivables. The Trust
Collateral Agent hereby authorizes the Servicer to take such steps as are
necessary to re-perfect or continue the perfection of such security interest on
behalf of the Issuer in the event of the relocation of a Financed Vehicle or for
any other reason.

     (b) Upon the occurrence of an Insurance Agreement Event of Default, the
Note Insurer may (so long as a Note Insurer Default shall not have occurred and
be continuing) instruct in writing the Trust Collateral Agent and the Servicer
to take or cause to be taken, or, if a Note Insurer Default shall have occurred
and be continuing, upon the occurrence of a Servicer Termination Event, either
the Trust Collateral Agent or the Trust Collateral Agent acting at the written
direction of the Majorityholders shall direct the Servicer to take and the
Servicer shall take or cause to be taken such action as may, in the opinion of
counsel to the Note Insurer (or, if a Note Insurer Default shall have occurred
and be continuing, the Trust Collateral Agent), which

                                       18


opinion shall not be an expense of the Note Insurer or the Trust Collateral
Agent (as applicable), be necessary to perfect or reperfect the security
interests in the Financed Vehicles securing the Receivables in the name of the
Trust Collateral Agent on behalf of the Issuer by amending the title documents
of such Financed Vehicles to reflect the security interest of the Trust
Collateral Agent in the related Financed Vehicles or by such other reasonable
means as may, in the opinion of counsel to the Note Insurer or the Trust
Collateral Agent (as applicable), which opinion shall not be an expense of the
Note Insurer or the Trust Collateral Agent, be necessary or prudent. The
Servicer hereby agrees to pay all expenses related to such perfection or
reperfection and to take all action necessary therefor. In addition, prior to
the occurrence of an Insurance Agreement Event of Default, the Note Insurer may
(unless a Note Insurer Default shall have occurred and be continuing) instruct
in writing the Trust Collateral Agent and the Servicer to take or cause to be
taken such action as may, in the opinion of counsel to the Note Insurer, be
necessary to perfect or reperfect the security interest in the Financed Vehicles
securing the Receivables in the name of the Trust Collateral Agent on behalf of
the Issuer, including by amending the title documents of such Financed Vehicles
to reflect the security interest of the Trust Collateral Agent in the related
Financed Vehicle or by such other reasonable means as may, in the opinion of
counsel to the Note Insurer, be necessary or prudent; provided, however, that if
the Note Insurer requests that the title documents be amended prior to the
occurrence of an Insurance Agreement Event of Default, the out-of-pocket
expenses of the Servicer or the Trust Collateral Agent in connection with such
action shall be reimbursed to the Servicer or the Trust Collateral Agent, as
applicable, by the Note Insurer.

                  In addition to the foregoing, in the event any of the Servicer
Termination Events described in Section 9.1(iii) or (iv) shall have occurred, or
in the event LBAC shall have been removed or replaced as Servicer pursuant to
Section 8.3, Section 8.5, or otherwise pursuant to Section 9.1, then LBAC and/or
the Servicer shall immediately cause each Lien Certificate for a Financed
Vehicle to be marked to reflect the security interest of the Trust Collateral
Agent in the Financed Vehicle at the expense of LBAC.

                  The Servicer hereby makes, constitutes and appoints the Trust
Collateral Agent acting through its duly appointed officers or any of them, its
true and lawful attorney, for it and in its name and on its behalf, for the sole
and exclusive purpose of authorizing said attorney to execute and deliver as
attorney-in-fact or otherwise, any and all documents and other instruments and
to do or accomplish all other acts or things necessary or appropriate to show
the Trust Collateral Agent as lienholder or secured party on the related Lien
Certificates relating to a Financed Vehicle.

                  SECTION 4.6. Additional Covenants of Servicer. The Servicer
hereby makes the following covenants to the other parties hereto and the Note
Insurer on which the Trust Collateral Agent shall rely in accepting the
Receivables in trust and on which the Note Insurer shall rely in issuing the
Policy: (i) the Servicer shall not release the Financed Vehicle securing any
Receivable from the security interest granted by such Receivable in whole or in
part except in the event of payment in full by the Obligor thereunder or
repossession or other liquidation of such Financed Vehicle, (ii) the Servicer
shall not impair the rights of the Noteholders or the Class C Certificateholder,
the Issuer or the Note Insurer in such Receivables, (iii) the Servicer shall not
modify a Receivable, except in accordance with Section 4.2, (iv) the Servicer
shall service the Receivables as required by the terms of this Agreement and in
material compliance

                                       19


with its current servicing procedures for servicing of all its other comparable
motor vehicle receivables and (v) the Servicer shall not modify any Receivable
in accordance with the Payment Deferment and Due Date Change Policies if, as a
result of such modification, there would be negative amortization of such
Receivable.

                  SECTION 4.7. Purchase of Receivables Upon Breach. The
Servicer, the Transferor, the Issuer or the Trust Collateral Agent shall inform
the other parties hereto and the Note Insurer promptly, in writing, upon the
discovery by the Servicer, the Transferor, the Issuer or a Responsible Officer
of the Trust Collateral Agent or the Custodian, as the case may be, of any
breach of the provisions of Section 4.2 relating to modifications of the
Receivables, or any breach of Sections 4.4, 4.5 or 4.6; provided, however, that
the failure to give such notice shall not affect any obligation of the Servicer
hereunder. Unless the breach shall have been cured by the last day of the second
Collection Period following such discovery by or notice to the Servicer of such
breach, the Servicer shall purchase any Receivable with respect to which such
breach has a material adverse effect on such Receivable or the interest therein
of the Issuer, the Noteholders or the Note Insurer. In consideration of the
purchase of such Receivable, the Servicer shall remit the Purchase Amount in the
manner specified in Section 5.5. The sole remedy of the Trust Collateral Agent,
the Issuer, the Note Insurer, the Class C Certificateholder or the Noteholders
with respect to a breach of the provisions of Section 4.2 relating to
modifications of the Receivables or any breach of Sections 4.4, 4.5 or 4.6 shall
be to require the Servicer to repurchase Receivables pursuant to this Section
4.7; provided, however, that the Servicer shall indemnify the Trust Collateral
Agent, the Indenture Trustee, the Collateral Agent, the Back-up Servicer, the
Custodian, the Transferor, the Note Insurer, the Issuer, the Class C
Certificateholder and the Noteholders and each of their respective officers,
employees, directors, agents and representatives against all costs, expenses,
losses, damages, claims and liabilities, including reasonable fees and expenses
of counsel, which may be asserted against or incurred by any of them as a result
of third party claims arising out of the events or facts giving rise to such
breach. The Transferor shall have no obligation to repurchase the Receivables
upon a breach of the provisions of Section 4.2 relating to modifications of the
Receivables, or any breach of Sections 4.4, 4.5 or 4.6. The Transferor shall
have no liability for actions taken or omitted to be taken by the Servicer
pursuant to this Section 4.7.

                  SECTION 4.8. Servicing Fee. The Servicing Fee for the initial
Payment Date shall equal the product of (a) one-twelfth of the Servicing Fee
Rate and (b) the Original Pool Balance. Thereafter, the Servicing Fee for a
Payment Date shall equal the product of (i) one-twelfth of the Servicing Fee
Rate and (ii) the Pool Balance as of the last day of the second preceding
Collection Period. The Servicing Fee shall in addition include all late fees,
deferment fees, prepayment charges including, in the case of a Precomputed
Receivable that is prepaid in full, to the extent not required by law to be
remitted to the related Obligor, the difference between the amounts received
upon prepayment in full of such Precomputed Receivable and the then outstanding
Principal Balance of such Precomputed Receivable and accrued interest thereon
(calculated pursuant to the Simple Interest Method) and other administrative
fees or similar charges allowed by applicable law with respect to Receivables,
collected (from whatever source) on the Receivables.

                                       20


                  SECTION 4.9. Servicer's Certificate.

     (a) By 10:00 a.m., New York City time, on each Determination Date, the
Servicer shall deliver to the Issuer, the Trust Collateral Agent, the Indenture
Trustee, the Back-up Servicer, the Collateral Agent, the Transferor, the Note
Insurer, GCFP and the Rating Agencies, a Servicer's Certificate containing all
information necessary to make the payments pursuant to Section 5.6 (including,
(i) if required, the amount of withdrawals from the Spread Account and the
Supplemental Enhancement Account and (ii) the remaining Pre-Funded Amount, if
any), for the Collection Period preceding the date of such Servicer's
Certificate and all information necessary for the Trust Collateral Agent to send
statements to Noteholders, the Class C Certificateholder and the Note Insurer
pursuant to Section 5.7. Receivables to be purchased by the Servicer or to be
purchased by LBAC shall be identified by the Servicer by account number with
respect to such Receivable (as specified in the Schedule of Receivables).

     (b) In addition to the information required by Section 4.9(a), the Servicer
shall include in the copy of the Servicer's Certificate delivered to the Note
Insurer (i) the Average Delinquency Ratio, the Cumulative Default Rate, and the
Cumulative Loss Rate (as such terms are defined in the Spread Account
Agreement), (ii) whether any Trigger Event (as such term is defined in the
Spread Account Agreement) has occurred as of such Determination Date, (iii)
whether any Trigger Event that may have occurred as of a prior Determination
Date is Deemed Cured (as defined in the Spread Account Agreement) as of such
Determination Date, (iv) whether to the knowledge of the Servicer an Insurance
Agreement Event of Default has occurred, (v) the number and percentage of
Receivables modified in accordance with the Loss Mitigation Program and the
General Payment Deferment Policy as set forth on Exhibit D hereto and (vi) the
Average Delinquency Ratio, the Cumulative Default Rate, and the Cumulative Loss
Rate (as such terms are defined in the Spread Account Agreement), with respect
to such modified Receivables. The Servicer shall in addition give notice of the
occurrence of any Trigger Event or any Insurance Agreement Event of Default to
each Rating Agency.

                  SECTION 4.10. Annual Statement as to Compliance; Notice of
Default.

     (a) The Servicer shall deliver to the Issuer, the Trust Collateral Agent,
the Indenture Trustee, the Back-up Servicer, the Collateral Agent, the
Transferor and the Note Insurer, on or before March 31 of each year beginning
March 31, 2005, an Officer's Certificate, dated as of December 31 of the
preceding calendar year, stating that (i) a review of the activities of the
Servicer during such preceding calendar year and of its performance under this
Agreement has been made under such officer's supervision and (ii) to the best of
such officer's knowledge, based on such review, the Servicer has fulfilled all
its obligations under this Agreement throughout such year, or, if there has been
a default in the fulfillment of any such obligation, specifying each such
default known to such officer and the nature and status thereof. The Trust
Collateral Agent shall send a copy of such certificate to the Rating Agencies.

     (b) The Servicer shall deliver to the Issuer, the Trust Collateral Agent,
the Indenture Trustee, the Back-up Servicer, the Collateral Agent, the
Transferor, the Note Insurer and the Rating Agencies, promptly after having
obtained knowledge thereof, but in no event later than two (2) Business Days
after having obtained such knowledge, written notice in an Officer's

                                       21


Certificate of any event which with the giving of notice or lapse of time, or
both, would become a Servicer Termination Event under Section 9.1.

                  SECTION 4.11. Annual Independent Certified Public Accountant's
Report. The Servicer shall cause a firm of nationally recognized independent
certified public accountants, who may also render other services to the Servicer
or to the Transferor, to deliver to the Issuer, the Trust Collateral Agent, the
Indenture Trustee, the Back-up Servicer, the Collateral Agent, the Noteholders,
the Note Insurer and each Rating Agency on or before April 30 of each year
beginning April 30, 2005, a report dated as of December 31 of the preceding
calendar year and reviewing the Servicer's activities during such preceding
calendar year, addressed to the Board of Directors of the Servicer, and to the
Trust Collateral Agent, the Back-up Servicer, the Collateral Agent, the Issuer,
the Transferor and the Note Insurer, to the effect that such firm has audited
the financial statements of the Servicer and issued its report therefor and that
such audit (a) was made in accordance with generally accepted auditing
standards, and accordingly included such tests of the accounting records and
such other auditing procedures as such firm considered necessary in the
circumstances; (b) included tests relating to automotive loans serviced for
others in accordance with the requirements of the Uniform Single Attestation
Program for Mortgage Bankers (the "Program"), to the extent the procedures in
the Program are applicable to the servicing obligations set forth in this
Agreement; (c) included an examination of the delinquency and loss statistics
relating to the Servicer's portfolio of automobile, van, sport utility vehicle
and light duty truck installment sales contracts; and (d) except as described in
the report, disclosed no exceptions or errors in the records relating to
automobile, van, sport utility vehicle and light duty truck loans serviced for
others that, in the firm's opinion, the Program requires such firm to report.
The accountant's report shall further state that (1) a review in accordance with
agreed upon procedures was made of three randomly selected Servicer's
Certificates; (2) except as disclosed in the report, no exceptions or errors in
the Servicer's Certificates were found; and (3) the delinquency and loss
information relating to the Receivables contained in the Servicer's Certificates
were found to be accurate.

                  The report will also indicate that the firm is independent of
the Servicer within the meaning of the Code of Professional Ethics of the
American Institute of Certified Public Accountants.

                  SECTION 4.12. Servicer Expenses. The Servicer shall be
required to pay all expenses incurred by it in connection with its activities
under this Agreement (including taxes imposed on the Servicer, expenses incurred
by the Servicer in connection with payments and reports to Noteholders and the
Class C Certificateholder, the Trust Collateral Agent and the Note Insurer and
all other fees and expenses of the Issuer including taxes levied or assessed
against the Issuer, and claims against the Issuer in respect of indemnification
not expressly stated under this agreement to be for the account of the Issuer).

                  SECTION 4.13. Retention and Termination of Servicer. The
Servicer hereby covenants and agrees to act as such under this Agreement for an
initial term, commencing on the Closing Date and ending on March 31, 2005 which
term shall be extendible by the Note Insurer for successive quarterly terms
ending on each successive June 30, September 30, December 31 and March 31 (or,
pursuant to revocable written standing instructions from time to time to the
Servicer and the Trust Collateral Agent, for any specified number of terms
greater than one),

                                       22


until the termination of the Issuer. Each such notice (including each notice
pursuant to standing instructions, which shall be deemed delivered at the end of
successive quarterly terms for so long as such instructions are in effect) (a
"Servicer Extension Notice") shall be delivered by the Note Insurer to the Trust
Collateral Agent and the Servicer. The Servicer hereby agrees that, as of the
date hereof and upon its receipt of any such Servicer Extension Notice, the
Servicer shall become bound, for the initial term beginning on the date hereof
and for the duration of the term covered by such Servicer Extension Notice, to
continue as the Servicer subject to and in accordance with the other provisions
of this Agreement. Until such time as a Note Insurer Default shall have occurred
and be continuing, the Trust Collateral Agent agrees that if as of the fifteenth
day prior to the last day of any term of the Servicer, the Trust Collateral
Agent shall not have received any Servicer Extension Notice from the Note
Insurer, the Trust Collateral Agent will, within five days thereafter, give
written notice of such non-receipt to the Note Insurer, the Back-up Servicer (or
any alternate successor servicer appointed by the Note Insurer pursuant to
Section 8.5) and the Servicer and the Servicer's terms shall not be extended
unless a Servicer Extension Notice is received on or before the last day of such
term. Following a Note Insurer Default, this Section 4.13 shall no longer apply
and the Servicer shall be deemed to be retained for the term of this Agreement,
unless otherwise removed pursuant to Article 9.

                  SECTION 4.14. Access to Certain Documentation and Information
Regarding Receivables. The Servicer shall provide to representatives of the
Indenture Trustee, the Trust Collateral Agent, the Collateral Agent, the Back-up
Servicer, the Transferor, the Issuer and the Note Insurer reasonable access to
documentation and computer systems and information regarding the Receivables and
shall provide such access to Noteholders or the Class C Certificateholder, as
the case may be, in such cases where the Noteholders and the Class C
Certificateholder are required by applicable law or regulation to review such
documentation. In each case, such access shall be afforded without charge but
only upon reasonable request and during normal business hours. Nothing in this
Section 4.14 shall derogate from the obligation of the Servicer to observe any
applicable law prohibiting disclosure of information regarding the Obligors, and
the failure of the Servicer to provide access as provided in this Section 4.14
as a result of such obligation shall not constitute a breach of this Section
4.14.

                  SECTION 4.15. Verification of Servicer's Certificate.

     (a) On or before the fifth Business Day of each month, the Servicer will
deliver to the Trust Collateral Agent and the Back-up Servicer a computer
diskette (or other electronic transmission) in a format acceptable to the Trust
Collateral Agent and the Back-up Servicer containing such information with
respect to the Receivables as of the close of business on the last day of the
preceding Collection Period as is necessary for preparation of the Servicer's
Certificate. The Back-up Servicer shall use such computer diskette (or other
electronic transmission) to verify the information specified in Section
4.15(b)(iii) contained in the Servicer's Certificate delivered by the Servicer,
and the Back-up Servicer shall certify to the Note Insurer that it has verified
the Servicer's Certificate in accordance with this Section 4.15 and shall notify
the Servicer, the Note Insurer and the Trust Collateral Agent of any
discrepancies, in each case, on or before the related Deficiency Claim Date. In
the event that the Back-up Servicer reports any discrepancies, the Servicer and
the Back-up Servicer shall attempt to reconcile such discrepancies prior to the
related Deficiency Claim Date, but in the absence of a reconciliation, the
Servicer's Certificate shall control for the purpose of calculations and

                                       23


payments with respect to the related Payment Date. In the event that the Back-up
Servicer and the Servicer are unable to reconcile discrepancies with respect to
a Servicer's Certificate by the related Payment Date, (i) the Back-up Servicer
will notify the Note Insurer and the Trust Collateral Agent, and (ii) the
Servicer shall cause a firm of independent certified public accountants, at the
Servicer's expense, to audit the Servicer's Certificate and, prior to the fifth
calendar day of the following month, reconcile the discrepancies. The effect, if
any, of such reconciliation shall be reflected in the Servicer's Certificate for
such next succeeding Determination Date. In addition, the Servicer shall, if so
requested by the Note Insurer (unless a Note Insurer Default shall have occurred
and be continuing) deliver to the Back-up Servicer (i) within five (5) Business
Days of demand therefor a computer tape containing as of the close of business
on the date of demand all of the data maintained by the Servicer in computer
format in connection with servicing the Receivables and (ii) within fifteen (15)
Business Days of demand therefor a copy of such other information as is
reasonably requested by the Note Insurer for the purpose of reconciling such
discrepancies. Other than the duties specifically set forth in this Agreement,
the Back-up Servicer shall have no obligations hereunder, including, without
limitation, to supervise, verify, monitor or administer the performance of the
Servicer. The Back-up Servicer shall have no liability for any actions taken or
omitted by the Servicer. The duties and obligations of the Back-up Servicer
shall be determined solely by the express provisions of this Agreement and no
implied covenants or obligations shall be read into this Agreement against the
Back-up Servicer.

     (b) The Back-up Servicer shall review each Servicer's Certificate delivered
pursuant to Section 4.15(a) and shall, based upon the information provided from
the Servicer under Section 4.15(a):

                  (i) confirm that such Servicer's Certificate is complete on
      its face;

                  (ii) load the computer diskette (which shall be in a format
      acceptable to the Back-up Servicer) received from the Servicer pursuant to
      Section 4.15(a) hereof, confirm that such computer diskette is in a
      readable form and calculate the Principal Balance of each Receivable as of
      the preceding Payment Date (as set forth in such Servicer's Certificate)
      and the current principal payment for such Receivable (as set forth in
      such Servicer's Certificate) and compare such calculation to that set
      forth in the Servicer's Certificate (and give notice of any discrepancy to
      the Note Insurer); and

                  (iii) recalculate the Available Funds, the Principal Payment
      Amount, the Pre-Funding Amount, the Class A-1 Interest Payment Amount, the
      Class A-2 Interest Payment Amount, the Class A-3 Interest Payment Amount,
      the Class A-4 Interest Payment Amount, the Class C Interest Payment
      Amount, the Class C Principal Deficiency Amount, the Class C Interest
      Carryover Shortfall, if any, the Class C Supplemental Interest Payment
      Amount, if any, the Back-up Servicer Fee, the Servicing Fee, the Indenture
      Trustee Fee, the Custodian Fee, the amount on deposit in the Spread
      Account, the amount on deposit in the Supplemental Enhancement Account and
      the Premium in the Servicer's Certificate based solely on the balances and
      calculations specifically set forth in the Servicer's Certificate, compare
      such calculations to those set forth in the Servicer's Certificate. To the
      extent of any discrepancy, the Back-up Servicer shall give notice thereof
      to the Note Insurer. The Back-up Servicer's obligation shall be

                                       24


      limited to the mathematical recalculation of the amounts set forth in this
      Section 4.15(b)(iii) based on the Servicer's Certificate.

                  SECTION 4.16. Fidelity Bond. The Servicer shall maintain a
fidelity bond in such form and amount as is customary for entities acting as
custodian of funds and documents in respect of consumer contracts on behalf of
institutional investors.

                  SECTION 4.17. Delegation of Duties. The Servicer may at any
time delegate duties under this Agreement to sub-contractors who are in the
business of servicing automotive receivables with the prior written consent of
the Controlling Party; provided, however, that no such delegation or
sub-contracting of duties by the Servicer shall relieve the Servicer of its
responsibility with respect to such duties. In the event the Servicer shall for
any reason no longer be the servicer of the Receivables (including by reason of
a Servicer Termination Event), the Back-up Servicer, its designee or any
successor Servicer shall assume all of the rights and obligations of the
predecessor Servicer under one or more subservicing agreements that may have
been entered into by the predecessor Servicer by giving notice of such
assumption to the related subservicer or subservicers within ten (10) Business
Days of the termination of the Servicer as servicer of the Receivables;
provided, however, that the Back-up Servicer may elect to terminate a
subservicing agreement with the prior written consent of the Note Insurer, so
long as no Note Insurer Default is then continuing. If the Back-up Servicer does
not elect to assume any subservicing agreement, any and all costs of termination
shall be at the predecessor Servicer's expense. Upon the giving of such notice,
the Back-up Servicer, its designee or the successor Servicer shall be deemed to
have assumed all of the predecessor Servicer's interest therein and to have
replaced the predecessor Servicer as a party to the subservicing agreement to
the same extent as if the subservicing agreement had been assigned to the
assuming party except that the predecessor Servicer and the subservicer, if any,
shall not thereby be relieved of any liability or obligations accrued up to the
date of the replacement of the Servicer under the subservicing agreement and the
subservicer, if any, shall not be relieved of any liability or obligation to the
predecessor Servicer that survives the assignment or termination of the
subservicing agreement. The Back-up Servicer shall notify each Rating Agency and
the Note Insurer if any subservicing agreement is assumed by the Back-up
Servicer, its designee or the successor Servicer. The predecessor Servicer
shall, upon request of the Trust Collateral Agent, the Back-up Servicer or any
successor Servicer, but at the expense of the predecessor Servicer, deliver to
the assuming party all documents and records relating to the subservicing
agreement and the Receivables then being serviced and an accounting of amounts
collected and held by it and otherwise use its reasonable efforts to effect the
orderly and efficient transfer of the subservicing agreement to the assuming
party.

                  SECTION 4.18. Delivery of Back-up Tapes of Back-up Servicer.

     (a) In addition to the information to be delivered by the Servicer to the
Back-up Servicer on or before the fifth Business Day of each month pursuant to
Section 4.15(a), the Servicer shall deliver to the Back-up Servicer, or its
designated agent, a computer diskette (or other electronic transmission), in a
format acceptable to the Back-up Servicer or its designated agent, as the case
may be, with the loan master file and history information in the form attached
hereto as Exhibit B-2 on or prior to the Closing Date in the case of the Initial
Receivables, and on or prior to the related Subsequent Transfer Date in the case
of Subsequent Receivables, which

                                       25


loan master file and history information shall be sufficiently detailed to
enable the Back-up Servicer to maintain records sufficient to assume the role of
successor Servicer pursuant to this Agreement.

     (b) In addition to the information required to be delivered by the Servicer
to the Back-up Servicer or its designated agent on or before the fifth Business
Day of each month pursuant to Section 4.15(a) and on or prior to the Closing
Date and each Subsequent Transfer Date pursuant to Section 4.18(a), the Servicer
shall deliver the loan master file and history information to the Back-up
Servicer or its designated agent on the Determination Date occurring in January
2005 (with respect to the period from and including the Initial Cutoff Date to
the last day of the related Collection Period) and on the Determination Date
occurring every six months thereafter in the form attached hereto as Exhibit B-2
in writing and on a computer diskette (or other electronic transmission) in a
format acceptable to the Back-up Servicer or its designated agent, as the case
may be, and as at such other times as may be requested by the Note Insurer or
the Back-up Servicer upon prior written notice to the Servicer, provided that
the Back-up Servicer shall deliver a copy of any such notice by the Back-up
Servicer to the Note Insurer simultaneously with its delivery of such notice to
the Servicer.

                  SECTION 4.19. Confidential Information.(a) The Back-up
Servicer, each subservicer and any successor Servicer shall hold in confidence
all Confidential Information in accordance with the Federal Financial Privacy
Law and, to the extent more exacting, its then customary procedures, and each
represents and warrants that it has in place, and will continue to maintain,
sufficient systems and procedures to do so; provided that nothing herein shall
prevent the Back-up Servicer, any subservicer or any successor Servicer from
delivering copies of any financial statements and other documents whether or not
constituting Confidential Information, and disclosing other information, whether
or not Confidential Information, to (i) its directors, officers, employees,
agents and professional consultants to the extent necessary to carry on the
Back-up Servicer's, such subservicer's or such successor Servicer's business, as
applicable, in the ordinary course, (ii) any Noteholder, Certificateholder or
the Note Insurer to the extent that such Noteholder, Certificateholder or the
Note Insurer is entitled to such information under this Agreement or any other
Basic Document, but not otherwise, (iii) any governmental authority which
specifically requests (or as to which applicable regulations require) such
information, (iv) any nationally recognized rating agency in connection with the
rating of the Notes by such agency, or (v) any other Person to which such
delivery or disclosure may be necessary or appropriate (a) in compliance with
any applicable law, rule, regulation or order, (b) in response to any subpoena
or other legal process, (c) in connection with any litigation to which the
Back-up Servicer, such subservicer or such successor Servicer, as applicable, is
a party, (d) in order to enforce the rights of the Noteholders, each
Certificateholder and the Note Insurer hereunder or under any other Basic
Document, or (e) otherwise, in accordance with the Federal Financial Privacy
Law; provided, that, prior to any such disclosure, the Back-up Servicer, such
subservicer or such successor Servicer, as applicable, shall inform each such
party (other than any Noteholder, Certificateholder, the Note Insurer or any
other party to the Basic Documents) that receives Confidential Information of
the foregoing requirements and shall use its commercially reasonable best
efforts to cause such party to comply with such requirements.

                                       26


                                    ARTICLE V
                               ACCOUNTS; PAYMENTS;
                            STATEMENTS TO NOTEHOLDERS

                  SECTION 5.1. Accounts; Lock-Box Account.

     (a) The Servicer has established the Lock-Box Account as two Eligible
Accounts, one established with Bank of America National Trust and Savings
Association entitled "Long Beach Acceptance Corp., JPMorgan Chase, Agent
Account--Auto Loan Programs," account number 1457202900, and one established
with JPMorgan Chase entitled "Long Beach Acceptance Corp., JPMorgan Chase, Agent
Account -- Auto Loan Programs," account number 530097095; provided, that the
Servicer, with the prior written consent of the Note Insurer, may from time to
time (a) establish additional or substitute Lock-Box Accounts, each of which
shall be an Eligible Account, and (b) close or terminate the use of any of the
aforementioned accounts or any subsequently established accounts, each of which
accounts, at such time, shall no longer be deemed to be a Lock-Box Account;
provided, further, that pursuant to the Lock-Box Agreement, the Lock-Box
Processor and no other person, save the Trust Collateral Agent or the Servicer,
has authority to direct disposition of funds related to the Receivables on
deposit in the Lock-Box Account consistent with the provisions of this Agreement
and the Lock-Box Agreement. The Trust Collateral Agent shall have no liability
or responsibility with respect to the Lock-Box Processor's or the Servicer's
directions or activities as set forth in the preceding sentence. The Lock-Box
Account shall be established pursuant to and maintained in accordance with the
Lock-Box Agreement and shall be a demand deposit account into which Obligors
will be directed to make payments due under Receivables and which shall at all
times be an Eligible Account, initially established and maintained with JPMorgan
Chase or, at the request of the Note Insurer, an Eligible Account satisfying
clause (i) of the definition thereof. The Servicer has established and shall
maintain the Lock-Box at a United States Post Office Branch. Notwithstanding the
Lock-Box Agreement or any of the provisions of this Agreement relating to the
Lock-Box and the Lock-Box Agreement, the Servicer shall remain obligated and
liable to the Trust Collateral Agent, the Noteholders and the Class C
Certificateholder for servicing and administering the Receivables and the other
Trust Assets in accordance with provisions of this Agreement without diminution
of such obligation or liability by virtue thereof.

                  In the event the Servicer shall for any reason no longer be
acting as such, the Lock-Box Agreement shall terminate in accordance with its
terms with respect to the Receivables or, upon the occurrence and continuance of
a Servicer Termination Event, the Note Insurer may direct the Indenture Trustee
in writing to terminate the Lock-Box Agreement with respect to the Receivables,
and, in any such case, funds on deposit in the Lock-Box Account shall be
distributed by JPMorgan Chase, as agent for the beneficial owners of funds in
the Lock-Box Account at such time (including the Issuer), and JPMorgan Chase
shall deposit any such funds relating to the Receivables to such other account
as shall be identified by the Back-up Servicer or successor Servicer for deposit
therein; provided, however, that the outgoing Servicer shall not thereby be
relieved of any liability or obligations on the part of the outgoing Servicer to
the Lock-Box Bank under such Lock-Box Agreement. The outgoing Servicer shall,
upon request of the Trust Collateral Agent, but at the expense of the outgoing
Servicer, deliver to the successor Servicer all documents and records relating
to the Lock-Box Agreement and an accounting of amounts collected and held in the
Lock-Box Account or held by the Lock-Box

                                       27


Processor in respect of the Receivables and otherwise use its best efforts to
effect the orderly and efficient transfer of any Lock-Box Agreement to the
successor Servicer. In the event that the Lock-Box Account fails at any time to
qualify as an Eligible Account, the Servicer, at its expense, shall cause the
Lock-Box Bank to deliver, at the direction of the Controlling Party to the Trust
Collateral Agent or a successor Lock-Box Bank, all documents and records
relating to the Receivables and all amounts held (or thereafter received) on
deposit in the Lock Box Account or held by the Lock-Box Processor in respect of
the Receivables (together with an accounting of such amounts) and shall
otherwise use its best efforts to effect the orderly and efficient transfer of
the lock-box arrangements, and the Servicer shall promptly notify the Obligors
to make payments to any new Lock-Box.

     (b) In addition to the Lock-Box Account, the Trust Collateral Agent shall
establish, with itself, (i) the Collection Account and the Note Account, the
Pre-Funding Account in the name of the Issuer for the benefit of the
Noteholders, the Class C Certificateholder and the Note Insurer, (ii) the Policy
Payments Account in the name of the Issuer for the benefit of the Noteholders
and (iii) the Supplemental Enhancement Account in the name of the Issuer for the
benefit of the Noteholders and the Class C Certificateholder. The Collection
Account, the Note Account, the Pre-Funding Account, the Policy Payments Account
and the Supplemental Enhancement Account, shall be Eligible Accounts initially
established with the Trust Collateral Agent; provided, however, if any of such
accounts shall cease to be an Eligible Account, the Servicer, with the consent
of the Note Insurer (so long as no Note Insurer Default has occurred and is
continuing), within five (5) Business Days shall, cause such accounts to be
moved to an institution so that such account meets the definition of Eligible
Account. The Servicer shall promptly notify the Rating Agencies and the
Transferor of any change in the location of any of the aforementioned accounts.

                  All amounts held in the Collection Account, the Supplemental
Enhancement Account and the Pre-Funding Account shall be invested by the Trust
Collateral Agent at the written direction of the Transferor in Eligible
Investments in the name of the Trust Collateral Agent on behalf of the Issuer
and shall mature no later than one Business Day immediately preceding the
Payment Date next succeeding the date of such investment, or if such investment
direction is given, such funds shall be retained uninvested. In no event shall
the Trust Collateral Agent be liable for any insufficiency in the Collection
Account and the Supplemental Enhancement Account resulting from any investment
loss in any Eligible Account. Such written direction shall certify that any such
investment is authorized by this Section. No investment may be sold prior to its
maturity. Amounts in the Note Account and the Policy Payments Account shall not
be invested. The amount of earnings on investments of funds in the Collection
Account during the Collection Period related to each Payment Date shall be
deposited into the Note Account on each Payment Date, and shall be available for
payment pursuant to Section 5.6(c). The amount of earnings on investments of
funds in the Supplemental Enhancement Account during the Collection Period
related to each Payment Date shall be paid to the Class C Certificateholder as
the Supplemental Enhancement Account Investment Earnings Amount on each Payment
Date, pursuant to Section 5.6(c)(vii) hereof. The amount of earnings on
investments of funds in the Pre-Funding Account during the Collection Period
related to each Payment Date shall be deposited into the Note Account on each
Payment Date and such amount shall be available for distribution pursuant to
Section 5.6(c). For purposes of this paragraph, the

                                       28


Trust Collateral Agent will take delivery of the Eligible Investments in
accordance with Schedule C.

                  SECTION 5.2. Collections. The Servicer shall use reasonable
efforts to cause the Lock-Box Processor to transfer any payments in respect of
the Receivables from or on behalf of Obligors received in the Lock-Box to the
Lock-Box Account on the Business Day on which such payments are received,
pursuant to the Lock-Box Agreement. Within two Business Days of receipt of such
funds into the Lock-Box Account, the Servicer shall cause the Lock-Box Bank to
transfer available funds related to the Receivables from the Lock-Box Account to
the Collection Account, and if such funds are not available funds, as soon
thereafter as they clear (i.e., become available for withdrawal from the
Lock-Box Account). In addition, the Servicer shall remit all payments by or on
behalf of the Obligors received by the Servicer with respect to the Receivables
(other than Purchased Receivables), and all Liquidation Proceeds no later than
the second Business Day following receipt into the Lock-Box Account or the
Collection Account.

                  SECTION 5.3. Application of Collections. All collections for
each Collection Period shall be applied by the Servicer as follows:

                  With respect to each Receivable (other than a Purchased
Receivable), payments actually received from or on behalf of the Obligor shall
be applied hereunder, first, to interest and principal in accordance with the
Simple Interest Method to the extent necessary to bring such Receivable current,
second, in connection with the redemption of a defaulted Receivable, to
reimburse the Servicer for reasonable and customary out-of-pocket expenses
incurred by the Servicer in connection with such Receivable, third, to late fees
and fourth, to principal in accordance with the Simple Interest Method.
Notwithstanding anything herein to the contrary, no amount applied as interest
accrued on any Precomputed Receivable for any single Collection Period will
exceed 30 days' interest accrued thereon assuming a 360-day year of twelve
30-day months.

                  SECTION 5.4. Intentionally Omitted.

                  SECTION 5.5. Additional Deposits. The following additional
deposits shall be made in immediately available funds on the dates indicated:
(i) on the Business Day immediately preceding each Determination Date, the
Servicer or LBAC, as the case may be, shall deposit or cause to be deposited in
the Collection Account the aggregate Purchase Amount with respect to Purchased
Receivables, (ii) on the Business Day immediately preceding each Determination
Date, the Trust Collateral Agent shall deposit in the Collection Account all
amounts to be paid under Section 11.1, (iii) on the Determination Date
immediately succeeding the date on which the Funding Period ends (or, if the
Funding Period ends on or after the Determination Date immediately preceding the
Final Funding Period Payment Date, on the date on which the Funding Period
ends), the Trust Collateral Agent shall transfer the remaining Pre-Funded Amount
on deposit in the Pre-Funding Account to the Note Account pursuant to Section
5.13(c) and (iv) on or before each Draw Date, the Trust Collateral Agent shall,
pursuant to the Servicer's written instructions, transfer to the Collection
Account any amounts to be withdrawn from the Supplemental Enhancement Account in
accordance with Section 5.12.

                                       29


                  SECTION 5.6. Payments; Policy Claims.

     (a) The Trust Collateral Agent (based solely on the information set forth
in the Servicer's Certificate for the related Payment Date upon which the Trust
Collateral Agent may conclusively rely) shall transfer,

                  (i) on each Payment Date, from the Collection Account to the
      Note Account, in immediately available funds, an amount equal to the sum
      of (a) all funds that were deposited in the Collection Account, plus (b)
      earnings on investments of funds in the Collection Account pursuant to
      Section 5.1(b), for the related Collection Period;

                  (ii) on each Payment Date during the Funding Period and on the
      Final Funding Period Payment Date, from the Pre-Funding Account to the
      Note Account, in immediately available funds, earnings on investments of
      funds in the Pre-Funding Account for the related Collection Period;

     (b) Prior to each Payment Date, the Servicer shall on the related
Determination Date calculate the Available Funds, the Principal Payment Amount,
the Class A-1 Payment Amount, the Class A-1 Interest Payment Amount, the Class
A-2 Payment Amount, the Class A-2 Interest Payment Amount, the Class A-3 Payment
Amount, the Class A-3 Interest Payment Amount, the Class A-4 Payment Amount, the
Class A-4 Interest Payment Amount, the Class C Interest Payment Amount, the
Class C Principal Deficiency Amount, the Supplemental Enhancement Account
Investment Earnings Amount, the Class C Interest Carryover Shortfall, if any,
the Class C Supplemental Interest Payment Amount, if any, the Monthly Dealer
Participation Fee Payment Amount, and, based on the Available Funds and the
other amounts available for payment on such Payment Date, determine the amount
payable to the Noteholders, the Class C Certificateholder and the Class R
Certificateholder.

     (c) On each Payment Date, the Trust Collateral Agent shall (x) distribute
all amounts delivered by the Note Insurer to the Trust Collateral Agent for
deposit into the Collection Account pursuant to Section 5.9 for payment in the
amounts and priority as directed by the Note Insurer, and (y) (based on the
information contained in the Servicer's Certificate delivered on the related
Determination Date pursuant to Section 4.9 upon which the Trust Collateral Agent
may conclusively rely) subject to subsection (e) hereof, make the following
distributions from the Available Funds withdrawn from the Note Account and from
the other sources described below in the following order of priority:

                  (i) first, to LBAC, the Monthly Dealer Participation Fee
      Payment Amount and all unpaid Monthly Dealer Participation Fee Payment
      Amounts from prior Collection Periods and second, to the Servicer, from
      the Available Funds (as such Available Funds have been reduced by payments
      made pursuant to subclause first of this clause (i)), the Servicing Fee
      and all unpaid Servicing Fees from prior Collection Periods and, if the
      Available Funds are insufficient to pay such Servicing Fees from prior
      Collection Periods, the Servicer will receive such deficiency from the
      Deficiency Claim Amount with respect to such Payment Date, if any, in the
      following order of priority, first, from amounts on deposit in the Spread
      Account, to the extent received by the Trust Collateral Agent from the
      Collateral Agent, and second, from amounts on deposit in the

                                       30


      Supplemental Enhancement Account, to the extent withdrawn by the Trust
      Collateral Agent and deposited into the Collection Account;

                  (ii) to the Indenture Trustee, the Custodian and the Back-up
      Servicer from the Available Funds (as such Available Funds have been
      reduced by payments made pursuant to clause (i) above), the Indenture
      Trustee Fee, the Custodian Fee and the Back-up Servicer Fee, respectively,
      and all unpaid Indenture Trustee Fees, Custodian Fees and Back-up Servicer
      Fees from prior Collection Periods and, if the Available Funds are
      insufficient to pay such amounts, the Indenture Trustee, the Custodian and
      the Back-up Servicer will receive such deficiency from the remaining
      portion of the Deficiency Claim Amount with respect to such Payment Date,
      if any, in the following order of priority, first, from amounts on deposit
      in the Spread Account, to the extent received by the Trust Collateral
      Agent from the Collateral Agent, and second, from amounts on deposit in
      the Supplemental Enhancement Account, to the extent withdrawn by the Trust
      Collateral Agent and deposited into the Collection Account, after
      application thereof pursuant to clause (i) above;

                  (iii) to the Class A-1 Noteholders, the Class A-2 Noteholders,
      the Class A-3 Noteholders and the Class A-4 Noteholders, pro rata based on
      the interest due on each such class of Notes, from the Available Funds (as
      such Available Funds have been reduced by payments made pursuant to
      clauses (i) and (ii) above), an amount equal to the Class A-1 Note
      Interest, the Class A-2 Note Interest, the Class A-3 Note Interest and the
      Class A-4 Note Interest (calculated (i) with respect to the Class A-1
      Notes on each Payment Date, on the basis of the actual number of days
      elapsed during such Accrual Period based on a 360 day year, or with
      respect to the first Payment Date, 40 days and (ii) with respect to the
      Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes on each
      Payment Date, on the basis of a 360-day year consisting of twelve 30-day
      months or, with respect to the first Payment Date, 39 days), respectively,
      with respect to such Payment Date (plus (without duplication) interest on
      any outstanding Class A-1 Interest Carryover Shortfall, Class A-2 Interest
      Carryover Shortfall, Class A-3 Interest Carryover Shortfall or Class A-4
      Interest Carryover Shortfall, if any, to the extent permitted by
      applicable law, at the Class A-1 Note Rate, the Class A-2 Note Rate, the
      Class A-3 Note Rate or the Class A-4 Note Rate, as applicable, for the
      related Accrual Period (calculated (i) with respect to the Class A-1 Notes
      on each Payment Date, on the basis of the actual number of days elapsed
      during such Accrual Period based on a 360 day year (or, with respect to
      the first Payment Date, 40 days) and (ii) with respect to the Class A-2
      Notes, the Class A-3 Notes and the Class A-4 Notes on each Payment Date,
      on the basis of a 360-day year consisting of twelve 30-day months (or,
      with respect to the first payment date, 39 days)) and, if the Available
      Funds are insufficient to pay such amounts, the Class A Noteholders will
      receive such deficiency from the following sources in the following order
      of priority: (A) from the remaining portion of the Deficiency Claim Amount
      with respect to such Payment Date, if any, in the following order of
      priority, first, from amounts on deposit in the Spread Account, to the
      extent received by the Trust Collateral Agent from the Collateral Agent,
      and second, from amounts on deposit in the Supplemental Enhancement
      Account, to the extent withdrawn by the Trust Collateral Agent and
      deposited into the Collection Account, after application thereof pursuant
      to

                                       31


      clauses (i) and (ii) above and (B) from the Policy Claim Amount with
      respect to such Payment Date, if any, received by the Trust Collateral
      Agent from the Note Insurer;

                  (iv) from the Available Funds (as such Available Funds have
      been reduced by payments made pursuant to clauses (i) through (iii) above)
      and, if such Payment Date is the Final Funding Period Payment Date, from
      the Mandatory Special Redemption, if any, first, to the Class A-1
      Noteholders, until the Class A-1 Note Balance has been reduced to zero, an
      amount equal to the Principal Payment Amount with respect to such Payment
      Date, second, to the Class A-2 Noteholders, after the Class A-1 Note
      Balance has been reduced to zero, an amount equal to the remaining
      Principal Payment Amount with respect to such Payment Date, if any, third,
      to the Class A-3 Noteholders, after the Class A-2 Note Balance has been
      reduced to zero, an amount equal to the remaining Principal Payment Amount
      with respect to such Payment Date, if any, and fourth, to the Class A-4
      Noteholders, after the Class A-3 Note Balance has been reduced to zero, an
      amount equal to the remaining Principal Payment Amount with respect to
      such Payment Date, if any, and, if the Available Funds are insufficient to
      pay such amounts, the Class A Noteholders will receive such deficiency
      from the following sources in the following order of priority: (A) from
      the remaining portion of the Deficiency Claim Amount with respect to such
      Payment Date, if any, in the following order of priority, first, from
      amounts on deposit in the Spread Account, to the extent received by the
      Trust Collateral Agent from the Collateral Agent, and second, from amounts
      on deposit in the Supplemental Enhancement Account, to the extent
      withdrawn by the Trust Collateral Agent and deposited into the Collection
      Account after application thereof pursuant to clauses (i) through (iii)
      above, plus, (B) the remaining portion of the Policy Claim Amount with
      respect to such Payment Date, if any, after application thereof pursuant
      to clause (iii) above;

                  (v) to the Note Insurer, from the Available Funds (as such
      Available Funds have been reduced by payments made pursuant to clauses (i)
      through (iv) above), an amount equal to the Reimbursement Obligations
      (other than any accrued and unpaid Premium) and, if the Available Funds
      are insufficient to pay such Reimbursement Obligations, the Note Insurer
      shall receive such deficiency from the remaining portion of the Deficiency
      Claim Amount with respect to such Payment Date, if any, in the following
      order of priority, first, from amounts on deposit in the Spread Account to
      the extent received by the Trust Collateral Agent from the Collateral
      Agent, and second, from amounts on deposit in the Supplemental Enhancement
      Account, to the extent withdrawn by the Trust Collateral Agent and
      deposited into the Collection Account, after application thereof pursuant
      to clauses (i) through (iv) above;

                  (vi) to the Note Insurer, from the Available Funds (as such
      Available Funds have been reduced by payments made pursuant to clauses (i)
      through (v) above), any accrued and unpaid Premium and, if the Available
      Funds are insufficient the Note Insurer shall receive such deficiency from
      the remaining portion of the Deficiency Claim Amount with respect to such
      Payment Date, if any, in the following order of priority, first, from
      amounts on deposit in the Spread Account to the extent received by the
      Trust Collateral Agent from the Collateral Agent, and second, from amounts
      on deposit in the Supplemental Enhancement Account, to the extent
      withdrawn by the Trust Collateral

                                       32


      Agent and deposited into the Collection Account, after application thereof
      pursuant to clauses (i) through (v) above;

                  (vii) to the Class C Certificateholder, (a) from the Available
      Funds (as such Available Funds have been reduced by payments made pursuant
      to clauses (i) through (vi) above), an amount equal to the Class C
      Interest Payment Amount and (b) from the Supplemental Enhancement Account,
      the Supplemental Enhancement Account Investment Earnings Amount;

                  (viii) to the Collateral Agent, for deposit in the
      Supplemental Enhancement Account, from the Available Funds (as such
      Available Funds have been reduced by payments made pursuant to clauses (i)
      through (vii) above) reimbursement for any previous unreimbursed
      withdrawals from such account (other than (x) Supplemental Enhancement
      Account Investment Earnings Amounts distributed to the Class C
      Certificateholder pursuant to clause (vii) above on such Payment Date or
      prior Payment Dates and (y) Supplemental Enhancement Account Release
      Amounts distributed to the Class C Certificateholder pursuant to clause
      (xi) below on prior Payment Dates);

                  (ix) first, to the Trust Collateral Agent, the Indenture
      Trustee, the Back-up Servicer and the Custodian, as applicable, from the
      Available Funds (as such Available Funds have been reduced by payments
      made pursuant to clauses (i) through (viii) above) all reasonable
      out-of-pocket expenses of the Trust Collateral Agent, the Indenture
      Trustee, the Back-up Servicer and the Custodian (including, but not
      limited to, reasonable counsel fees and expenses), including, without
      limitation, costs and expenses required to be paid by the Servicer to the
      Back-up Servicer under Section 9.2(a), to the extent not paid by the
      Servicer, and all unpaid reasonable out-of-pocket expenses of the Trust
      Collateral Agent, the Indenture Trustee, the Back-up Servicer and the
      Custodian (including, but not limited to, reasonable counsel fees and
      expenses) from prior Collection Periods; provided, however, that unless an
      Event of Default shall have occurred and be continuing, expenses payable
      to the Trust Collateral Agent, the Indenture Trustee, the Back-up Servicer
      and the Custodian pursuant to this subclause first of clause (ix) shall be
      limited to a combined aggregate amount of $50,000 per annum, and second to
      the Back-up Servicer, from the Available Funds (as such Available Funds
      have been reduced by payments made pursuant to clauses (i) through (viii)
      above and subclause first of this clause (ix)), in the event that the
      Back-up Servicer shall have assumed the obligations of Servicer pursuant
      to Section 9.2(a) and the Servicer fails to pay the Back-up Servicer for
      system conversion expenses as required by said section, an aggregate
      amount not to exceed $100,000 in payment of such system conversion
      expenses;

                  (x) to the Collateral Agent, for deposit in the Spread
      Account, the remaining Available Funds (as such Available Funds have been
      reduced by payments pursuant to clauses (i) through (ix) above), if any;
      and

                  (xi) to the Class C Certificateholder, from the Supplemental
      Enhancement Account Release Amount, until the Class C Certificate Balance
      is reduced to zero and (without duplication) any Class C Principal
      Deficiency Amount has been paid in full.

                                       33


     (d) In addition, on each Payment Date, after giving effect to the payments
specified in clauses (i) through (x) of Section 5.6(c), the Trust Collateral
Agent (based on the information contained in the Servicer's Certificate
delivered on the related Determination Date pursuant to Section 4.9 upon which
the Trust Collateral Agent may conclusively rely) shall make the following
payments, from the Spread Account Release Amount, if any, in the following order
of priority:

                  (i) first, to the Class A-1 Noteholders, until the Class A-1
      Note Balance has been reduced to zero, and second, to the Class A-2
      Noteholders, after the Class A-1 Note Balance has been reduced to zero, in
      reduction of the Class A-1 Note Balance and the Class A-2 Note Balance, as
      applicable, until the Overcollateralization Amount is equal to the
      Required Overcollateralization Target;

                  (ii) to the Class C Certificateholder, from the remaining
      Spread Account Release Amount (as such Spread Account Release Amount has
      been reduced by payments pursuant to clause (i) above), the Class C
      Interest Carryover Shortfall and any Class C Supplemental Interest;

                  (iii) if the Total Enhancement Amount exceeds the Required
      Total Enhancement Amount after the distributions pursuant to Sections
      5.6(c)(i) through (xi) have been made first, to the Class C
      Certificateholder, from any remaining amounts, any amounts due and unpaid
      on the Class C Certificate, and second, to the Class R Certificateholder.

     (e) Each Noteholder, by its acceptance of its Note, will be deemed to have
consented to the provisions of Sections 5.6(c) and 5.6(d) relating to the
priority of payments, and will be further deemed to have acknowledged that no
property rights in any amount or the proceeds of any such amount shall vest in
such Noteholder until such amounts have been distributed to such Noteholder
pursuant to such provisions; provided, that the foregoing shall not restrict the
right of any Noteholder, upon compliance with the provisions hereof from seeking
to compel the performance of the provisions hereof by the parties hereto. Each
Noteholder, by its acceptance of its Note, will be deemed to have further agreed
that withdrawals of funds by the Collateral Agent from the Spread Account for
application hereunder, shall be made in accordance with the provisions of the
Spread Account Agreement.

                  In furtherance of and not in limitation of the foregoing, each
Certificateholder by acceptance of its Certificate, specifically acknowledges
that no amounts shall be received by it, nor shall it have any right to receive
any amounts, unless and until such amounts have been distributed pursuant to
Sections 5.6(c), 5.6(d) and 5.12 (in the case of the Class C Certificateholder)
above for payment to such Certificateholder. Each Certificateholder, by its
acceptance of its Certificate, further specifically acknowledges that it has no
right to or interest in any moneys at any time held in the Supplemental
Enhancement Account or the Spread Account prior to the release of such moneys as
aforesaid, such moneys being held in trust for the benefit of the Class A
Noteholders and the Note Insurer as their interests may appear (other than any
Supplemental Enhancement Account Investment Earnings Amounts, which are being
held in trust for the exclusive benefit of the Class C Certificateholder) prior
to such release.

                                       34


     (f) Notwithstanding the foregoing, in the event that it is ever determined
that any property held in the Spread Account constitutes a pledge of collateral,
then the provisions of this Agreement and the Spread Account Agreement shall be
considered to constitute a security agreement and the Transferor and the Class R
Certificateholder hereby grant to the Collateral Agent and to the Trust
Collateral Agent, respectively, a first priority perfected security interest in
such amounts, to be applied as set forth in Section 3.03(b) of the Spread
Account Agreement. In addition, the Class R Certificateholder, by acceptance of
its Class R Certificate, hereby appoints the Transferor as its agent to pledge a
first priority perfected security interest in the Spread Account, and any
property held therein from time to time to the Collateral Agent for the benefit
of the Trust Collateral Agent and the Note Insurer pursuant to the Spread
Account Agreement and agrees to execute and deliver such instruments of
conveyance, assignment, grant, confirmation, etc., as well as any financing
statements, in each case as the Note Insurer shall consider reasonably necessary
in order to perfect the Collateral Agent's Security Interest in the Collateral
(as such terms are defined in the Spread Account Agreement).

     (g) Subject to Section 11.1 respecting the final payment upon retirement of
each Note, the Servicer shall on each Payment Date instruct the Trust Collateral
Agent in writing to distribute to each Noteholder of record on the preceding
Record Date either (i) by wire transfer, in immediately available funds to the
account of such Holder at a bank or other entity having appropriate facilities
therefor, if such Noteholder is the Clearing Agency or such Holder's Notes in
the aggregate evidence an original Note Balance of at least $1,000,000, and if
such Noteholder shall have provided to the Trust Collateral Agent appropriate
instructions prior to the Record Date for such Payment Date, or (ii) by check
mailed to such Noteholder at the address of such Holder appearing in the Note
Register, such Holder's pro rata share (based on the outstanding Note Balance)
of (i) the Principal Payment Amount plus (ii) the Class A-1 Interest Payment
Amount, the Class A-2 Interest Payment Amount, the Class A-3 Interest Payment
Amount and the Class A-4 Interest Payment Amount, as applicable, to be paid to
such Class of Notes in accordance with the Servicer's Certificate.

                  SECTION 5.7. Statements to Noteholders and the Class C
Certificateholder; Tax Returns.

     (a) With each payment from the Note Account to the Noteholders and Class C
Certificateholders made on a Payment Date, the Servicer shall provide to the
Note Insurer, the Transferor, the Indenture Trustee, each Rating Agency and the
Trust Collateral Agent (the Trust Collateral Agent to make available to each
Noteholder and Class C Certificateholder of record on its website at
www.jpmorgan.com\sfr or through such other means as the Trust Collateral Agent
believes will make the distribution more convenient and/or accessible and the
Trust Collateral Agent shall provide timely and adequate notification to all
Noteholders and Class C Certificateholders regarding any such changes) the
Servicer's Certificate substantially in the form of Exhibit B-1 hereto, setting
forth, at least the following information as to the Notes and the Class C
Certificates, to the extent applicable:

                  (i) the amount of the payment allocable to principal of the
      Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the Class
      A-4 Notes, respectively, and in the aggregate with respect to all classes
      of Notes;

                                       35


                  (ii) the amount of the payment, if any, allocable from the
      Supplemental Enhancement Account to principal of the Class C Certificate,
      including any Class C Principal Deficiency Amounts;

                  (iii) the amount of the payment allocable to interest on the
      Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the Class
      A-4 Notes, respectively, and in the aggregate with respect to each class
      of Notes;

                  (iv) the amount of the payment allocable to interest and any
      Supplemental Enhancement Account Investment Earnings Amounts on the Class
      C Certificates;

                  (v) the number of Receivables, the weighted average APR of the
      Receivables, the weighted average maturity of the Receivables, the Pool
      Balance, the Class A-1 Pool Factor, the Class A-2 Pool Factor, the Class
      A-3 Pool Factor and the Class A-4 Pool Factor, as of the close of business
      on the last day of the preceding Collection Period;

                  (vi) the Class A-1 Note Balance, the Class A-2 Note Balance,
      the Class A-3 Note Balance, the Class A-4 Note Balance, the Note Balance,
      the Class C Certificate Balance and the outstanding Class C Principal
      Deficiency Amount, if any, as of the close of business on the last day of
      the preceding Collection Period, after giving effect to payments allocated
      to principal reported under clause (i) or clause (ii) above;

                  (vii) the amount of the Monthly Dealer Participation Fee
      Payment Amount paid to LBAC, the amount of the Servicing Fee paid to the
      Servicer and the amount of the Back-up Servicer Fee paid to the Back-up
      Servicer with respect to the related Collection Period, the amount of any
      unpaid Servicing Fees and any unpaid Back-up Servicer Fees and the change
      in such amounts from the prior Payment Date;

                  (viii) the amount of the Class A-1 Interest Carryover
      Shortfall, if applicable, the Class A-2 Interest Carryover Shortfall, if
      applicable, the Class A-3 Interest Carryover Shortfall, if applicable, the
      Class A-4 Interest Carryover Shortfall, if applicable, the Class C
      Interest Carryover Shortfall, if applicable, and the Class C Supplemental
      Interest Payment Amount, if applicable, on such Payment Date and the
      change in such amounts from the prior Payment Date;

                  (ix) the amount paid, if any, to the Class A Noteholders under
      the Policy for such Payment Date;

                  (x) the amount paid to the Note Insurer on such Payment Date
      in respect of Premium and Reimbursement Obligations;

                  (xi) the amount in the Spread Account;

                  (xii) the amount in the Supplemental Enhancement Account;

                  (xiii) the number of Receivables and the aggregate outstanding
      principal amount scheduled to be paid thereon, for which the related
      Obligors are delinquent in making Scheduled Receivable Payments between 30
      and 59 days, 60 and 89 days, 90 and 119

                                       36


      days and 120 days or more (in each case calculated on the basis of a
      360-day year consisting of twelve 30-day months), and the percentage of
      the aggregate principal amount which such delinquencies represent;

                  (xiv) the number and the aggregate Purchase Amount of
      Receivables repurchased by the Originator or purchased by the Servicer
      during the related Collection Period;

                  (xv) the cumulative number and amount of Liquidated
      Receivables (including the cumulative number and amount of Sold
      Receivables), the cumulative amount of any Liquidation Proceeds and
      Recoveries, since the Initial Cutoff Date to the last day of the related
      Collection Period, the number and amount of Liquidated Receivables for the
      related Collection Period and the amount of Recoveries in the related
      Collection Period;

                  (xvi) the Average Delinquency Ratio, the Cumulative Default
      Rate and the Cumulative Loss Rate (as such terms are defined in the Spread
      Account Agreement) for such Payment Date;

                  (xvii) whether any Trigger Event has occurred as of such
      Determination Date;

                  (xviii) whether any Trigger Event that may have occurred as of
      a prior Determination Date is Deemed Cured (as such term is defined in the
      Spread Account Agreement) or otherwise waived as of such Determination
      Date;

                  (xix) whether an Insurance Agreement Event of Default has
      occurred;

                  (xx) the number and amount of Cram Down Losses, the number and
      dollar amount of repossessions, the aging of repossession inventory and
      the dollar amount of Recoveries;

                  (xxi) for Payment Dates during the Funding Period and on the
      Final Funding Period Payment Date, the amount withdrawn from the
      Pre-Funding Account to purchase Subsequent Receivables during the related
      Collection Period and the remaining Pre-Funded Amount on deposit in the
      Pre-Funding Account; and

                  (xxii) for the Final Funding Period Payment Date, the amount
      of any Mandatory Special Redemption distributed as a payment of principal
      to Noteholders on such Payment Date.

                  Each amount set forth pursuant to subclauses (i), (ii), (iii),
(iv), (vii) and (viii) above shall be expressed in the aggregate and as a dollar
amount per $1,000 of original principal balance of a Note or Certificate, as
applicable.

     (b) No later than January 31 of each calendar year, commencing January 31,
2006, the Servicer shall send to the Indenture Trustee and the Trust Collateral
Agent, and the Trust Collateral Agent shall, provided it has received the
necessary information from the Servicer, promptly thereafter furnish to the
Class C Certificateholder and each Person who at any time during the preceding
calendar year was a Noteholder of record and received any payment thereon

                                       37


(a) a report (prepared by the Servicer) as to the aggregate of amounts reported
pursuant to subclauses (i), (ii), (iii), (iv), (vii) and (viii) of Section
5.7(a) for such preceding calendar year or applicable portion thereof during
which such person was a Noteholder or a Class C Certificateholder, and (b) such
information as may be reasonably requested by the Noteholders or the Class C
Certificateholder or required by the Code and regulations thereunder, to enable
such Holders to prepare their federal and state income tax returns. The
obligation of the Trust Collateral Agent set forth in this paragraph shall be
deemed to have been satisfied to the extent that substantially comparable
information shall be provided by the Servicer pursuant to any requirements of
the Code.

     (c) The Servicer, at its own expense, shall cause a firm of nationally
recognized accountants to prepare any tax returns required to be filed by the
Issuer, and the Issuer shall file such returns if requested to do so by the
Servicer. The Trust Collateral Agent, upon request, will furnish the Servicer
with all such information actually known to the Trust Collateral Agent as may be
reasonably requested by the Servicer in connection with the preparation of all
tax returns of the Issuer.

                  SECTION 5.8. Reliance on Information from the Servicer.
Notwithstanding anything to the contrary contained in this Agreement, all
payments from any of the accounts described in this Article V and any transfer
of amounts between such accounts shall be made by the Trust Collateral Agent
based on the information provided to the Trust Collateral Agent by the Servicer
in writing, whether by way of a Servicer's Certificate or otherwise (upon which
the Trust Collateral Agent may conclusively rely).

                  SECTION 5.9. Optional Deposits by the Note Insurer. The Note
Insurer shall at any time, and from time to time, with respect to a Payment
Date, have the option to deliver amounts to the Trust Collateral Agent for
deposit into the Collection Account for any of the following purposes: (i) to
provide funds in respect of the payment of fees or expenses of any provider of
services to the Issuer with respect to such Payment Date, (ii) to distribute as
a component of the Principal Payment Amount to the extent that the Note Balance
as of the Determination Date preceding such Payment Date exceeds the sum of the
Pool Balance as of such Determination Date and the remaining Pre-Funded Amount
or (iii) to include such amount as part of the Payment Amount for such Payment
Date to the extent that without such amount a draw would be required to be made
on the Policy.

                  SECTION 5.10. Spread Account. The Transferor agrees,
simultaneously with the execution and delivery of this Agreement, to execute and
deliver the Spread Account Agreement and, pursuant to the terms thereof, to
deposit the Initial Spread Account Deposit in the Spread Account on the Closing
Date. In addition, on each Subsequent Transfer Date, pursuant to the terms of
the Spread Account Agreement, the Transferor shall deposit the related
Subsequent Spread Account Deposit in the Spread Account. Although the Transferor
as Class R Certificateholder, has pledged the Spread Account to the Collateral
Agent, pursuant to the Spread Account Agreement, the Spread Account shall not
under any circumstances be deemed to be a part of or otherwise includible in the
Issuer or the Trust Assets.

                                       38


                  SECTION 5.11. Withdrawals from Supplemental Enhancement
Account and Spread Account.

     (a) In the event that the Servicer's Certificate with respect to any
Determination Date shall state that the amount of the Available Funds with
respect to such Determination Date are less than the sum of the amounts payable
on the related Payment Date pursuant to clauses (i) through (vi) of Section
5.6(c) (such deficiency being a "Deficiency Claim Amount") then on the
Deficiency Claim Date immediately preceding such Payment Date, the Trust
Collateral Agent shall deliver to the Collateral Agent, the Note Insurer, the
Fiscal Agent (as such term is defined in the Insurance Agreement), if any, the
Servicer, by hand delivery, telex or facsimile transmission, a written notice (a
"Deficiency Notice") specifying the Deficiency Claim Amount for such Payment
Date. Such Deficiency Notice shall (i) direct the Collateral Agent to remit such
Deficiency Claim Amount (to the extent of the funds available to be distributed
pursuant to the Spread Account Agreement to the Trust Collateral Agent for
deposit in the Collection Account and (ii) if not sufficient, set forth the
amount to be withdrawn by the Trust Collateral Agent from the Supplemental
Enhancement Account pursuant to Section 5.12 hereof; provided, that no
Deficiency Claim Amount shall be paid for any principal payable pursuant to
clause (iv) of Section 5.6(c) unless the Overcollateralization Amount is less
than zero or such Payment Date is a Final Scheduled Payment Date for any class
of Class A Notes.

                  Any Deficiency Notice shall be delivered by 10:00 a.m., New
York City time, on the related Deficiency Claim Date. The amounts distributed by
the Collateral Agent to the Trust Collateral Agent pursuant to a Deficiency
Notice shall be deposited by the Trust Collateral Agent into the Collection
Account pursuant to Section 5.5 and 5.12.

                  SECTION 5.12. Supplemental Enhancement Account. In order to
enhance the amounts available to make required payments to the Class A
Noteholders and to make principal payments to the holders of the Class C
Certificates, there shall be established and maintained with the Trust
Collateral Agent an Eligible Account entitled, "Supplemental Enhancement
Account--Long Beach Acceptance Auto Receivables Trust 2004-C", which will
include the money and other property deposited and held therein pursuant to
Section 5.6(c)(viii), and this Section 5.12.

     (a) On the Closing Date, the Transferor shall deposit the Supplemental
Enhancement Account Deposit into the Supplemental Enhancement Account.

     (b) The amounts on deposit in the Supplemental Enhancement Account shall be
available for payment in accordance with and subject to Section 5.6(c) above and
5.12(c) below. Upon termination of this Agreement and the payment of all amounts
due under this Agreement to the Class A Noteholders, any remaining amounts in
the Supplemental Enhancement Account will be distributed to the Class C
Certificateholder. Upon any such payment to the Class C Certificateholder, the
Class A Noteholders shall not have any further rights in, or claims to, such
amounts.

     (c) If on any Payment Date (based on the Servicer's Certificate delivered
on the related Determination Date by the Servicer pursuant to Section 4.9, upon
which the Trust Collateral Agent may conclusively rely) the Available Funds,
together with amounts on deposit

                                       39


in the Spread Account, are insufficient to pay the full amount described in
clauses (i) through (vi) of Section 5.6(c), the Trust Collateral Agent shall
withdraw from the Supplemental Enhancement Account an amount equal to such
insufficiency and deliver the amount so withdrawn to the Trust Collateral Agent
for deposit in the Note Account for application in respect of such
insufficiency; provided, that no Deficiency Claim Amount shall be paid for any
principal payable pursuant to clause (iv) of Section 5.6(c) unless the
Overcollateralization Amount is less than zero or such Payment Date is a Final
Scheduled Payment Date for any class of Class A Notes. (d) On any Payment Date
(after making all distributions pursuant to Section 5.6(c)(i) through (x) on
such Payment Date) on which the Total Enhancement Amount exceeds the Required
Total Enhancement Amount, the Trust Collateral Agent shall withdraw the amount
of such excess from the Supplemental Enhancement Account and distribute such
amount to the Class C Certificateholder.

                  SECTION 5.13. Pre-Funding Account.

     (a) Pursuant to Section 5.1(b), the Trust Collateral Agent shall establish
and maintain the Pre-Funding Account as an Eligible Account in the name of the
Trust for the benefit of the Noteholders and the Note Insurer.

     (b) On the Closing Date, the Transferor will deposit in the Pre-Funding
Account an amount equal to the Original Pre-Funded Amount from the proceeds of
the sale of the Notes. On each Subsequent Transfer Date, the Servicer shall
instruct the Trust Collateral Agent in writing to withdraw from the Pre-Funding
Account an amount equal to the aggregate Principal Balance of the Subsequent
Receivables (as of the related Subsequent Cutoff Date) conveyed to the Trust on
such Subsequent Transfer Date and pay such amount to or upon the order of the
Transferor upon satisfaction of the conditions set forth in this Agreement and
in the related Transfer Agreement with respect to such transfer.

     (c) If (i) the Pre-Funded Amount has not been reduced to zero by the close
of business on the last day of the Funding Period after giving effect to any
reductions in the Pre-Funded Amount on such last day of the Funding Period
pursuant to Section 5.13(b), the Servicer shall instruct the Trust Collateral
Agent in writing to, and upon such written direction the Trust Collateral Agent
shall, withdraw such remaining portion of the Pre-Funded Amount from the
Pre-Funding Account and deposit it in the Note Account on the Final Funding
Period Payment Date to be applied as a partial redemption of the Notes, in
addition to the payment of principal and interest that otherwise would be
payable with respect to such Notes on such Payment Date, in accordance with
Section 5.6(c)(iv).

                  SECTION 5.14. Securities Accounts. The Trust Collateral Agent
acknowledges that any account held by it hereunder is a "securities account" as
defined in the Uniform Commercial Code as in effect in New York (the "New York
UCC"), and that it shall be acting as a "securities intermediary" of the
Indenture Trustee with respect to each such account held by it. The parties
hereto agree that the Supplemental Enhancement Account shall be governed by the
laws of the State of New York, and regardless of any provision in any other
agreement, the "securities intermediary's jurisdiction" (within the meaning of
Section 8-110 of the UCC) shall be the State of New York. The Trust Collateral
Agent acknowledges and agrees that (a) each item of property (whether investment
property, financial asset, security, instrument or cash)

                                       40


credited to the Supplemental Enhancement Account shall be treated as a
"financial asset" within the meaning of Section 8-102(a)(9) of the New York UCC
and (b) if at any time the Trust Collateral Agent shall receive any entitlement
order from the Indenture Trustee directing transfer or redemption of any
financial asset relating to the Supplemental Enhancement Account, the Trust
Collateral Agent shall comply with such entitlement order without further
consent by LBAC or any other person.

                                   ARTICLE VI
                                   THE POLICY

                  SECTION 6.1. Policy. The Originator agrees, simultaneously
with the execution and delivery of this Agreement, to cause the Note Insurer to
issue the Policy for the benefit of the Class A Noteholders in accordance with
the terms thereof.

                  SECTION 6.2. Claims Under Policy.

     (a) In the event that the Trust Collateral Agent has delivered a Deficiency
Notice with respect to any Determination Date, the Trust Collateral Agent shall
determine on the related Draw Date whether the sum of (i) the amount of
Available Funds with respect to such Determination Date (as stated in the
Servicer's Certificate with respect to such Determination Date) plus (ii) the
amount of the Deficiency Claim Amount, if any, available to be distributed
pursuant to the Spread Account Agreement by the Collateral Agent to the Trust
Collateral Agent pursuant to a Deficiency Notice delivered with respect to such
Payment Date (as stated in the certificate delivered on the immediately
preceding Deficiency Claim Date by the Collateral Agent pursuant to Section
3.03(a) of the Spread Account Agreement) plus (iii) the amount of the remaining
Deficiency Claim Amount, if any, available to be withdrawn from the Supplemental
Enhancement Amount would be insufficient, after giving effect to the payments
required by Section 5.6(c)(i) and (ii), to pay the Scheduled Payments for the
related Payment Date, then in such event the Trust Collateral Agent shall
furnish to the Note Insurer no later than 12:00 noon New York City time on the
related Draw Date a completed Notice of Claim in the amount of the shortfall in
amounts so available to pay the Scheduled Payments with respect to such Payment
Date (the amount of any such shortfall being hereinafter referred to as the
"Policy Claim Amount"). Amounts paid by the Note Insurer under the Policy shall
be deposited by the Trust Collateral Agent into the Policy Payments Account and
thereafter into the Note Account for payment to Class A Noteholders on the
related Payment Date (or promptly following payment on a later date as set forth
in the Policy).

     (b) Any notice delivered by the Trust Collateral Agent to the Note Insurer
pursuant to Section 6.2(a) shall specify the Policy Claim Amount claimed under
the Policy and shall constitute a "Notice of Claim" under the Policy. In
accordance with the provisions of the Policy, the Note Insurer is required to
pay to the Trust Collateral Agent the Policy Claim Amount properly claimed
thereunder by 12:00 noon, New York City time, on the later of (i) the third
Business Day (as defined in the Policy) following receipt on a Business Day (as
defined in the Policy) of the Notice of Claim, and (ii) the applicable Payment
Date. Any payment made by the Note Insurer under the Policy shall be applied
solely to the payment of the Class A Notes, and for no other purpose.

                                       41


     (c) The Trust Collateral Agent shall (i) receive as attorney-in-fact of
each Class A Noteholder any Policy Claim Amount from the Note Insurer and (ii)
deposit the same in the Policy Payments Account for disbursement to the
Noteholders as set forth in clauses (iii) and (iv) of Section 5.6(c). Any and
all Policy Claim Amounts disbursed by the Trust Collateral Agent from claims
made under the Policy shall not be considered payment by the Issuer or from the
Spread Account with respect to such Class A Notes, and shall not discharge the
obligations of the Issuer with respect thereto. The Note Insurer shall, to the
extent it makes any payment with respect to the Class A Notes, become subrogated
to the rights of the recipients of such payments to the extent of such payments.
Subject to and conditioned upon any payment with respect to the Class A Notes by
or on behalf of the Note Insurer, each Class A Noteholder shall be deemed,
without further action, to have directed the Trust Collateral Agent to assign to
the Note Insurer all rights to the payment of interest or principal with respect
to the Class A Notes which are then due for payment to the extent of all
payments made by the Note Insurer and the Note Insurer may exercise any option,
vote, right, power or the like with respect to the Class A Notes to the extent
that it has made payment pursuant to the Policy. Notwithstanding the foregoing,
the order of priority of payments to be made pursuant to Section 5.6(c) shall
not be modified by this clause (c). To evidence such subrogation, the Note
Registrar shall note the Note Insurer's rights as subrogee upon the register of
Class A Noteholders upon receipt from the Note Insurer of proof of payment by
the Note Insurer of any Scheduled Payment for that class.

     (d) The Trust Collateral Agent shall be entitled, but not obligated, to
enforce on behalf of the Class A Noteholders the obligations of the Note Insurer
under the Policy. Notwithstanding any other provision of this Agreement, the
Class A Noteholders are not entitled to institute proceedings directly against
the Note Insurer.

                  SECTION 6.3. Preference Claims; Direction of Proceedings.

     (a) In the event that the Trust Collateral Agent has received a certified
copy of an order of the appropriate court that any Scheduled Payment paid on a
Class A Note has been avoided in whole or in part as a preference payment under
applicable bankruptcy law, the Trust Collateral Agent shall so notify the Note
Insurer, shall comply with the provisions of the Policy to obtain payment by the
Note Insurer of such avoided payment, and shall, at the time it provides notice
to the Note Insurer, comply with the provisions of the Policy to obtain payment
by the Note Insurer, notify Holders of the Class A Notes by mail that, in the
event that any Class A Noteholder's payment is so recoverable, such Class A
Noteholder will be entitled to payment pursuant to the terms of the Policy.
Pursuant to the terms of the Policy, the Note Insurer will make such payment on
behalf of the Class A Noteholder to the receiver, conservator,
debtor-in-possession or trustee in bankruptcy named in the Order (as defined in
the Policy) and not to the Trust Collateral Agent or any Class A Noteholder
directly (unless a Class A Noteholder has previously paid such payment to the
receiver, conservator, debtor-in-possession or trustee in bankruptcy, in which
case the Note Insurer will make such payment to the Trust Collateral Agent for
payment, in accordance with the instructions to be provided by the Note Insurer,
to such Class A Noteholder upon proof of such payment reasonably satisfactory to
the Note Insurer).

     (b) Each Notice of Claim shall provide that the Trust Collateral Agent, on
its behalf and on behalf of the Class A Noteholders, thereby appoints the Note
Insurer as agent and attorney-in-fact for the Trust Collateral Agent and each
Class A Noteholder in any legal

                                       42


proceeding with respect to the Class A Notes. The Trust Collateral Agent shall
promptly notify the Note Insurer of any proceeding or the institution of any
action (of which a Responsible Officer of the Trust Collateral Agent has actual
knowledge) seeking the avoidance as a preferential transfer under applicable
bankruptcy, insolvency, receivership, rehabilitation or similar law (a
"Preference Claim") of any payment made with respect to the Class A Notes. Each
Holder of Class A Notes, by its purchase of Class A Notes, and the Trust
Collateral Agent hereby agree that so long as a Note Insurer Default shall not
have occurred and be continuing, the Note Insurer may at any time during the
continuation of any proceeding relating to a Preference Claim direct all matters
relating to such Preference Claim including, without limitation, (i) the
direction of any appeal of any order relating to any Preference Claim and (ii)
the posting of any surety, supersedeas or performance bond pending any such
appeal at the expense of the Note Insurer, but subject to reimbursement as
provided in the Insurance Agreement. In addition, and without limitation of the
foregoing, as set forth in Section 6.2(c), the Note Insurer shall be subrogated
to, and each Class A Noteholder and the Trust Collateral Agent hereby delegate
and assign, to the fullest extent permitted by law, the rights of the Trust
Collateral Agent and each Class A Noteholder in the conduct of any proceeding
with respect to a Preference Claim, including, without limitation, all rights of
any party to an adversary proceeding action with respect to any court order
issued in connection with any such Preference Claim.

                  SECTION 6.4. Surrender of Policy. The Trust Collateral Agent
shall surrender the Policy to the Note Insurer for cancellation upon its
expiration in accordance with the terms thereof.

                                   ARTICLE VII
                                 THE TRANSFEROR

                  SECTION 7.1. Representations of the Transferor. The Transferor
makes the following representations on which the Note Insurer shall be deemed to
have relied in executing and delivering the Policy, on which the Class C
Certificateholder shall be deemed to have relied on in purchasing the Class C
Certificate and on which the Issuer is deemed to have relied in acquiring the
Receivables and on which the Indenture Trustee, the Owner Trustee, the
Collateral Agent, Trust Collateral Agent and Back-up Servicer may rely. The
representations speak as of the execution and delivery of this Agreement and as
of the Closing Date, in the case of the Initial Receivables, and as of the
related Subsequent Transfer Date, in the case of the Subsequent Receivables, and
shall survive the conveyance of the Receivables to the Issuer and the subsequent
pledge thereof to the Indenture Trustee pursuant to the Indenture.

     (a) Organization and Good Standing. The Transferor has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of Delaware, with the corporate power and authority to conduct its
business as such business is presently conducted and to execute, deliver and
perform its obligations under this Agreement and the other Basic Documents to
which it is a party.

     (b) Due Qualification. The Transferor is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions required for the performance of its
obligations under this Agreement and the other

                                       43


Basic Documents to which it is a party other than where the failure to obtain
such license or approval or qualification would not have a material adverse
effect on the ability of the Transferor to perform such obligations or on any
Receivable or on the interest therein of the Issuer, the Noteholders or the Note
Insurer.

     (c) Power and Authority. The Transferor has the corporate power and
authority to execute and deliver this Agreement and the other Basic Documents to
which it is a party and to carry out their respective terms; the Transferor has
full corporate power and authority to sell and assign the property sold and
assigned to and deposited with the Issuer and has duly authorized such sale and
assignment to the Issuer by all necessary corporate action; and the execution,
delivery, and performance of this Agreement and the other Basic Documents to
which it is a party have been duly authorized by the Transferor by all necessary
corporate action.

     (d) Valid Sale; Binding Obligation. This Agreement effects a valid sale,
transfer and assignment of the Initial Receivables and the other property
conveyed to the Issuer pursuant to Section 2.1, and upon execution of the
related Transfer Agreement and satisfaction of the conditions set forth in
Section 2.2(b) hereof and in such Transfer Agreement, this Agreement, and the
related Transfer Agreement will effect a valid sale, transfer and assignment of
the related Subsequent Receivables and the other related property to be conveyed
to the Issuer pursuant to Section 2.2 on the related Subsequent Transfer Date,
in each case, enforceable against creditors of and purchasers from the
Transferor; and this Agreement and the other Basic Documents to which the
Transferor is a party shall constitute legal, valid and binding obligations of
the Transferor enforceable in accordance with their respective terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors' rights generally and by
equitable limitations on the availability of specific remedies, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

     (e) No Violation. The execution, delivery and performance by the Transferor
of this Agreement and the other Basic Documents to which the Transferor is a
party and the consummation of the transactions contemplated hereby and thereby
and the fulfillment of the terms hereof and thereof do not conflict with, result
in any breach of any of the terms and provisions of, nor constitute (with or
without notice or lapse of time) a default under, the certificate of
incorporation or by-laws of the Transferor, or any material indenture,
agreement, mortgage, deed of trust, or other instrument to which the Transferor
is a party or by which it is bound or any of its properties are subject; nor
result in the creation or imposition of any material lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust, or other instrument (other than the Basic Documents and the
Credit and Security Agreement); nor violate any law, order, rule, or regulation
applicable to the Transferor of any court or of any federal or state regulatory
body, administrative agency, or other governmental instrumentality having
jurisdiction over the Transferor or its properties.

     (f) No Proceedings. There are no proceedings or investigations pending, or
to the Transferor's best knowledge, threatened, before any court, regulatory
body, administrative agency, or other governmental instrumentality having
jurisdiction over the Transferor or its properties: (A) asserting the invalidity
of this Agreement or the other Basic Documents to which the Transferor is a
party or the Notes or the Class C Certificate, (B) seeking to prevent the
issuance of the Notes or the Class C Certificate or the consummation of any of
the transactions

                                       44


contemplated by this Agreement or the other Basic Documents to which the
Transferor is a party, (C) seeking any determination or ruling that might
materially and adversely affect the performance by the Transferor of its
obligations under, or the validity or enforceability of, this Agreement or the
other Basic Documents to which the Transferor is a party or the Notes or the
Class C Certificate, (D) relating to the Transferor and which might adversely
affect the federal or state income, excise, franchise or similar tax attributes
of the Notes and the Class C Certificates or (E) that could have a material
adverse effect on the Receivables.

     (g) No Consents. No consent, approval, authorization or order of or
declaration or filing with any governmental authority is required to be obtained
by the Transferor for the issuance or sale of the Notes or the Certificates or
the consummation of the other transactions contemplated by this Agreement and
the other Basic Documents to which the Transferor is a party, except such as
have been duly made or obtained or where the failure to obtain such consent,
approval, authorization, order or declaration, or to make such filing, would not
have a material adverse effect on the ability of the Transferor to perform its
obligations under the Basic Documents to which it is a party and would not have
a material adverse effect on any Receivable or the interest therein of the
Issuer, the Noteholders, the Class C Certificateholder or the Note Insurer.

     (h) Chief Executive Office. The Transferor hereby represents and warrants
to the Trust Collateral Agent that the Transferor's principal place of business
and chief executive office is, and for the four months preceding the date of
this Agreement, has been, located at One Mack Centre Drive, Paramus, New Jersey
07652.

     (i) Transferor's Intention. The Initial Receivables and other Transferred
Property are being transferred, and the Subsequent Receivables and other
Subsequent Transferred Property will be transferred, with the intention of
removing them from the Transferor's estate pursuant to Section 541 of the United
States Bankruptcy Code, as the same may be amended from time to time.

                  SECTION 7.2. Liability of the Transferor. The Transferor shall
be liable only to the extent of the obligations specifically undertaken by the
Transferor under this Agreement and the representations made by the Transferor
in this Agreement.

                  SECTION 7.3. Merger or Consolidation of, or Assumption of the
Obligations of, the Transferor. Any Person (a) into which the Transferor may be
merged or consolidated, (b) which may result from any merger or consolidation to
which the Transferor shall be a party or (c) which may succeed to the properties
and assets of the Transferor substantially as a whole, which person in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Transferor under this Agreement, shall be the successor to the
Transferor hereunder without the execution or filing of any document or any
further act by any of the parties to this Agreement; provided, however, as a
condition to the consummation of any of the transactions referred to in clauses
(a), (b) or (c) above, (i) immediately after giving effect to such transaction,
(x) no representation or warranty made pursuant to Section 7.1 would have been
breached (for purposes hereof, such representations and warranties shall speak
as of the date of the consummation of such transaction) and (y) no event that,
after notice or lapse of time, or both, would become a Servicer Termination
Event shall have happened and be continuing, (ii)

                                       45


the Transferor shall have delivered to the Note Insurer, the Indenture Trustee,
the Trust Collateral Agent and the Issuer an Officer's Certificate and an
Opinion of Counsel each stating that such consolidation, merger, or succession
and such agreement or assumption comply with this Section 7.3 and that all
conditions precedent, if any, provided for in this Agreement relating to such
transaction have been complied with, (iii) the Transferor shall have delivered
to the Note Insurer, the Indenture Trustee, the Trust Collateral Agent and the
Issuer an Opinion of Counsel either (A) stating that, in the opinion of such
counsel, all financing statements and continuation statements and amendments
thereto have been filed that are necessary fully to preserve and protect the
interest of the Issuer in the Receivables, and reciting the details of such
filings, or (B) stating that, in the opinion of such counsel, no such action
shall be necessary to preserve and protect such interest, (iv) immediately after
giving effect to such transaction, no Insurance Agreement Event of Default and
no event that, after notice or lapse of time, or both, would become an Insurance
Agreement Event of Default shall have happened and be continuing, (v) the
organizational documents of the Person surviving or resulting from such
transaction shall contain provisions similar to those of the Transferor's
certificate of incorporation in respect of the issuance of debt, independent
directors and bankruptcy remoteness and (vi) the Transferor shall have received
confirmation from each Rating Agency that the then current rating of the Notes
will not be downgraded as a result of such merger, consolidation or succession.
A copy of such confirmation shall be provided to the Trust Collateral Agent.
Notwithstanding anything herein to the contrary, the execution of the foregoing
agreement of assumption and compliance with clause (i), (ii), (iii) or (iv)
above shall be conditions to the consummation of the transactions referred to in
clause (a), (b) or (c) above.

                  SECTION 7.4. Limitation on Liability of the Transferor and
Others. The Transferor and any director or officer or employee or agent of the
Transferor may rely in good faith on the advice of counsel or on any document of
any kind, prima facie properly executed and submitted by any Person respecting
any matters arising hereunder. The Transferor shall not be under any obligation
to appear in, prosecute or defend any legal action that shall not be incidental
to its obligations under this Agreement, and that in its opinion may involve it
in any expense or liability.

                  SECTION 7.5. Transferor May Own Notes. The Transferor and any
Person controlling, controlled by, or under common control with the Transferor
may in its individual or any other capacity become the owner or pledgee of Notes
with the same rights as it would have if it were not the Transferor or an
affiliate thereof, except as otherwise provided in the definition of
"Noteholder" set forth in Annex A hereto and as specified in Section 1.4. Notes
so owned by or pledged to the Transferor or such controlling or commonly
controlled Person shall have an equal and proportionate benefit under the
provisions of this Agreement, without preference, priority, or distinction as
among all of the Notes except as otherwise provided herein or by the definition
of Noteholder.

                                  ARTICLE VIII
                                  THE SERVICER

                  SECTION 8.1. Representations of Servicer. The Servicer, in its
capacity as Servicer and Custodian (each reference to "Servicer" in this Section
8.1 includes the Servicer in its capacity as Custodian) makes the following
representations on which the Note Insurer shall be

                                       46


deemed to have relied in executing and delivering the Policy and on which the
Issuer is deemed to have relied in acquiring the Receivables and on which the
Indenture Trustee is deemed to have relied on in accepting the pledge of the
Receivables. The representations speak as of the execution and delivery of this
Agreement and as of the Closing Date, in the case of the Initial Receivables,
and as of the related Subsequent Transfer Date, in the case of the Subsequent
Receivables, and shall survive the conveyance of the Receivables to the Issuer
and the subsequent pledge thereof to the Indenture Trustee pursuant to the
Indenture.

                  (i) Organization and Good Standing. The Servicer is duly
      organized and validly existing as a corporation in good standing under the
      laws of the State of Delaware, with the corporate power and authority to
      own its properties and to conduct its business as such properties shall be
      currently owned and such business is presently conducted, and had at all
      relevant times, and has, the corporate power, authority, and legal right
      to acquire, own, sell and service the Receivables and to hold the
      Receivable Files as custodian.

                  (ii) Due Qualification. The Servicer is duly qualified to do
      business as a foreign corporation in good standing, and has obtained all
      necessary licenses and approvals in all jurisdictions in which the
      ownership or lease of property or the conduct of its business (including
      the servicing of the Receivables as required by this Agreement and the
      performance of its other obligations under this Agreement and the other
      Basic Documents to which it is a party) shall require such qualifications.

                  (iii) Power and Authority. The Servicer has the power and
      authority to execute and deliver this Agreement and the other Basic
      Documents to which it is a party and to carry out their respective terms;
      and the execution, delivery, and performance of this Agreement and the
      other Basic Documents to which it is a party have been duly authorized by
      the Servicer by all necessary corporate action.

                  (iv) Binding Obligation. This Agreement and the other Basic
      Documents to which it is a party constitute legal, valid and binding
      obligations of the Servicer enforceable in accordance with their
      respective terms except as enforceability may be limited by bankruptcy,
      insolvency, reorganization or other similar laws affecting the enforcement
      of creditors' rights generally and by equitable limitations on the
      availability of specific remedies, regardless of whether such
      enforceability is considered a proceeding in equity or at law.

                  (v) No Violation. The execution, delivery and performance by
      the Servicer of this Agreement and the other Basic Documents to which the
      Servicer is a party and the consummation of the transactions contemplated
      hereby and thereby and the fulfillment of the terms hereof and thereof do
      not conflict with, result in any breach of any of the terms and provisions
      of, or constitute (with or without notice or lapse of time) a default
      under, the certificate of incorporation or by-laws of the Servicer, or any
      material indenture, agreement, mortgage, deed of trust, or other
      instrument to which the Servicer is a party or by which it is bound or any
      of its properties are subject; or result in the creation or imposition of
      any material lien upon any of its properties pursuant to the terms of any
      indenture, agreement, mortgage, deed of trust, or other instrument (other
      than this

                                       47


      Agreement); or violate any law, order, rule, or regulation applicable to
      the Servicer of any court or of any Federal or State regulatory body,
      administrative agency, or other governmental instrumentality having
      jurisdiction over the Servicer or its properties.

                  (vi) No Proceedings. There are no proceedings or
      investigations pending, or to the Servicer's best knowledge, threatened,
      before any court, regulatory body, administrative agency, or other
      governmental instrumentality having jurisdiction over the Servicer or its
      properties: (A) asserting the invalidity of this Agreement or the other
      Basic Documents to which the Servicer is a party, the Notes or the
      Certificates, (B) seeking to prevent the issuance of the Notes or the
      Certificates or the consummation of any of the transactions contemplated
      by this Agreement, the Notes, the Certificates, or the other Basic
      Documents to which the Servicer is a party, (C) seeking any determination
      or ruling that might materially and adversely affect the performance by
      the Servicer of its obligations under, or the validity or enforceability
      of, this Agreement, the Notes, the Certificates or the other Basic
      Documents to which the Servicer is a party, (D) relating to the Servicer
      and which might adversely affect the Federal or State income, excise,
      franchise or similar tax attributes of the Notes or the Certificates or
      (E) that could have a material adverse effect on the Receivables.

                  (vii) No Consents. No consent, approval, authorization or
      order of or declaration or filing with any governmental authority is
      required to be obtained by the Servicer for the issuance or sale of the
      Notes or the Certificates or the consummation of the other transactions
      contemplated by this Agreement and the other Basic Documents to which the
      Servicer is a party, except such as have been duly made or obtained.

                  (viii) Taxes. The Servicer has filed on a timely basis all tax
      returns required to be filed by it and paid all taxes, to the extent that
      such taxes have become due.

                  (ix) Chief Executive Office. The Servicer hereby represents
      and warrants to the Trust Collateral Agent that the Servicer's principal
      place of business and chief executive office is, and for the four months
      preceding the date of this Agreement, has been, located at One Mack Centre
      Drive, Paramus, New Jersey 07652.

                  SECTION 8.2. Indemnities of Servicer.

     (a) The Servicer shall be liable in accordance herewith only to the extent
of the obligations specifically undertaken by the Servicer under this Agreement
and the representations made by the Servicer herein.

                  (i) The Servicer shall defend, indemnify and hold harmless the
      Indenture Trustee, the Trust Collateral Agent, the Owner Trustee, the
      Collateral Agent, the Back-up Servicer, the Custodian, the Issuer, each
      Certificateholder, the Note Insurer, the Noteholders and the Transferor,
      and their respective officers, directors, agents and employees from and
      against any and all costs, expenses, losses, damages, claims, and
      liabilities, arising out of or resulting from the use, ownership or
      operation by the Servicer or any affiliate thereof of a Financed Vehicle.

                                       48


                  (ii) The Servicer shall indemnify, defend and hold harmless
      the Indenture Trustee, the Trust Collateral Agent, the Owner Trustee, the
      Collateral Agent, the Back-up Servicer, the Custodian, the Issuer, the
      Note Insurer and the Transferor, and their respective officers, directors,
      agents and employees from and against any taxes (other than net income,
      gross receipts, franchise or other similar taxes) that may at any time be
      asserted against the Indenture Trustee, the Trust Collateral Agent, the
      Owner Trustee, the Collateral Agent, the Back-up Servicer, the Custodian,
      the Issuer, the Note Insurer or the Transferor, with respect to the
      transactions contemplated herein, including, without limitation, any
      sales, general corporation, tangible personal property, privilege, or
      license taxes and costs and expenses in defending against the same.

                  (iii) The Servicer shall indemnify, defend and hold harmless
      the Indenture Trustee, the Trust Collateral Agent, the Owner Trustee, the
      Collateral Agent, the Back-up Servicer, the Transferor, the Note Insurer,
      the Issuer, each Certificateholder and the Noteholders, and their
      respective officers, directors, agents and employees from and against any
      and all costs, expenses, losses, claims, damages and liabilities to the
      extent that such cost, expense, loss, claim, damage or liability arose out
      of, or was imposed upon the Indenture Trustee, the Trust Collateral Agent,
      the Owner Trustee, the Collateral Agent, the Back-up Servicer, the
      Custodian, the Issuer, the Transferor, the Note Insurer, the Issuer or the
      Noteholders, and their respective officers, directors, agents and
      employees through the negligence, willful misfeasance or bad faith of the
      Servicer in the performance of its duties under this Agreement or any
      other Basic Document to which it is a party or by reason of reckless
      disregard of its obligations and duties under this Agreement or any other
      Basic Document to which it is a party.

                  (iv) The Servicer shall indemnify, defend and hold harmless
      the Indenture Trustee, the Trust Collateral Agent, the Owner Trustee, the
      Collateral Agent, the Back-up Servicer, the Transferor, the Issuer, the
      Custodian, the Note Insurer and their respective officers, directors,
      agents and employees from and against all costs, expenses, losses, claims,
      damages and liabilities arising out of or incurred in connection with the
      acceptance or performance of the trusts and duties contained herein or in
      any other Basic Document to which it is a party, if any, except to the
      extent that such cost, expense, loss, claim, damage or liability: (a)
      shall be due to the willful misfeasance, bad faith, or negligence of the
      Indenture Trustee, the Trust Collateral Agent, the Owner Trustee, the
      Collateral Agent, the Back-up Servicer, the Transferor, the Issuer, the
      Custodian or the Note Insurer, as applicable; (b) relates to any tax other
      than the taxes with respect to which the Servicer shall be required to
      indemnify the Indenture Trustee, the Trust Collateral Agent, the Owner
      Trustee, the Collateral Agent, the Back-up Servicer, the Transferor, the
      Issuer, the Custodian or the Note Insurer; or (c) shall arise from the
      Trust Collateral Agent's breach of any of its representations or
      warranties set forth in Section 10.12.

                  (v) The Servicer shall indemnify the Owner Trustee and WTC (as
      defined in the Trust Agreement) and its officers, directors, successors,
      assigns, agents and servants (collectively, the "Indemnified Parties")
      from and against, any and all liabilities, obligations, losses, damages,
      taxes, claims, actions and suits, and any and all reasonable costs,
      expenses and disbursements (including reasonable legal fees and expenses)
      of any

                                       49


      kind and nature whatsoever (collectively, "Expenses") which may at
      any time be imposed on, incurred by, or asserted against the Owner
      Trustee, WTC or any Indemnified Party in any way relating to or arising
      out of this Agreement, the Basic Documents, the Owner Trust Estate (as
      defined in the Trust Agreement), the administration of the Owner Trust
      Estate or the action or inaction of the Owner Trustee under the Trust
      Agreement, except only that the Servicer shall not be liable for or
      required to indemnify the Owner Trustee from and against Expenses arising
      or resulting from any of the matters described in the third sentence of
      Section 6.1 of the Trust Agreement. The indemnities contained in this
      Section shall survive the resignation or termination of the Owner Trustee
      or the termination of the Trust Agreement. In any event of any claim,
      action or proceeding for which indemnity will be sought pursuant to this
      Section, the Owner Trustee's choice of legal counsel shall be subject to
      the approval of the Transferor which approval shall not be unreasonably
      withheld.

                  (vi) Notwithstanding the foregoing, the Servicer shall not be
      obligated to defend, indemnify, and hold harmless any Noteholder for any
      losses, claims, damages or liabilities incurred by any Noteholders arising
      out of claims, complaints, actions and allegations relating to Section 406
      of ERISA or Section 4975 of the Code as a result of the purchase or
      holding of a Note by such Noteholder with the assets of a plan subject to
      such provisions of ERISA or the Code or the servicing, management and
      operation of the Issuer.

     (b) For purposes of this Section, in the event of the termination of the
rights and obligations of a Servicer (or any successor thereto pursuant to
Section 8.3) as Servicer pursuant to Section 9.1, or a resignation by such
Servicer pursuant to this Agreement, such Servicer shall be deemed to be the
Servicer pending appointment of a successor Servicer pursuant to Section 9.2.
The provisions of this Section 8.2(b) shall in no way affect the survival
pursuant to Section 8.2(c) of the indemnification by the outgoing Servicer
provided by Section 8.2(a).

     (c) Indemnification under this Section 8.2 shall survive the termination of
this Agreement and any resignation or removal of LBAC as Servicer and shall
include reasonable fees and expenses of counsel and expenses of litigation. If
the Servicer shall have made any indemnity payments pursuant to this Section 8.2
and the recipient thereafter collects any of such amounts from others, the
recipient shall promptly repay such amounts to the Servicer, without interest.

     (d) In no event shall the Servicer be liable under this Agreement to any
Person for the acts or omissions of any successor Servicer, nor shall any
successor Servicer be liable under this Agreement to any Person for any acts or
omissions of a predecessor Servicer.

                  SECTION 8.3. Merger or Consolidation of, or Assumption of the
Obligations of, Servicer or Back-up Servicer.

     (a) The Servicer shall not merge or consolidate with any other Person,
convey, transfer or lease substantially all its assets as an entirety to another
Person, or permit any other Person to become the successor to the Servicer's
business unless, after the merger, consolidation, conveyance, transfer, lease or
succession, the successor or surviving entity shall be an Eligible

                                       50


Servicer and shall be capable of fulfilling the duties of the Servicer contained
in this Agreement and the other Basic Documents to which the Servicer is a
party. Any Person (a) into which the Servicer may be merged or consolidated, (b)
which may result from any merger or consolidation to which the Servicer shall be
a party, (c) which may succeed to the properties and assets of the Servicer
substantially as a whole or (d) or succeeding to the business of the Servicer
shall execute an agreement of assumption to perform every obligation of the
Servicer hereunder, and whether or not such assumption agreement is executed,
shall be the successor to the Servicer under this Agreement without further act
on the part of any of the parties to this Agreement; provided, however, that
nothing contained herein shall be deemed to release the Servicer from any
obligation hereunder; provided, further, however, that (i) immediately after
giving effect to such transaction, no representation or warranty made pursuant
to Section 8.1 hereof or made by the Servicer in the Purchase Agreement shall
have been breached (for purposes hereof, such representations and warranties
shall speak as of the date of the consummation of such transaction), no Servicer
Termination Event or Insurance Agreement Event of Default, and no event which,
after notice or lapse of time, or both, would become a Servicer Termination
Event or Insurance Agreement Event of Default shall have occurred and be
continuing, (ii) the Servicer shall have delivered to the Indenture Trustee, the
Trust Collateral Agent and the Note Insurer an Officer's Certificate and an
Opinion of Counsel in form and substance satisfactory to the Indenture Trustee,
the Trust Collateral Agent and the Note Insurer each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 8.3 and that all conditions precedent provided for in this
Agreement relating to such transaction have been complied with, (iii) the
Servicer shall have delivered to the Indenture Trustee, the Trust Collateral
Agent and the Note Insurer an Opinion of Counsel either (A) stating that, in the
opinion of such counsel, all financing statements and continuation statements
and amendments thereto have been filed that are necessary fully to preserve and
protect the interest of the Issuer in the Receivables and reciting the details
of such filings or (B) stating that, in the opinion of such counsel, no such
action shall be necessary to preserve and protect such interest and (iv) nothing
herein shall be deemed to release the Servicer from any obligation. The Servicer
shall provide written notice of any merger, consolidation or succession pursuant
to this Section 8.3(a) to the Indenture Trustee, the Trust Collateral Agent, the
Issuer, the Back-up Servicer, the Collateral Agent, the Note Insurer, the
Noteholders and each Rating Agency. Notwithstanding anything herein to the
contrary, the execution of the foregoing agreement of assumption and compliance
with clauses (i), (ii) or (iii) above shall be conditions to the consummation of
the transactions referred to in clause (a), (b) or (c) above.

     (b) Any Person (a) into which the Back-up Servicer may be merged or
consolidated, (b) which may result from any merger or consolidation to which the
Back-up Servicer shall be a party, (c) which may succeed to the properties and
assets of the Back-up Servicer substantially as a whole or (d) succeeding to the
business of the Back-up Servicer, shall execute an agreement of assumption to
perform every obligation of the Back-up Servicer hereunder, and whether or not
such assumption agreement is executed, shall be the successor to the Back-up
Servicer under this Agreement without further act on the part of any of the
parties to this Agreement; provided, however, that nothing herein shall be
deemed to release the Back-up Servicer from any obligation.

                  SECTION 8.4. Limitation on Liability of Servicer and Others.

                                       51


     (a) Neither the Servicer nor any of the directors or officers or employees
or agents of the Servicer shall be under any liability to the Indenture Trustee,
the Trust Collateral Agent, the Owner Trustee, the Collateral Agent, the Back-up
Servicer, the Custodian, the Issuer, the Note Insurer, the Transferor or the
Noteholders, except as provided under this Agreement, for any action taken or
for refraining from the taking of any action pursuant to this Agreement;
provided, however, that this provision shall not protect the Servicer or any
such person against any liability that would otherwise be imposed by reason of a
breach of this Agreement or willful misfeasance, bad faith, or negligence in the
performance of duties or by reason of reckless disregard of obligations and
duties under this Agreement. The Servicer and any director or officer or
employee or agent of the Servicer may rely in good faith on any document of any
kind prima facie properly executed and submitted by any Person respecting any
matters arising under this Agreement.

     (b) Except as provided in this Agreement, the Servicer shall not be under
any obligation to appear in, prosecute or defend any legal action that shall not
be incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability.

                  SECTION 8.5. Servicer and Back-up Servicer Not to Resign.
Subject to the provisions of Section 8.3, neither the Servicer nor the Back-up
Servicer may resign from the obligations and duties hereby imposed on it as
Servicer or Back-up Servicer, as the case may be, under this Agreement except
upon determination that by reason of a change in legal requirements the
performance of its duties under this Agreement would cause it to be in violation
of such legal requirements in a manner which would result in a material adverse
effect on the Servicer or Back-up Servicer, as the case may be, and the Note
Insurer does not elect to waive the obligations of the Servicer or Back-up
Servicer, as the case may be, to perform the duties which render it legally
unable to act or does not elect to delegate those duties to another Person.
Notice of any such determination permitting the resignation of the Servicer or
Back-up Servicer, as the case may be, shall be communicated to the Transferor,
the Indenture Trustee, the Trust Collateral Agent, the Issuer, the Note Insurer,
and each Rating Agency at the earliest practicable time (and, if such
communication is not in writing, shall be confirmed in writing at the earliest
practicable time) and any such determination by the Servicer or Back-up
Servicer, as the case may be, shall be evidenced by an Opinion of Counsel to
such effect delivered to and satisfactory to the Transferor, the Indenture
Trustee, the Trust Collateral Agent, the Issuer and the Note Insurer
concurrently with or promptly after such notice. No such resignation of the
Servicer shall become effective until a successor servicer shall have assumed
the responsibilities and obligations of LBAC in accordance with Section 9.2 and
the Servicing Assumption Agreement, if applicable. No such resignation of the
Back-up Servicer shall become effective until an entity acceptable to the Note
Insurer shall have assumed the responsibilities and obligations of the Back-up
Servicer; provided, however, that if no such entity shall have assumed such
responsibilities and obligations of the Back-up Servicer within 120 days of the
resignation of the Back-up Servicer, the Back-up Servicer may petition a court
of competent jurisdiction for the appointment of a successor to the Back-up
Servicer.

                                       52


                                   ARTICLE IX

                           SERVICER TERMINATION EVENTS

                  SECTION 9.1. Servicer Termination Events.If any one of the
following events ("Servicer Termination Events") shall occur and be continuing:

                  (i) Any failure by the Servicer or, for so long as LBAC is the
      Servicer, the Transferor, to deliver to the Trust Collateral Agent for
      payment to Noteholders or Certificateholders or deposit in the Spread
      Account or the Supplemental Enhancement Account any proceeds or payment
      required to be so delivered under the terms of the Notes, the
      Certificates, the Purchase Agreement or this Agreement (including deposits
      of Purchase Amounts) that shall continue unremedied for a period of two
      Business Days after written notice is received by the Servicer from the
      Trust Collateral Agent or the Note Insurer or after discovery of such
      failure by the Servicer (but in no event later than the five Business Days
      after the Servicer is required to make such delivery or deposit); or

                  (ii) The Servicer's Certificate required by Section 4.9 shall
      not have been delivered to the Trust Collateral Agent and the Note Insurer
      within one Business Day of the date such Servicer's Certificate is
      required to be delivered; or the statement required by Section 4.10 or the
      report required by Section 4.11 shall not have been delivered within five
      (5) days after the date such statement or report, as the case may be, is
      required to be delivered; or

                  (iii) Failure on the part of the Servicer to observe its
      covenants and agreements set forth in Section 8.3 or, for so long as LBAC
      is the Servicer, failure on the part of the Transferor to observe its
      covenants and agreements set forth in Section 7.3; or

                  (iv) Failure on the part of LBAC, the Servicer or, for so long
      as LBAC is the Servicer, the Transferor, as the case may be, duly to
      observe or to perform in any material respect any other covenants or
      agreements of LBAC, the Servicer or the Transferor (as the case may be)
      set forth in the Notes, the Certificates, the Purchase Agreement, any
      Transfer Agreement or in this Agreement, which failure shall continue
      unremedied for a period of 30 days after the date on which written notice
      of such failure requiring the same to be remedied, shall have been given
      (1) to LBAC, the Servicer or the Transferor (as the case may be), by the
      Note Insurer or the Trust Collateral Agent, or (2) to LBAC, the Servicer
      or the Transferor (as the case may be), and to the Trust Collateral Agent
      and the Note Insurer by the Class A Noteholders evidencing not less than
      25% of the Class A Note Balance; or

                  (v) The entry of a decree or order for relief by a court or
      regulatory authority having jurisdiction in respect of LBAC or the
      Servicer (or, so long as LBAC is the Servicer, the Transferor, or any of
      the Servicer's other Affiliates, if the Servicer's ability to service the
      Receivables is adversely affected thereby) in an involuntary case under
      the federal bankruptcy laws, as now or hereafter in effect, or another
      present or future, federal or state, bankruptcy, insolvency or similar
      law, or appointing a receiver, liquidator, assignee, trustee, custodian,
      sequestrator or other similar official of LBAC, the

                                       53


      Servicer (or the Transferor or any other Affiliate of LBAC, if
      applicable) or of any substantial part of their respective properties or
      ordering the winding up or liquidation of the affairs of LBAC or the
      Servicer (or the Transferor or any other Affiliate of LBAC, if applicable)
      or the commencement of an involuntary case under the federal or state
      bankruptcy, insolvency or similar laws, as now or hereafter in effect, or
      another present or future, federal or state bankruptcy, insolvency or
      similar law with respect to LBAC or the Servicer (or the Transferor or any
      other Affiliate of LBAC, if applicable) and such case is not dismissed
      within 60 days; or

                  (vi) The commencement by LBAC or the Servicer (or, so long as
      LBAC is the Servicer, the Transferor or any of the Servicer's other
      Affiliates, if the Servicer's ability to service the Receivables is
      adversely affected thereby) of a voluntary case under the federal
      bankruptcy laws, as now or hereafter in effect, or any other present or
      future, federal or state, bankruptcy, insolvency or similar law, or the
      consent by LBAC or the Servicer (or the Transferor or any other Affiliate
      of LBAC, if applicable) to the appointment of or taking possession by a
      receiver, liquidator, assignee, trustee, custodian, sequestrator or other
      similar official of LBAC or the Servicer (or the Transferor or any other
      Affiliate of LBAC, if applicable) or of any substantial part of its
      property or the making by LBAC or the Servicer (or the Transferor or any
      other Affiliate of LBAC, if applicable) of an assignment for the benefit
      of creditors or the failure by LBAC or the Servicer (or the Transferor or
      any other Affiliate of LBAC, if applicable) generally to pay its debts as
      such debts become due or the taking of corporate action by LBAC or the
      Servicer (or the Transferor or any other Affiliate of LBAC, if applicable)
      in furtherance of any of the foregoing; or

                  (vii) Any representation, warranty or statement of LBAC or the
      Servicer or, for so long as LBAC is the Servicer, the Transferor, made in
      this Agreement and, with respect to LBAC and the Transferor, the Purchase
      Agreement or any Transfer Agreement, or in each case any certificate,
      report or other writing delivered pursuant hereto shall prove to be
      incorrect as of the time when the same shall have been made (excluding,
      however, any representation or warranty set forth in Section 3.03(b) of
      the Purchase Agreement or Section 4 of the related Transfer Agreement),
      and the incorrectness of such representation, warranty or statement has a
      material adverse effect on the Issuer and, within 30 days after written
      notice thereof shall have been given (1) to LBAC, the Servicer or the
      Transferor (as the case may be) by the Trust Collateral Agent or the Note
      Insurer or (2) to LBAC, the Servicer or the Transferor (as the case may
      be), and to the Trust Collateral Agent and the Note Insurer by the Class A
      Noteholders evidencing not less than 25% of the Class A Note Balance or
      the Class C Certificateholder, the circumstances or condition in respect
      of which such representation, warranty or statement was incorrect shall
      not have been eliminated or otherwise cured; or

                  (viii) The occurrence of an Insurance Agreement Event of
      Default;

                  (ix) A claim is made under the Policy; or

                                       54


                  (x) So long as a Note Insurer Default shall not have occurred
      and be continuing, the Note Insurer shall not have delivered a Servicer
      Extension Notice pursuant to Section 4.13;

      then, and in each and every case, so long as a Servicer Termination
      Event shall not have been remedied; provided, (i) no Note Insurer
      Default shall have occurred and be continuing, the Note Insurer in its
      sole and absolute discretion, or (ii) if a Note Insurer Default shall
      have occurred and be continuing, then either the Trust Collateral Agent or
      the Trust Collateral Agent acting at the written direction of the
      Majorityholders, by notice then given in writing to the Servicer (and to
      the Trust Collateral Agent if given by the Note Insurer or by the
      Noteholders or the Class C Certificateholder) or by the Note Insurer's
      failure to deliver a Servicer Extension Notice pursuant to Section 4.13,
      may terminate all of the rights and obligations of the Servicer under this
      Agreement. The Servicer shall be entitled to its pro rata share of the
      Servicing Fee for the number of days in the Collection Period prior to the
      effective date of its termination. On or after the receipt by the Servicer
      of such written notice, all authority and power of the Servicer under this
      Agreement, whether with respect to the Notes, Certificates or the
      Receivables or otherwise, shall without further action, pass to and be
      vested in (i) the Back-up Servicer or (ii) such successor Servicer as may
      be appointed under Section 9.2; provided, however, that the successor
      Servicer shall have no liability with respect to any obligation which was
      required to be performed by the predecessor Servicer prior to the date the
      successor Servicer becomes the Servicer or any claim of a third party
      (including a Noteholder) based on any alleged action or inaction of the
      predecessor Servicer as Servicer; and, without limitation, the Trust
      Collateral Agent is hereby authorized and empowered to execute and
      deliver, on behalf of the predecessor Servicer, as attorney-in-fact or
      otherwise, any and all documents and other instruments, and to do or
      accomplish all other acts or things necessary or appropriate to effect the
      purposes of such notice of termination, whether to complete the transfer
      and endorsement of the Receivables and related documents, or otherwise.
      The predecessor Servicer shall cooperate with the successor Servicer and
      the Trust Collateral Agent in effecting the termination of the
      responsibilities and rights of the predecessor Servicer under this
      Agreement, including the transfer to the successor Servicer for
      administration by it of all cash amounts that shall at the time be held or
      should have been held by the predecessor Servicer for deposit, or shall
      thereafter be received with respect to a Receivable and the delivery to
      the successor Servicer of all files and records concerning the Receivables
      and a computer tape in readable form containing all information necessary
      to enable the successor Servicer to service the Receivables and the other
      property of the Issuer. All reasonable costs and expenses (including
      attorneys' fees) incurred in connection with transferring the Receivable
      Files to the successor Servicer and amending this Agreement to reflect
      such succession as Servicer pursuant to this Section 9.1 shall be paid by
      the predecessor Servicer upon presentation of reasonable documentation of
      such costs and expenses. In addition, any successor Servicer shall be
      entitled to payment from the immediate predecessor Servicer for reasonable
      transition expenses incurred in connection with acting as successor
      Servicer, and in connection with system conversion costs, an aggregate
      amount not to exceed for such conversion costs of $100,000, and to the
      extent not so paid, such payment shall be made pursuant to Section
      5.6(c)(ix) hereof. Upon receipt of written notice of the occurrence of a
      Servicer Termination Event, the Trust

                                       55


      Collateral Agent shall give notice thereof to the Rating Agencies,
      the Issuer and the Transferor. The predecessor Servicer shall grant
      the Transferor, the Trust Collateral Agent, the Back-up Servicer and
      the Note Insurer reasonable access to the predecessor Servicer's premises,
      computer files, personnel, records and equipment at the predecessor
      Servicer's expense. If requested by the Note Insurer, the Back-up Servicer
      or successor Servicer shall terminate any arrangements relating to (i) the
      Lock-Box Account with the Lock-Box Bank, (ii) the Lock-Box or (iii) the
      Lock-Box Agreement, and direct the Obligors to make all payments under the
      Receivables directly to the Servicer at the predecessor Servicer's expense
      (in which event the successor Servicer shall process such payments
      directly, or, through a Lock-Box Account with a Lock-Box Bank at the
      direction of the Note Insurer). The Trust Collateral Agent shall send
      copies of all notices given pursuant to this Section 9.1 to the Note
      Insurer so long as no Note Insurer Default shall have occurred and be
      continuing, and to the Noteholders and the Class C Certificateholder if a
      Note Insurer Default shall have occurred and be continuing.

     (b) In the event that the Custodian is acting as Servicer and the Servicer
is terminated pursuant to this Section 9.1, the Custodian may also be terminated
in accordance with the terms of the Custodial Agreement.

                  SECTION 9.2. Appointment of Successor.

     (a) Upon the Servicer's receipt of notice of termination pursuant to
Section 9.1 or the Servicer's resignation in accordance with the terms of this
Agreement, the predecessor Servicer shall continue to perform its functions as
Servicer under this Agreement, in the case of termination, only until the date
specified in such termination notice or, if no such date is specified in a
notice of termination, until receipt of such notice, and, in the case of
resignation, until the later of (x) the date 45 days from the delivery to the
Trust Collateral Agent of written notice of such resignation (or written
confirmation of such notice) in accordance with the terms of this Agreement and
(y) the date upon which the predecessor Servicer shall become unable to act as
Servicer, as specified in the notice of resignation and accompanying Opinion of
Counsel. In the event of termination of the Servicer, the Back-up Servicer,
shall assume the obligations of Servicer hereunder on the date specified in such
written notice (the "Assumption Date") pursuant to the Servicing Assumption
Agreement or, in the event that the Note Insurer shall have determined that a
Person other than the Back-up Servicer shall be the successor Servicer in
accordance with Section 9.2(c), on the date of the execution of a written
assumption agreement by such Person to serve as successor Servicer. In the event
of assumption of the duties of Servicer by the Back-up Servicer, the Back-up
Servicer shall be entitled to be paid by the Servicer for the system conversion
costs, an amount not to exceed $100,000. In the event that such amount shall not
have been timely paid by the Servicer, such amount shall be paid under Section
5.6(c)(ix) hereof; provided, however, the payment of such amount pursuant to
Section 5.6(c)(ix) shall not relieve the Servicer of any obligation or liability
to pay such amount. Notwithstanding the Back-up Servicer's assumption of, and
its agreement to perform and observe, all duties, responsibilities and
obligations of LBAC as Servicer under this Agreement arising on and after the
Assumption Date, the Back-up Servicer shall not be deemed to have assumed or to
become liable for, or otherwise have any liability for, any duties,
responsibilities, obligations or liabilities of LBAC, the Transferor or any
predecessor Servicer arising on or before the Assumption Date, whether provided
for by the terms of this Agreement, arising by

                                       56


operation of law or otherwise, including, without limitation, any liability for,
any duties, responsibilities, obligations or liabilities of LBAC, the Transferor
or any predecessor Servicer arising on or before the Assumption Date under
Sections 4.7 or 8.2 of this Agreement, regardless of when the liability, duty,
responsibility or obligation of LBAC, the Transferor or any predecessor Servicer
therefor arose, whether provided by the terms of this Agreement, arising by
operation of law or otherwise. In addition, if the Back-up Servicer shall be
legally unable to act as Servicer or shall have delivered a notice of
resignation pursuant to Section 8.5 hereof and a Note Insurer Default shall have
occurred and be continuing, the Back-up Servicer, the Trust Collateral Agent or
the Class A Noteholders evidencing not less than 66-2/3% of the Class A Note
Balance or the Class C Certificateholder may petition a court of competent
jurisdiction to appoint any successor to the Servicer. Pending appointment
pursuant to the preceding sentence, the Back-up Servicer shall act as successor
Servicer unless it is legally unable to do so, in which event the predecessor
Servicer shall continue to act as Servicer until a successor has been appointed
and accepted such appointment. In the event that a successor Servicer has not
been appointed at the time when the predecessor Servicer has ceased to act as
Servicer in accordance with this Section 9.2, then the Note Insurer, in
accordance with Section 9.2(c) shall appoint, or petition a court of competent
jurisdiction to appoint a successor to the Servicer under this Agreement.

     (b) Upon appointment, the successor Servicer shall be the successor in all
respects to the predecessor Servicer and shall be subject to all the
responsibilities, duties, and liabilities arising thereafter relating thereto
placed on the predecessor Servicer, and shall be entitled to the Servicing Fee
and all of the rights granted to the predecessor Servicer, by the terms and
provisions of this Agreement.

     (c) So long as no Note Insurer Default has occurred and is continuing, the
Note Insurer may exercise at any time its right to appoint as Back-up Servicer
or as successor Servicer a Person other than the Person serving as Back-up
Servicer at the time, and shall have no liability to the Trust Collateral Agent,
the Issuer, LBAC, the Transferor, the Person then serving as Back-up Servicer,
any Noteholder or any other person if it does so. Subject to Section 8.5, no
provision of this Agreement shall be construed as relieving the Back-up Servicer
of its obligation to succeed as successor Servicer upon the termination of the
Servicer pursuant to Section 9.1 or resignation of the Servicer pursuant to
Section 8.5. If upon any such resignation or termination, the Note Insurer
appoints a successor Servicer other than the Back-up Servicer, the Back-up
Servicer shall not be relieved of its duties as Back-up Servicer hereunder.

                  SECTION 9.3. Notification to Noteholders and the Class C
Certificateholder. Upon any termination of, or appointment of a successor to,
the Servicer pursuant to this Article IX, the Trust Collateral Agent shall give
prompt written notice thereof to Noteholders and the Class C Certificateholder
at their respective addresses appearing in the Note Register or the Certificate
Register, as applicable, and to each of the Rating Agencies.

                  SECTION 9.4. Action Upon Certain Failures of the Servicer. In
the event that a Responsible Officer of the Trust Collateral Agent shall have
knowledge of any failure of the Servicer specified in Section 9.1 which would
give rise to a right of termination under such Section upon the Servicer's
failure to remedy the same after notice, the Trust Collateral Agent shall give
notice thereof to the Transferor, the Servicer and the Note Insurer. For all
purposes of

                                       57


this Agreement, the Trust Collateral Agent shall not be deemed to have knowledge
of any failure of the Servicer as specified in Section 9.1 unless notified
thereof in writing by the Transferor, the Servicer, the Note Insurer or by a
Noteholder or the Class C Certificateholder. The Trust Collateral Agent shall be
under no duty or obligation to investigate or inquire as to any potential
failure of the Servicer specified in Section 9.1.

                                   ARTICLE X
                           THE TRUST COLLATERAL AGENT

                  SECTION 10.1. Duties of the Trust Collateral Agent.

     (a) The Trust Collateral Agent, prior to the occurrence of an Event of
Default and after an Event of Default shall have been cured or waived, shall
undertake to perform such duties and only such duties as are specifically set
forth in this Agreement. If an Event of Default shall have occurred and shall
not have been cured or waived, the Trust Collateral Agent may, and at the
written direction of the Note Insurer (or, if a Note Insurer Default shall have
occurred and is continuing, the Majorityholders), shall exercise such of the
rights and powers vested in it by this Agreement and shall use the same degree
of care and skill in their exercise, as a prudent person would exercise or use
under the circumstances in the conduct of its own affairs.

     (b) The Trust Collateral Agent, upon receipt of all resolutions,
certificates, statements, opinions, reports, documents, orders or other
instruments furnished to the Trust Collateral Agent that shall be specifically
required to be furnished pursuant to any provision of this Agreement, shall
examine them to determine whether they conform to the requirements of this
Agreement; provided, however, that, the Trust Collateral Agent shall not be
responsible for the accuracy or content of any such resolution, certificate,
statement, opinion, report, document, order or other instrument. If any such
instrument is found not to conform in any material respect to the requirements
of this Agreement, the Trust Collateral Agent shall notify the Note Insurer and
the Noteholders of such instrument in the event that the Trust Collateral Agent,
after so requesting, does not receive a satisfactorily corrected instrument.

     (c) The Trust Collateral Agent shall take and maintain custody of the
Schedule of Receivables included as Schedule A to this Agreement and shall
retain copies of all Servicer's Certificates prepared hereunder.

     (d) No provision of this Agreement shall be construed to relieve the Trust
Collateral Agent from liability for its own negligent action, its own negligent
failure to act, or its own bad faith; provided, however, that:

                  (i) Prior to the occurrence of an Event of Default and after
      the curing or waiving of all such Events of Default that may have
      occurred, the duties and obligations of the Trust Collateral Agent shall
      be determined solely by the express provisions of this Agreement, the
      Trust Collateral Agent shall not be liable except for the performance of
      such duties and obligations as shall be specifically set forth in this
      Agreement, no implied covenants or obligations shall be read into this
      Agreement against the Trust Collateral Agent and, in the absence of bad
      faith on the part of the Trust Collateral Agent, the Trust Collateral
      Agent, may conclusively rely on the truth of the statements and the
      correctness

                                       58


      of the opinions expressed in any certificates or opinions furnished to the
      Trust Collateral Agent and conforming to the requirements of this
      Agreement;

                  (ii) The Trust Collateral Agent shall not be liable for an
      error of judgment made in good faith by a Responsible Officer unless it
      shall be proved that the Trust Collateral Agent shall have been negligent
      in ascertaining the pertinent facts;

                  (iii) The Trust Collateral Agent shall not be liable with
      respect to any action taken, suffered, or omitted to be taken in good
      faith in accordance with this Agreement or at the written direction of the
      Note Insurer or, after a Note Insurer Default, the Class A Noteholders
      evidencing not less than 25% of the Class A Note Balance and the Class C
      Certificateholder, relating to the time, method, and place of conducting
      any proceeding for any remedy available to the Trust Collateral Agent, or
      exercising any trust or power conferred upon the Trust Collateral Agent,
      under this Agreement;

                  (iv) The Trust Collateral Agent shall not be charged with
      knowledge of any Servicer Termination Event or Event of Default, unless a
      Responsible Officer assigned to the Trust Collateral Agent's Corporate
      Trust Office or an officer of the Custodian receives written notice of
      such Servicer Termination Event or Event of Default from the Servicer, the
      Transferor, the Note Insurer or, after a Note Insurer Default, the Class A
      Noteholders evidencing not less than 25% of the Class A Note Balance and
      the Class C Certificateholder (such notice shall constitute actual
      knowledge of a Servicer Termination Event or Event of Default by the Trust
      Collateral Agent); and

                  (v) The Trust Collateral Agent shall not be liable for any
      action taken, suffered or omitted by it in good faith and reasonably
      believed by it to be authorized or within the discretion or rights or
      powers conferred upon it by this Agreement.

     (e) The Trust Collateral Agent may, but shall not be required to, expend or
risk its own funds or otherwise incur financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers,
unless it shall have been provided with indemnity against such risk or liability
in form and substance satisfactory to the Trust Collateral Agent and none of the
provisions contained in this Agreement shall in any event require the Trust
Collateral Agent to perform, or be responsible for the manner of performance of,
any of the obligations of the Servicer under this Agreement except during such
time, if any, as the Trust Collateral Agent, in its capacity as Back-up
Servicer, shall be the successor to, and be vested with the rights, duties,
powers, and privileges of, the Servicer in accordance with the terms of this
Agreement.

     (f) Except for actions expressly authorized by this Agreement, the Trust
Collateral Agent shall not take action reasonably likely to impair the security
interests created or existing under any Receivable or Financed Vehicle or to
impair the value of any Receivable or Financed Vehicle.

     (g) All information obtained by the Trust Collateral Agent regarding the
Obligors and the Receivables, whether upon the exercise of its rights under this
Agreement or otherwise, shall be maintained by the Trust Collateral Agent, in
confidence and shall not be disclosed to any

                                       59


other Person, all in accordance with the Federal Financial Privacy Law; provided
that, nothing herein shall prevent the Trust Collateral Agent from delivering
copies of such information whether or not constituting Confidential Information,
and disclosing other information, whether or not Confidential Information, to
(i) its directors, officers, employees, agents and professional consultants to
the extent necessary to carry on the Trust Collateral Agent's business in the
ordinary course, (ii) any Noteholder, the Class C Certificateholder or the Note
Insurer to the extent that such Noteholder, Class C Certificateholder or the
Note Insurer is entitled to such information under this Agreement or any other
Basic Document, but not otherwise, (iii) any governmental authority which
specifically requests (or as to which applicable regulations require) such
information, (iv) any nationally recognized rating agency in connection with the
rating of the Notes by such agency, or (v) any other Person to which such
delivery or disclosure may be necessary or appropriate (a) in compliance with
any applicable law, rule, regulation or order, (b) in response to any subpoena
or other legal process, (c) in connection with any litigation to which the Trust
Collateral Agent is a party, (d) in order to enforce the rights of the
Noteholders, the Class C Certificateholder and the Note Insurer hereunder or
under any other Basic Document, or (e) otherwise, in accordance with the Federal
Financial Privacy Law; provided, that, prior to any such disclosure, the Trust
Collateral Agent or the Custodian, as applicable, shall inform each such party
(other than any Noteholder, Class C Certificateholder, the Note Insurer or any
other party to the Basic Documents) that receives Confidential Information of
the foregoing requirements and shall use its commercially reasonable best
efforts to cause such party to comply with such requirements.

     (h) Money held in trust by the Trust Collateral Agent need not be
segregated from other funds except to the extent required by law or the terms of
this Agreement or the Indenture.

     (i) Every provision of this Agreement relating to the conduct or affecting
the liability of or affording protection to the Trust Collateral Agent shall be
subject to the provisions of this Section 10.1.

     (j) The Trust Collateral Agent shall, and hereby agrees that it will,
perform all of the obligations and duties required of it under this Agreement.

     (k) The Trust Collateral Agent shall, and hereby agrees that it will, hold
the Policy in trust, and will hold any proceeds of any claim on the Policy in
trust, solely for the use and benefit of the Noteholders.

     (l) Without limiting the generality of this Section 10.1, the Trust
Collateral Agent shall have no duty (i) to see to any recording, filing or
depositing of this Agreement or any agreement referred to herein or any
financing statement evidencing a security interest in the Financed Vehicles, or
to see to the maintenance of any such recording or filing or depositing or to
any recording, refiling or redepositing of any thereof, (ii) to see to any
insurance of the Financed Vehicles or Obligors or to effect or maintain any such
insurance, (iii) to see to the payment or discharge of any tax, assessment or
other governmental charge or any Lien or encumbrance of any kind owing with
respect to, assessed or levied against any part of the Pledged Property, (iv) to
confirm or verify the contents of any reports or certificates delivered to the
Trust Collateral Agent or the Servicer pursuant to this Agreement or the Trust
Agreement believed by the Trust Collateral Agent to be genuine and to have been
signed or presented by the

                                       60


proper party or parties, or (v) to inspect the Financed Vehicles at any time
or ascertain or inquire as to the performance or observance of any of the
Issuer's, the Transferor's or the Servicer's representations, warranties or
covenants or the Servicer's duties and obligations as servicer and as custodian
of the Receivable Files under this Agreement.

     (m) In no event shall JPMorgan Chase Bank, in any of its capacities
hereunder, be deemed to have assumed any duties of the Owner Trustee under the
Delaware Statutory Trust Act, common law, or the Trust Agreement.

     (n) The Trust Collateral Agent shall not be required to give any bond or
surety in respect of the powers granted to it under this Agreement.

                  SECTION 10.2. Trust Collateral Agent to Act for the Class A
Noteholders, the Class C Certificateholder and Note Insurer. Prior to the
payment in full of the Class A Notes and the Reimbursement Obligations and the
expiration of the term of the Policy, the Trust Collateral Agent shall act
solely for the benefit of the Class A Noteholders, the Class C Certificateholder
and the Note Insurer, as their interests may appear herein.

                  SECTION 10.3. Certain Matters Affecting the Trust Collateral
Agent. Except as otherwise provided in the second paragraph of Section 10.1:

                  (i) The Trust Collateral Agent may rely and shall be protected
      in acting or refraining from acting upon any resolution, Officer's
      Certificate, Servicer's Certificate, certificate of auditors, or any other
      certificate, statement, instrument, opinion, report, notice, request,
      consent, order, appraisal, bond, or other paper or document believed by it
      to be genuine and to have been signed or presented by the proper party or
      parties.

                  (ii) The Trust Collateral Agent may consult with counsel, and
      any written advice or Opinion of Counsel shall be full and complete
      authorization and protection in respect of any action taken or suffered or
      omitted by it under this Agreement in good faith and in accordance with
      such written advice or Opinion of Counsel.

                  (iii) The Trust Collateral Agent shall not be under any
      obligation to exercise any of the rights or powers vested in it by this
      Agreement, or to institute, conduct, or defend any litigation under this
      Agreement or in relation to this Agreement, at the request, order or
      direction of any of the Noteholders or the Note Insurer pursuant to the
      provisions of this Agreement, unless such Noteholders or the Note Insurer
      shall have offered to the Trust Collateral Agent reasonable security or
      indemnity in form and substance reasonably satisfactory to the Trust
      Collateral Agent against the costs, expenses and liabilities that may be
      incurred therein or thereby. Nothing contained in this Agreement, however,
      shall relieve the Trust Collateral Agent of the obligations, upon the
      occurrence of a Servicer Termination Event or Event of Default (that shall
      not have been cured or waived), to exercise such of the rights and powers
      vested in it by this Agreement, and to use the same degree of care and
      skill in their exercise as a prudent person would exercise or use under
      the circumstances in the conduct of its own affairs.

                  (iv) The Trust Collateral Agent shall not be bound to make any
      investigation into the facts or matters stated in any resolution,
      certificate, statement, instrument,

                                       61


      opinion, report, notice, request, consent, order, approval, bond, or
      other paper or document unless requested in writing to do so by the
      Note Insurer (if no Note Insurer Default shall have occurred or be
      continuing), the Transferor or the Class A Noteholders evidencing not less
      than 25% of the Class A Note Balance and the Class C Certificateholder;
      provided, however, that, if the payment within a reasonable time to the
      Trust Collateral Agent of the costs, expenses or liabilities likely to be
      incurred by it in the making of such investigation shall be, in the
      opinion of the Trust Collateral Agent, not reasonably assured to the Trust
      Collateral Agent by the security afforded to it by the terms of this
      Agreement, the Trust Collateral Agent may require indemnity in form and
      substance satisfactory to it against such cost, expense or liability as a
      condition to so proceeding. The reasonable expense of every such
      examination shall be paid by the Person making such request or, if paid by
      the Trust Collateral Agent, shall be reimbursed by the Person making such
      request upon demand.

                  (v) The Trust Collateral Agent may execute any of the trusts
      or powers hereunder or perform any duties under this Agreement either
      directly or by or through agents or attorneys. The Trust Collateral Agent
      shall not be responsible for any misconduct or negligence of any such
      agent appointed with due care by it hereunder, or of any agent of the
      Servicer in its capacity as Servicer or custodian or otherwise.

                  (vi) Except as may be expressly required by Sections 3.4,
      subsequent to the sale of the Receivables by the Transferor to the Issuer,
      the Trust Collateral Agent shall not have any duty of independent inquiry,
      and the Trust Collateral Agent may rely upon the representations and
      warranties and covenants of the Transferor and the Servicer contained in
      this Agreement with respect to the Receivables and the Receivable Files.

                  (vii) The Trust Collateral Agent may rely, as to factual
      matters relating to the Transferor or the Servicer, on an Officer's
      Certificate of the Transferor or Servicer, respectively.

                  (viii) The Trust Collateral Agent shall not be required to
      take any action or refrain from taking any action under this Agreement, or
      any related documents referred to herein, nor shall any provision of this
      Agreement, or any such related document be deemed to impose a duty on the
      Trust Collateral Agent to take action, if the Trust Collateral Agent shall
      have been advised by counsel that such action is contrary to (i) the terms
      of this Agreement, (ii) any such related document or (iii) applicable law.

                  SECTION 10.4. Trust Collateral Agent and Back-up Servicer Not
Liable for Notes or Receivables. The recitals contained herein shall be taken as
the statements of the Issuer, the Transferor or the Servicer, as the case may
be, and neither the Trust Collateral Agent nor the Back-up Servicer assumes any
responsibility for the correctness thereof. Neither the Trust Collateral Agent
nor the Back-up Servicer shall make any representations as to the validity or
sufficiency of this Agreement or of the Notes, or of any Receivable or related
document. Neither the Trust Collateral Agent nor the Back-up Servicer shall at
any time have any responsibility or liability for or with respect to the
legality, validity and enforceability of any security interest in any Financed
Vehicle or any Receivable, or the perfection and priority of such a security
interest or the maintenance of any such perfection and priority, or for or with

                                       62


respect to the efficacy of the Issuer or its ability to generate the payments to
be distributed to Noteholders under this Agreement, including, without
limitation: the existence, condition, location, and ownership of any Financed
Vehicle; the existence and enforceability of any physical damage insurance
thereon; except as required by Section 3.4, the existence, contents and
completeness of any Receivable or any Receivable Files or any computer or other
record thereof; the validity of the assignment of any Receivable to the Issuer
or of any intervening assignment; except as required by Section 3.4, the
performance or enforcement of any Receivable; the compliance by the Transferor
or the Servicer with any warranty or representation made under this Agreement or
in any related document and the accuracy of any such warranty or representation
prior to the Trust Collateral Agent's or the Back-up Servicer's receipt of
written notice or other actual knowledge by a Responsible Officer of any
noncompliance therewith or any breach thereof; any investment of monies by or at
the direction of the Servicer or the Note Insurer or any loss resulting
therefrom (it being understood that the Trust Collateral Agent and the Back-up
Servicer shall each remain responsible for any Trust Assets that it may hold);
the acts or omissions of the Issuer, the Transferor, the Servicer, or any
Obligor; any action of the Servicer taken in the name of the Trust Collateral
Agent; or any action by the Trust Collateral Agent taken at the instruction of
the Servicer; provided, however, that the foregoing shall not relieve either the
Trust Collateral Agent or the Back-up Servicer of its obligation to perform its
duties under this Agreement. Except with respect to a claim based on the failure
of the Trust Collateral Agent or the Back-up Servicer to perform its duties
under this Agreement or based on the Trust Collateral Agent's or the Back-up
Servicer's negligence or willful misconduct, no recourse shall be had for any
claim based on any provision of this Agreement, the Notes, or any Receivable or
assignment thereof against the Trust Collateral Agent or the Back-up Servicer in
their respective individual capacities, neither the Trust Collateral Agent nor
the Back-up Servicer shall have any personal obligation, liability, or duty
whatsoever to any Noteholder or any other Person with respect to any such claim,
and any such claim shall be asserted solely against the Issuer or any indemnitor
who shall furnish indemnity as provided in this Agreement. Neither the Trust
Collateral Agent nor the Back-up Servicer shall be accountable for the use or
application by the Issuer of any of the Notes or of the proceeds of such Notes,
or for the use or application of any funds paid to the Servicer in respect of
the Receivables. The Issuer hereby certifies to the Trust Collateral Agent and
the Back-up Servicer that the Rating Agencies rating the Notes are Standard &
Poor's and Moody's and that their addresses are as set forth in Section 13.5.
The Trust Collateral Agent and the Back-up Servicer may rely on the accuracy of
such certification until it receives from the Issuer an Officer's Certificate
superseding such certification. All references above to the Back-up Servicer
shall be deemed to refer to the Back-up Servicer only so long as it is acting in
such capacity hereunder.

                  SECTION 10.5. Trust Collateral Agent and Back-up Servicer May
Own Notes. The Trust Collateral Agent and the Back-up Servicer in their
respective individual or any other capacities may become the owner or pledgee of
Notes and may deal with the Transferor and the Servicer in banking transactions
with the same rights as it would have if it were not Trust Collateral Agent or
Back-up Servicer, as applicable.

                  SECTION 10.6. Indemnity of Trust Collateral Agent and Back-up
Servicer. The Servicer shall indemnify the Trust Collateral Agent, the Back-up
Servicer and each officer, director and employee of the Trust Collateral Agent
and the Back-up Servicer for, and hold each such Person harmless against, any
loss, liability, or expense incurred without willful

                                       63


misfeasance, negligence, or bad faith on its part, arising out of or in
connection with the acceptance or administration of this Agreement, including
the costs and expenses of defending itself against any claim or liability in
connection with the exercise or performance of any of its powers or duties under
this Agreement. The provisions of this Section 10.6 shall survive the
termination of this Agreement or any resignation or removal of LBAC as Servicer.

             SECTION 10.7. Eligibility Requirements for Trust Collateral Agent.
The Trust Collateral Agent under this Agreement shall at all times be organized
and doing business under the laws of the United States; authorized under such
laws to exercise corporate trust powers; having a combined capital and surplus
of at least $50,000,000 and subject to supervision or examination by Federal or
State authorities satisfactory to the Note Insurer; and having a rating, both
with respect to long-term and short-term unsecured obligations, of not less than
investment grade by each Rating Agency. If such corporation shall publish
reports of condition at least annually, pursuant to law or to the requirements
of the aforesaid supervising or examining authority, then for the purpose of
this Section 10.7, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. In case at any time the Trust Collateral Agent
shall cease to be eligible in accordance with the provisions of this Section
10.7, the Trust Collateral Agent shall resign immediately in the manner and with
the effect specified in Section 10.8.

             SECTION 10.8.     Resignation or Removal of Trust Collateral Agent.

     (a) The Trust Collateral Agent may at any time resign and be discharged
from the trusts hereby created by giving 30 days' prior written notice thereof
to the Servicer. To the extent that the Trust Collateral Agent resigns
hereunder, the Indenture Trustee shall also resign under the Indenture and the
Collateral Agent shall resign under the Spread Account Agreement. Upon receiving
such notice of resignation, with the prior written consent of the Note Insurer
(or (i) if a Note Insurer Default shall have occurred or is continuing, the
Class A Noteholders evidencing not less than 25% of the Class A Note Balance or,
if no Class A Notes are outstanding, the Class C Certificateholder, or (ii) if
no Class A Notes are outstanding, the Class C Certificateholder, the Servicer
shall promptly appoint a successor Trust Collateral Agent by written instrument,
in duplicate, one copy of which instrument shall be delivered to the resigning
Trust Collateral Agent and one copy to the successor Trust Collateral Agent. If
no successor Trust Collateral Agent shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation, the Note Insurer (or (i) if a Note Insurer Default shall have
occurred or is continuing, the Class A Noteholders evidencing not less than 25%
of the Class A Note Balance or, if not Class A Notes are outstanding, the Class
C Certificateholder, or (ii)if no Class A Notes are outstanding, the Class C
Certificateholder, may appoint a successor Trust Collateral Agent by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
resigning Trust Collateral Agent and one copy to the successor Trust Collateral
Agent. If no successor Trust Collateral Agent shall have been so appointed and
have accepted appointment within 60 days after the giving of such notice of
resignation, the resigning Trust Collateral Agent may petition any court of
competent jurisdiction for the appointment of a successor Trust Collateral
Agent. The Trust Collateral Agent may be removed at any time by written demand
of the Note Insurer delivered to the Trust Collateral Agent and the Servicer.

                                       64


     (b) If at any time (i) the Trust Collateral Agent shall cease to be
eligible in accordance with the provisions of Section 10.7 and shall fail to
resign after written request therefor by the Servicer, (ii) the Trust Collateral
Agent shall be legally unable to act, (iii) the Trust Collateral Agent and the
Indenture Trustee shall be the same Person and the Indenture Trustee shall have
resigned or been removed pursuant to Section 6.8 of the Indenture, or (iv) the
Trust Collateral Agent shall be adjudged bankrupt or insolvent, or a receiver,
conservator or liquidator of the Trust Collateral Agent or of any of its
property shall be appointed, or any public officer shall take charge or control
of the Trust Collateral Agent or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then the Note Insurer shall (so
long as no Note Insurer Default shall have occurred and be continuing), or the
Servicer may (if a Note Insurer Default shall have occurred and be continuing)
remove the Trust Collateral Agent. If the Note Insurer or the Servicer shall
remove the Trust Collateral Agent under the authority of the immediately
preceding sentence, the Servicer or the Note Insurer, as the case may be, shall
promptly appoint a successor Trust Collateral Agent by written instrument, in
duplicate, one copy of which instrument shall be delivered to the Trust
Collateral Agent so removed and one copy to the successor Trust Collateral
Agent, and pay all fees and expenses owed to the outgoing Trust Collateral
Agent, provided that any successor Trust Collateral Agent appointed by the
Servicer shall be acceptable to the Note Insurer.

     (c) Any resignation or removal of the Trust Collateral Agent and
appointment of a successor Trust Collateral Agent pursuant to any of the
provisions of this Section 10.8 shall not become effective until acceptance of
appointment by the successor Trust Collateral Agent, pursuant to Section 10.9
and payment of all fees and expenses owed to the outgoing Trust Collateral
Agent. The Servicer shall provide written notice of such resignation or removal
of the Trust Collateral Agent to each of the Rating Agencies and the Transferor.

     (d) If the Trust Collateral Agent and the Back-up Servicer shall be the
same Person and the rights and obligations of the Back-up Servicer shall have
been terminated pursuant to this Section 10.8, then the Note Insurer (or, if a
Note Insurer Default shall have occurred and be continuing, the Majorityholders)
shall have the option, by 60 days' prior notice in writing to the Servicer and
the Trust Collateral Agent, to remove the Trust Collateral Agent, and the Note
Insurer shall not have any liability to the Trust Collateral Agent, LBAC, the
Transferor, the Servicer, the Issuer, any Noteholder or the Class C
Certificateholder in connection with such removal.

                  SECTION 10.9. Successor Trust Collateral Agent. Any successor
Trust Collateral Agent appointed pursuant to Section 10.8 shall execute,
acknowledge and deliver to the Transferor, the Servicer, the Note Insurer and to
its predecessor Trust Collateral Agent an instrument accepting such appointment
under this Agreement, and thereupon the resignation or removal of the
predecessor Trust Collateral Agent shall become effective and such successor
Trust Collateral Agent, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties, and obligations of its
predecessor under this Agreement, with like effect as if originally named as
Trust Collateral Agent. The predecessor Trust Collateral Agent shall upon
payment of its fees and expenses deliver to the successor Trust Collateral Agent
all documents and statements and monies held by it under this Agreement; and the
Servicer, the Note Insurer and the predecessor Trust Collateral Agent shall
execute and deliver such instruments and do such other things as may reasonably
be required for fully and certainly

                                       65


vesting and confirming in the successor Trust Collateral Agent all such rights,
powers, duties, and obligations.

                  No successor Trust Collateral Agent shall accept appointment
as provided in this Section 10.9 unless at the time of such acceptance such
successor Trust Collateral Agent shall be eligible pursuant to Section 10.7.

                  Upon acceptance of appointment by a successor Trust Collateral
Agent pursuant to this Section 10.9, the Servicer shall mail notice of the
successor of such Trust Collateral Agent under this Agreement to all Holders of
Notes at their addresses as shown in the Note Register, the Class C
Certificateholder, the Transferor, and to the Rating Agencies. If the Servicer
shall fail to mail such notice within ten (10) days after acceptance of
appointment by the successor Trust Collateral Agent, the successor Trust
Collateral Agent shall cause such notice to be mailed at the expense of the
Servicer.

                  SECTION 10.10. Merger or Consolidation of Trust Collateral
Agent. Any corporation into which the Trust Collateral Agent may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Trust Collateral Agent
shall be a party, or any corporation succeeding to all or substantially all of
the corporate trust business of the Trust Collateral Agent shall be the
successor of the Trust Collateral Agent hereunder, provided such corporation
shall be eligible pursuant to Section 10.7, without the execution or filing of
any instrument or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

                  SECTION 10.11. Co-Trustee; Separate Trustee.

     (a) Notwithstanding any other provisions of this Agreement, at any time,
for the purpose of meeting any legal requirements of any jurisdiction in which
any part of the Issuer or any Financed Vehicle may at the time be located, the
Servicer, the Note Insurer (provided a Note Insurer Default shall not have
occurred and be continuing) and the Trust Collateral Agent acting jointly shall
have the power and shall execute and deliver all instruments to appoint one or
more persons approved by the Trust Collateral Agent to act as co-trustee,
jointly with the Trust Collateral Agent, or separate trustee or separate
trustees, of all or any part of the Issuer, and to vest in such Person, in such
capacity and for the benefit of the Noteholders, such title to the Issuer, or
any part thereof, and, subject to the other provisions of this Section 10.11,
such powers, duties, obligations, rights, and trusts as the Servicer, the Note
Insurer and the Trust Collateral Agent may consider necessary or desirable. If
the Servicer and the Note Insurer shall not have joined in such appointment
within fifteen (15) days after the receipt by it of a request so to do, or in
the case an Event of Default shall have occurred and be continuing, the Trust
Collateral Agent alone shall have the power to make such appointment. No
co-trustee or separate trustee under this Agreement shall be required to meet
the terms of eligibility as a successor Trust Collateral Agent pursuant to
Section 10.7, except that the co-trustee or its parent shall comply with the
rating requirements set forth therein, and no notice of a successor Trust
Collateral Agent pursuant to Section 10.9 and no notice to Noteholders of the
appointment of any co-trustee or separate trustee shall be required pursuant to
Section 10.9.

                                       66


     (b) Each separate trustee and co-trustee shall, to the extent permitted by
law, be appointed and act subject to the following provisions and conditions:

                  (i) All rights, powers, duties, and obligations conferred or
      imposed upon the Trust Collateral Agent shall be conferred upon and
      exercised or performed by the Trust Collateral Agent and such separate
      trustee or co-trustee jointly (it being understood that such separate
      trustee or co-trustee is not authorized to act separately without the
      Trust Collateral Agent joining in such act), except to the extent that
      under any law of any jurisdiction in which any particular act or acts are
      to be performed (whether as Trust Collateral Agent under this Agreement
      or, in its capacity as Back-up Servicer, as successor to the Servicer
      under this Agreement), the Trust Collateral Agent shall be incompetent or
      unqualified to perform such act or acts, in which event such rights,
      powers, duties, and obligations (including the holding of title to the
      Issuer or any portion thereof in any such jurisdiction) shall be exercised
      and performed singly by such separate trustee or co-trustee, but solely at
      the direction of the Trust Collateral Agent;

                  (ii) No trustee under this Agreement shall be personally
      liable by reason of any act or omission of any other trustee under this
      Agreement; and

                  (iii) Provided no Note Insurer Default shall have occurred and
      be continuing, the Note Insurer may, and, in the event a Note Insurer
      Default shall have occurred and be continuing, then, the Servicer and the
      Trust Collateral Agent acting jointly may, at any time accept the
      resignation of or remove any separate trustee or co-trustee.

     (c) Any notice, request or other writing given to the Trust Collateral
Agent shall be deemed to have been given to each of the other then separate
trustees and co-trustees, as effectively as if given to each of them. Every
instrument appointing any separate trustee or co-trustee shall refer to this
Agreement and the conditions of this Article X. Each separate trustee and
co-trustee, upon its acceptance of the trusts conferred, shall be vested with
the estates or property specified in its instrument of appointment, either
jointly with the Trust Collateral Agent or separately, as may be provided
therein, subject to all the provisions of this Agreement, specifically including
every provision of this Agreement relating to the conduct of, affecting the
liability of, or affording protection to, the Trust Collateral Agent. Each such
instrument shall be filed with the Trust Collateral Agent and a copy thereof
given to the Servicer.

     (d) Any separate trustee or co-trustee may at any time appoint the Trust
Collateral Agent, its agent or attorney-in-fact with full power and authority,
to the extent not prohibited by law, to do any lawful act under or in respect of
this Agreement on its behalf and in its name. If any separate trustee or
co-trustee shall die, become incapable of acting, resign or be removed, all of
its estates, properties, rights, remedies and trusts shall vest in and be
exercised by the Trust Collateral Agent, to the extent permitted by law, without
the appointment of a new or successor Trust Collateral Agent.

                  SECTION 10.12. Representations and Warranties of Trust
Collateral Agent. The Trust Collateral Agent shall make the following
representations and warranties with respect to itself on which the Transferor,
the Servicer, the Originator, the Issuer, the Note Insurer, Noteholders and the
Class C Certificateholder shall rely:

                                       67


                  (i) The Trust Collateral Agent is a banking association
      organized under the laws of the United States, duly organized, validly
      existing, and in good standing under the laws of the United States and has
      the corporate power, authority and legal right to hold the Legal Files.

                  (ii) The Trust Collateral Agent has full corporate power
      authority and legal right to execute, deliver, and perform this Agreement
      and shall have taken all necessary action to authorize the execution,
      delivery and performance by it of this Agreement.

                  (iii) This Agreement has been duly executed and delivered by
      the Trust Collateral Agent and constitutes a legal, valid and binding
      obligation of the Trust Collateral Agent, enforceable in accordance with
      its terms, subject to (x) applicable bankruptcy, insolvency,
      reorganization, moratorium and other similar laws affecting creditors'
      rights generally and (y) general principals of equity.

                  SECTION 10.13. Rights of Note Insurer to Direct Trust
Collateral Agent. Subject to clause (iii) of Section 10.3, unless a Note Insurer
Default shall have occurred and be continuing, the Note Insurer, after giving
written notice to the Trust Collateral Agent, shall have the right to direct in
writing the time, method and place at or by which the Trust Collateral Agent
conducts any proceeding for any remedy available to the Trust Collateral Agent,
or exercises any such trust or power conferred upon the Trust Collateral Agent;
provided, however, that subject to Section 10.1, the Trust Collateral Agent
shall have the right to decline to follow any such direction of the Note Insurer
if the Trust Collateral Agent, being advised by counsel, determines that the
action so directed may not lawfully be taken, or if the Trust Collateral Agent
in good faith shall, by a Responsible Officer of the Trust Collateral Agent,
determine that the proceedings so directed would be in violation of any Basic
Document or involve it in personal liability against which it has not been
provided indemnity in form and substance satisfactory to it or be unduly
prejudicial to the rights of Noteholders or the Class C Certificateholder;
provided, that nothing in this Agreement shall impair the right of the Trust
Collateral Agent to take any action deemed proper by the Trust Collateral Agent
and which is not inconsistent with such direction of the Note Insurer.

                                   ARTICLE XI
                                   TERMINATION

                  SECTION 11.1. Termination.

     (a) The respective obligations and responsibilities of LBAC, the
Transferor, the Issuer, the Servicer, the Custodian and the Trust Collateral
Agent created hereby shall terminate upon the payment to Noteholders and each
Certificateholder of all amounts required to be paid to them pursuant to this
Agreement, the Indenture and the Trust Agreement, satisfaction of all
Reimbursement Obligations, and the expiration of any preference period related
thereto and the disposition of all property held as part of the Trust Assets;
provided, however, in any case there shall be delivered to the Trust Collateral
Agent and the Note Insurer an Opinion of Counsel that all applicable preference
periods under federal, state and local bankruptcy, insolvency and similar laws
have expired with respect to the payments pursuant to this Section 11.1. The

                                       68


Servicer shall promptly notify the Trust Collateral Agent, the Transferor, the
Issuer, each Rating Agency and the Note Insurer of any prospective termination
pursuant to this Section 11.1.

     (b) Upon any sale of the assets of the Issuer pursuant to Section 8.1 of
the Trust Agreement, the Servicer shall instruct the Trust Collateral Agent in
writing to deposit the proceeds from such sale after all payments and reserves
therefrom (including the expenses of such sale) have been made (the "Insolvency
Proceeds") in the Collection Account.

     (c) Written notice of any termination of the Issuer shall be given by the
Servicer to the Owner Trustee, the Trust Collateral Agent, the Collateral Agent,
the Back-up Servicer, the Indenture Trustee, the Note Insurer and the Rating
Agencies as soon as practicable after the Servicer has received notice thereof.

     (d) Following the satisfaction and discharge of the Indenture and the
payment in full of the principal of and interest on the Notes, the
Certificateholders will succeed to the rights of the Noteholders hereunder.

                                  ARTICLE XII
                      ADMINISTRATIVE DUTIES OF THE SERVICER

                  SECTION 12.1. Administrative Duties.

     (a) Duties with Respect to the Indenture. The Servicer shall take all
necessary action that is the duty of the Issuer to take pursuant to the
Indenture, pursuant to Sections 2.9 (with respect to the notice provisions
contained therein), 3.4, 3.5, 3.6, 3.7, 3.9, 3.10, 3.17, 3.19, 6.8, 7.1, 7.3,
8.3, 9.1, 9.2, 9.3, 11.1 and 11.14 of the Indenture (in each case, excluding any
duty to make payments to the Noteholders, the Class C Certificateholder and the
Note Insurer). In addition, the Servicer shall consult with the Owner Trustee as
the Servicer deems appropriate regarding the duties of the Issuer under the
Indenture. The Servicer shall monitor the performance of the Issuer and shall
advise the Owner Trustee when action is necessary to comply with the Issuer's
duties under the Indenture. The Servicer shall prepare for execution by the
Issuer or shall cause the preparation by other appropriate Persons of all such
documents, reports, filings, instruments, certificates and opinions as it shall
be the duty of the Issuer to prepare, file or deliver pursuant to the Indenture.

     (b) Duties with Respect to the Issuer.

                  (i) In addition to the duties of the Servicer set forth in
      this Agreement or any of the Basic Documents, the Servicer shall perform
      such calculations and shall prepare for execution by the Issuer or the
      Owner Trustee or shall cause the preparation by other appropriate Persons
      of all such documents, reports, filings, instruments, certificates and
      opinions as it shall be the duty of the Issuer or the Owner Trustee to
      prepare, file or deliver pursuant to this Agreement or any of the Basic
      Documents or under state and federal tax and securities laws, including,
      without limitation the Sarbanes-Oxley Act of 2002, and at the request of
      the Owner Trustee shall take all appropriate action that it is the duty of
      the Issuer to take pursuant to this Agreement. In accordance with the
      directions of the Issuer or the Owner Trustee, the Servicer shall
      administer, perform or supervise the performance of such other activities
      in connection with the Trust Assets

                                       69


      (including the Basic Documents) as are not covered by any of the
      foregoing provisions and as are expressly requested by the Issuer or
      the Owner Trustee and are reasonably within the capability of the
      Servicer.

                  (ii) In carrying out the foregoing duties or any of its other
      obligations under this Agreement, the Servicer may enter into transactions
      with or otherwise deal with any of its Affiliates; provided, however, that
      the terms of any such transactions or dealings shall be in accordance with
      any directions received from the Issuer and shall be, in the Servicer's
      opinion, no less favorable to the Issuer in any material respect.

     (c) Non-Ministerial Matters. With respect to matters that in the reasonable
judgment of the Servicer are non-ministerial, the Servicer shall not take any
action pursuant to this Article XII unless within a reasonable time before the
taking of such action, the Servicer shall have notified the Owner Trustee, the
Note Insurer and the Trust Collateral Agent of the proposed action and the Owner
Trustee and, with respect to items (i), (ii), (iii) and (iv) below, the Trust
Collateral Agent shall not have withheld consent or provided an alternative
direction. For the purpose of the preceding sentence, "non-ministerial matters"
shall include:

                  (i) the amendment of or any supplement to the Indenture;

                  (ii) the initiation of any claim or lawsuit by the Issuer and
      the compromise of any action, claim or lawsuit brought by or against the
      Issuer (other than in connection with the collection of the Receivables);

                  (iii) the amendment, change or modification of this Agreement
      or any of the Basic Documents;

                  (iv) the appointment of successor Note Registrars, successor
      Note Paying Agents and successor Indenture Trustees pursuant to the
      Indenture or the appointment of Successor Servicers or the consent to the
      assignment by the Note Registrar, Paying Agent or Trustee of its
      obligations under the Indenture; and

                  (v) the removal of the Trust Collateral Agent or the Indenture
      Trustee.

     (d) Exceptions. Notwithstanding anything to the contrary in this Agreement,
except as expressly provided herein or in the other Basic Documents, the
Servicer, in its capacity hereunder, shall not be obligated to, and shall not,
(1) make any payments to the Noteholders or the Class C Certificateholder under
the Basic Documents, (2) sell the Pledged Property pursuant to Section 5.5 of
the Indenture, (3) take any other action that the Issuer directs the Servicer
not to take on its behalf or (4) in connection with its duties hereunder assume
any indemnification obligation of any other Person.

                  SECTION 12.2. Records. The Servicer shall maintain appropriate
books of account and records relating to services performed under this
Agreement, which books of account and records shall be accessible for inspection
by the Issuer at any time during normal business hours.

                                       70


                  SECTION 12.3. Additional Information to be Furnished to the
Issuer. The Servicer shall furnish to the Issuer from time to time such
additional information regarding the Trust Assets as the Issuer shall reasonably
request.

                  SECTION 12.4. No Additional Compensation. The Servicing Fee
payable to the Servicer pursuant to Section 5.6(c)(i) shall be the only amount
payable to the Servicer for its services hereunder.

                                  ARTICLE XIII
                            MISCELLANEOUS PROVISIONS

                  SECTION 13.1. Amendment.

     (a) This Agreement may be amended from time to time by the Issuer, the
Transferor, the Originator, the Servicer, the Trust Collateral Agent, the
Back-up Servicer and the Custodian and, (i) unless a Note Insurer Default has
occurred and is continuing or the Policy Expiration Date has occurred, with the
prior written consent of the Note Insurer and, (ii) if a Note Insurer Default
has occurred and is continuing or the Policy Expiration Date has occurred with
the consent of the Majorityholders, which consent given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on all Holders and on all future Holders of Notes and of any Notes
issued upon the transfer thereof or in exchange thereof or in lieu thereof
whether or not notation of such consent is made upon the Notes, for the purpose
of adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement, or of modifying in any manner the rights of the
Holders of Notes or the Class C Certificate; provided, however, that, in the
case of either clause (i) or (ii) above, no such amendment shall (a) increase or
reduce in any manner the amount of, or accelerate or delay the timing of, or
change the allocation or priority of, collections of payments on Receivables or
payments that shall be required to be made on any Note or any Certificate or
change the applicable Note Rate, the Class C Certificate Rate or the Class C
Supplemental Interest Rate without the consent of each Noteholder and
Certificateholder affected thereby, (b) reduce the aforesaid percentage of the
Note Balance required to consent to any such amendment, without the consent of
the Holders of all Notes or the Class C Certificate then outstanding or
eliminate the right of the Noteholder or the Certificateholder to consent to any
change described in clause (a) affecting the Noteholder or the Certificateholder
without the consent of the Noteholder or the Certificateholder, as applicable;
or (c) result in a downgrade or withdrawal of the then current rating of the
Notes by either of the Rating Agencies without the consent of all the
Noteholders; provided, further that in the case of clause (ii) above, this
Agreement may be amended from time to time by the Issuer, the Transferor, the
Originator, the Servicer, the Trust Collateral Agent, the Back-up Servicer and
the Custodian, with the prior written consent of the Note Insurer (unless a Note
Insurer Default has occurred and is continuing or the Policy Expiration Date has
occurred) for any of the following purposes:

                  (x) to correct or amplify the description of any property at
      any time conveyed to the Issuer hereunder or under any Transfer Agreement,
      or better to assure, convey and confirm unto the property conveyed
      pursuant hereto or pursuant to any Transfer Agreement;

                                       71


                  (y) to add to the covenants of the Transferor, the Originator
      or the Servicer, for the benefit of the Holders of the Notes, the Class C
      Certificateholder and the Note Insurer; or

                  (z) to cure any ambiguity, to correct or supplement any
      provision herein or in any Transfer Agreement which may be inconsistent
      with any other provision herein or in any Transfer Agreement or to make
      any other provisions with respect to matters or questions arising under
      this Agreement or under any Transfer Agreement; provided that such action
      pursuant to this subclause (z) shall not adversely affect in any material
      respect the interests of the Holders of the Notes, as evidenced by
      satisfaction of the Rating Agency Condition with respect to such amendment

     (b) This Agreement shall not be amended or modified without the prior
written consent of the Class C Certificateholder (to the extent such Class C
Certificate has not been paid in full) if the result of such amendment or
modification is (a) to reduce or change the priority of payments payable to the
Class C Certificateholder; (b) to accelerate or postpone the scheduled date of
payment payable to the Class C Certificateholder; or (c) to modify any of the
Basic Documents which would have the effect of any of the foregoing; or (d) to
amend any part of Article II or Sections 4.4, 4.5, 4.6, 5.12 or 5.14 hereof,
unless, with respect to this clause (d), the Class C Certificateholder has
received an opinion of counsel that such amendment will not have a material
adverse affect on the Class C Certificateholder.

     (c) The Trust Collateral Agent shall furnish prior notice of any such
proposed amendment to each Rating Agency and promptly after the execution of any
such amendment or consent, the Trust Collateral Agent shall furnish a copy of
such amendment and/or consent, if applicable, to each Noteholder, each of the
Rating Agencies and the Lock-Box Processor.

     (d) Prior to the execution of any amendment to this Agreement, the Trust
Collateral Agent shall be entitled to receive and rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this Agreement and the Opinion of Counsel referred to in Section 13.2(i)(1).
The Trust Collateral Agent may, but shall not be obligated to, enter into any
such amendment which affects the Trust Collateral Agent's own rights, duties or
immunities under this Agreement or otherwise.

                  SECTION 13.2. Protection of Title.

     (a) Each of the Transferor, as to itself, and the Servicer, as to itself,
shall file such financing statements and cause to be filed such continuation
statements, all in such manner and in such places as may be required by law
fully to preserve, maintain, and protect the interest of the Indenture Trustee
on behalf of the Noteholders, the Class C Certificateholder, the Trust
Collateral Agent and the Note Insurer in its interest in the Receivables and the
other Trust Assets and in the proceeds thereof. Each of the Transferor, as to
itself, and the Servicer, as to itself, shall deliver (or cause to be delivered)
to the Trust Collateral Agent, the Owner Trustee and the Note Insurer
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.

                                       72


     (b) Neither the Transferor nor the Servicer shall change its name, identity
or corporate structure in any manner that would, could, or might make any
financing statement or continuation statement filed in accordance with paragraph
(a) above seriously misleading within the meaning of ss. 9-507(c) of the UCC,
unless it shall have given the Trust Collateral Agent, the Owner Trustee, the
Note Insurer and the other party at least thirty days' prior written notice
thereof, shall have promptly filed appropriate amendments to all previously
filed financing statements or continuation statements and shall have delivered
an Opinion of Counsel (A) stating that, in the opinion of such counsel, all
amendments to all previously filed financing statements and continuation
statements have been filed that are necessary fully to preserve and protect the
interest of the Trust Collateral Agent in the Receivables and the other Trust
Assets, and reciting the details of such filings or (B) stating that, in the
opinion of such counsel, no such action shall be necessary to preserve and
protect such interest.

     (c) Each of the Transferor and the Servicer shall have an obligation to
give the Trust Collateral Agent, the Owner Trustee, the Note Insurer and the
other party at least thirty days' prior written notice of any relocation of its
principal executive office or change in its state of incorporation if, as a
result of such relocation or change, the applicable provisions of the UCC would
require the filing of any amendment of any previously filed financing or
continuation statement or of any new financing statement, shall promptly file
any such amendment and shall deliver an Opinion of Counsel (A) stating that, in
the opinion of such counsel, all amendments to all previously filed financing
statements and continuation statements have been filed that are necessary fully
to preserve and protect the interest of the Trust Collateral Agent in the
Receivables, and reciting the details of such filings or (B) stating that, in
the opinion of such counsel, no such action shall be necessary to preserve and
protect such interest. The Servicer shall at all times maintain each office from
which it shall service Receivables, and its principal executive office, within
the United States of America.

     (d) The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know at
any time the status of such Receivable, including payments and recoveries made
and payments owing (and the nature of each) and (ii) reconciliation between
payments or recoveries on (or with respect to) each Receivable and the amounts
from time to time deposited in the Collection Account in respect of such
Receivable.

     (e) The Servicer shall maintain its computer systems so that, from and
after the time of conveyance under this Agreement of the Receivables to the
Issuer, the Servicer's master computer records (including any back-up archives)
that refer to a Receivable shall indicate clearly the interest of Long Beach
Acceptance Auto Receivables Trust 2004-C in such Receivable and that such
Receivable is owned by the Issuer. Indication of the Issuer's ownership of a
Receivable shall be deleted from or modified on the Servicer's computer systems
when, and only when, such Receivable shall have been paid in full or
repurchased.

     (f) If at any time the Transferor or the Servicer shall propose to sell,
grant a security interest in, or otherwise transfer any interest in automotive
receivables to any prospective purchaser, lender, or other transferee, the
Servicer shall give to such prospective purchaser, lender, or other transferee
computer tapes, records, or printouts (including any restored from

                                       73


back-up archives) that, if they shall refer in any manner whatsoever to any
Receivable, shall indicate clearly that such Receivable has been conveyed to and
is owned by the Issuer.

     (g) The Servicer shall, upon reasonable notice, permit the Transferor, the
Trust Collateral Agent, the Back-up Servicer, the Owner Trustee and the Note
Insurer and its agents at any time during normal business hours to inspect,
audit, and make copies of and abstracts from the Servicer's records regarding
any Receivable.

     (h) Upon request, the Servicer shall furnish to the Transferor, the Trust
Collateral Agent, the Back-up Servicer, the Owner Trustee or to the Note
Insurer, within five Business Days, a list of all Receivables (by contract
number and name of Obligor) then held as part of the Issuer, together with a
reconciliation of such list to the Schedule of Receivables and to each of the
Servicer's Certificates furnished before such request indicating removal of
Receivables from the Issuer.

     (i) The Servicer shall deliver to the Trust Collateral Agent, the Owner
Trustee and the Note Insurer:

                         (1) promptly after the execution and delivery of this
                  Agreement and of each amendment hereto and after the execution
                  and delivery of each amendment to any financing statement, an
                  Opinion of Counsel either (A) stating that, in the opinion of
                  such counsel, all financing statements and continuation
                  statements have been filed that are necessary fully to
                  preserve and protect the interest of the Trust Collateral
                  Agent in the Receivables, and reciting the details of such
                  filings or referring to prior Opinions of Counsel in which
                  such details are given or (B) stating that, in the opinion of
                  such counsel, no such action shall be necessary to preserve
                  and protect such interest; and

                         (2) within 90 days after the beginning of each calendar
                  year beginning with the first calendar year beginning more
                  than three months after the Initial Cutoff Date, an Opinion of
                  Counsel, dated as of a date during such 90-day period either
                  (A) stating that, in the opinion of such counsel, all
                  financing statements and continuation statements have been
                  filed that are necessary fully to preserve and protect the
                  interest of the Trust Collateral Agent in the Receivables, and
                  reciting the details of such filings or referring to prior
                  Opinions of Counsel in which such details are given or (B)
                  stating that, in the opinion of such counsel, no such action
                  shall be necessary to preserve and protect such interest.

Each Opinion of Counsel referred to in clause (i) (1) or (i) (2) above shall
specify any action necessary (as of the date of such opinion) to be taken in the
following year to preserve and protect such interest.

     (j) For the purpose of facilitating the execution of this Agreement and for
other purposes, this Agreement may be executed simultaneously in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
all of which counterparts shall constitute but one and the same instrument.

                                       74


                  SECTION 13.3. Limitation on Rights of Noteholders and the
Class C Certificateholder.

     (a) The death or incapacity of any Noteholder shall not operate to
terminate this Agreement or the Issuer, nor entitle such Noteholder's legal
representatives or heirs to claim an accounting or to take any action or
commence any proceeding in any court for a partition or winding up of the
Issuer, nor otherwise affect the rights, obligations and liabilities of the
parties to this Agreement or any of them.

     (b) No Noteholder shall have any right to vote (except as specifically
provided herein including in Section 13.1) or in any manner otherwise control
the operation and management of the Issuer, or the obligations of the parties to
this Agreement, nor shall anything in this Agreement set forth, or contained in
the terms of the Notes be construed so as to constitute the Noteholders from
time to time as partners or members of an association; nor shall any Noteholder
or any Class C Certificateholder be under any liability to any third person by
reason of any action taken pursuant to any provision of this Agreement.

     (c) So long as no Note Insurer Default has occurred and is continuing,
except as otherwise specifically provided herein, whenever Noteholder action,
consent or approval is required under this Agreement, such action, consent or
approval shall be deemed to have been taken or given on behalf of, and shall be
binding upon, all Noteholders if the Note Insurer agrees to take such action or
give such consent or approval.

     (d) If a Note Insurer Default shall have occurred and be continuing, no
Noteholder shall have any right by virtue or by availing itself of any
provisions of this Agreement to institute any suit, action, or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trust Collateral Agent a written
notice of default and of the continuance thereof, and unless also the Class A
Noteholders evidencing not less than 25% of the Class A Note Balance and the
Class C Certificateholder shall have made written request upon the Trust
Collateral Agent to institute such action, suit or proceeding in its own name as
Trustee under this Agreement and shall have offered to the Trust Collateral
Agent such reasonable indemnity as it may require against the costs, expenses,
and liabilities to be incurred therein or thereby and the Trust Collateral
Agent, for 30 days after its receipt of such notice, request, and offer of
indemnity, shall have neglected or refused to institute any such action, suit or
proceeding and during such 30-day period no request or waiver inconsistent with
such written request has been given to the Trust Collateral Agent pursuant to
this Section or Section 8.4; no one or more Holders of Notes or any Class C
Certificateholder shall have any right in any manner whatever by virtue or by
availing itself or themselves of any provisions of this Agreement to affect,
disturb, or prejudice the rights of the Holders of any other of the Notes, or to
obtain or seek to obtain priority over or preference to any other such Holder,
or to enforce any right, under this Agreement except in the manner provided in
this Agreement and for the equal, ratable, and common benefit of all
Noteholders. For the protection and enforcement of the provisions of this
Section 13.3, each Noteholder, Class C Certificateholder and the Trust
Collateral Agent shall be entitled to such relief as can be given either at law
or in equity. Nothing in this Agreement shall be construed as giving the
Noteholders any direct right to make a claim on the Policy.

                                       75


                  SECTION 13.4. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR
RELATING IN ANY WAY TO THIS AGREEMENT SHALL BE GOVERNED BY, THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (EXCEPT WITH
REGARD TO THE UCC).

                  SECTION 13.5. Notices.

     (a) All demands, notices, instructions, directions and communications upon
or to the Issuer, the Transferor, the Servicer, the Trust Collateral Agent, the
Note Insurer, Standard & Poor's or Moody's under this Agreement shall be in
writing, and delivered (i) personally, (ii) by certified mail, return receipt
requested, (iii) by Federal Express or similar overnight courier service, (iv)
by telecopy (with telephone confirmation) or (v) with respect to Standard &
Poor's only, by electronic delivery, and shall be deemed to have been duly given
upon receipt (a) in the case of the Issuer, in care of the Owner Trustee at the
following address: Rodney Square North, 1100 North Market Street, Wilmington,
Delaware 19890-0001, Attention: Corporate Trust Administration (Telecopy: (302)
651-8882), (b) in the case of the Transferor, at the following address: One Mack
Centre Drive, Paramus, New Jersey 07652 (Telecopy: (201) 262-6868), Attention:
General Counsel, or at such other address as shall be designated by the
Transferor in a written notice to the Trust Collateral Agent, (c) in the case of
the Servicer or the Custodian, at the following address: One Mack Centre Drive,
Paramus, New Jersey 07652 (Telecopy: (201) 262-6868), Attention: General
Counsel, (d) in the case of the Trust Collateral Agent, at the Corporate Trust
Office (Telecopy: (212) 623-5930), (e) in the case of Standard & Poor's, with
respect to all information available in electronic format, via electronic
delivery to Servicer_reports@sandp.com and, with respect to any information not
available in electronic format, at the following address: 55 Water Street, 40th
Floor, New York, New York 10041, Attention: Asset Backed Surveillance
Department, (f) in the case of Moody's, at the following address: 99 Church
Street, New York, New York 10007, Attention: ABS Monitoring Department and (g)
in the case of the Note Insurer, at the following address: at 350 Park Avenue,
New York, New York 10022, Attention: Transaction Oversight, Re: Long Beach
Acceptance Auto Receivables Trust 2004-C. Any notice required or permitted to be
mailed to a Noteholder or the Class C Certificateholder shall be given by
Federal Express or similar overnight courier service, postage prepaid, at the
address of such Holder as shown in the Note Register or the Certificate
Register, as applicable. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
the Noteholder or the Class C Certificateholder shall receive such notice.

     (b) The Trust Collateral Agent shall give prompt written notice to each of
the Transferor, the Rating Agencies and each Noteholder of (i) any amendments to
the Insurance Agreement or the Policy (upon receipt of written notice of any
such amendments from LBAC or the Servicer), (ii) any change in the identity of
the Note Paying Agent and (iii) any failure to make payment under the Policy.

                  SECTION 13.6. Severability of Provisions. If any one or more
of the covenants, agreements, provisions, or terms of this Agreement shall be
for any reason whatsoever held invalid, then such covenants, agreements,
provisions, or terms shall be deemed severable from the remaining covenants,
agreements, provisions, or terms of this Agreement and

                                       76


shall in no way affect the validity or enforceability of the other provisions of
this Agreement or of the Notes or the Class C Certificate or the rights of the
Holders thereof.

                  SECTION 13.7. Assignment to Indenture Trustee. The Transferor
hereby acknowledges and consents to any mortgage, pledge, assignment and grant
of a security interest by the Issuer to the Indenture Trustee pursuant to the
Indenture for the benefit of the Noteholders and the Note Insurer of all right,
title and interest of the Issuer in, to and under the Receivables and/or the
assignment of any or all of the Issuer's rights and obligations hereunder to the
Indenture Trustee.

                  SECTION 13.8. Limitation of Liability of Owner Trustee,
Back-up Servicer and Trust Collateral Agent.

     (a) Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by Wilmington Trust Company not in its
individual capacity but solely in its capacity as Owner Trustee of the Issuer
and in no event shall Wilmington Trust Company in its individual capacity or,
except as expressly provided in the Trust Agreement, as Owner Trustee, have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements of the Issuer delivered pursuant hereto, as to all of which recourse
shall be had solely to the assets of the Issuer. For all purposes of this
Agreement, in the performance of its duties or obligations hereunder or in the
performance of any duties or obligations of the Issuer hereunder, the Owner
Trustee shall be subject to, and entitled to the benefits of, the terms and
provisions of the Trust Agreement.

     (b) Notwithstanding anything contained herein to the contrary, this
Agreement has been executed and delivered by JPMorgan Chase, not in its
individual capacity but solely as Back-up Servicer and Trust Collateral Agent
and in no event shall JPMorgan Chase have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements of the Issuer delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer.

                  SECTION 13.9. Independence of the Servicer. For all purposes
of this Agreement, the Servicer shall be an independent contractor and shall not
be subject to the supervision of the Issuer, the Trust Collateral Agent, the
Back-up Servicer or the Owner Trustee with respect to the manner in which it
accomplishes the performance of its obligations hereunder. Unless expressly
authorized by this Agreement, the Servicer shall have no authority to act for or
represent the Issuer or the Owner Trustee in any way and shall not otherwise be
deemed an agent of the Issuer or the Owner Trustee.

                  SECTION 13.10. No Joint Venture. Nothing contained in this
Agreement (i) shall constitute the Servicer and either of the Issuer or the
Owner Trustee as members of any partnership, joint venture, association,
syndicate, unincorporated business or other separate entity, (ii) shall be
construed to impose any liability as such on any of them or (iii) shall be
deemed to confer on any of them any express, implied or apparent authority to
incur any obligation or liability on behalf of the others.

                                       77


                  SECTION 13.11. Nonpetition Covenant. None of the Transferor,
the Servicer, the Trust Collateral Agent, the Custodian, the Back-up Servicer or
LBAC shall, prior to the date which is one year and one day after the
termination of this Agreement with respect to the Issuer or the Transferor,
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Issuer or the
Transferor under any Federal or State bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Issuer or the Transferor or any substantial part
of its property, or ordering the winding up or liquidation of the affairs of the
Issuer or the Transferor.

                  SECTION 13.12. Third Party Beneficiaries. Except as otherwise
specifically provided herein with respect to Noteholders and the
Certificateholders, the parties to this Agreement hereby manifest their intent
that no third party other than the Note Insurer and the Owner Trustee with
respect to the indemnification provisions set forth herein, shall be deemed a
third party beneficiary of this Agreement, and specifically that the Obligors
are not third party beneficiaries of this Agreement. The Note Insurer and its
successors and assigns shall be a third-party beneficiary to the provisions of
this Agreement, and shall be entitled to rely upon and directly enforce such
provisions of this Agreement so long as no Note Insurer Default shall have
occurred and be continuing. Except as expressly stated otherwise herein or in
the Basic Documents, any right of the Note Insurer to direct, appoint, consent
to, approve of or take any action under this Agreement, shall be a right
exercised by the Note Insurer in its sole and absolute discretion. The Note
Insurer may disclaim any of its rights and powers under this Agreement (but not
its duties and obligations under the Policy) upon delivery of a written notice
to the Trust Collateral Agent.

                  SECTION 13.13. Consent to Jurisdiction.

     (a) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO
HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY COURT IN THE STATE OF NEW
YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND TO OR IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS OR THE TRANSACTION OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD OR DETERMINED IN SUCH NEW YORK STATE COURT OR
IN SUCH FEDERAL COURT. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO HEREBY WAIVE AND
AGREE NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH
SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,

                                       78


ACTION OR PROCEEDING IS IMPROPER OR THAT THE RELATED DOCUMENTS OR THE SUBJECT
MATTER THEREOF MAY NOT BE LITIGATED IN OR BY SUCH COURTS.

     (b) To the extent permitted by applicable law, the parties hereto shall not
seek and hereby waive the right to any review of the judgment of any such court
by any court of any other nation or jurisdiction which may be called upon to
grant an enforcement of such judgment.

     (c) Each of LBAC and the Transferor hereby agree that until such time at
the Notes and the Reimbursement Obligations have been paid in full and the
Policy has expired in accordance with its terms, each of LBAC and the Transferor
shall have appointed, with prior written notice to the Note Insurer, an agent
registered with the Secretary of State of the State of New York, with an office
in the County of New York in the State of New York, as its true and lawful
attorney and duly authorized agent for acceptance of service of legal process
(which as of the date hereof is National Registered Agents, Inc., whose address
is 105 Chambers Street, New York, New York 10007). Each of LBAC and the
Transferor agrees that service of such process upon such Person shall constitute
personal service of such process upon it.

                  SECTION 13.14. Headings. The headings of articles and sections
and the table of contents contained in this Agreement are provided for
convenience only. They form no part of this Agreement and shall not affect its
construction or interpretation. Unless otherwise indicated, all references to
articles and sections in this Agreement refer to the corresponding articles and
sections of this Agreement.

                  SECTION 13.15. Trial by Jury Waived. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS OR THE TRANSACTION. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT IT WOULD NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY
BY, AMONG OTHER THINGS, THIS WAIVER.

                  SECTION 13.16. Entire Agreement. This Agreement sets forth the
entire agreement between the parties with respect to the subject matter hereof,
and this Agreement supersedes and replaces any agreement or understanding that
may have existed between the parties prior to the date hereof in respect of such
subject matter.

                  SECTION 13.17. Effect of Policy Expiration Date.
Notwithstanding anything to the contrary set forth herein, all references to any
right of the Note Insurer to direct, appoint, consent to, accept, approve of,
take or omit to take any action under this Agreement or any other Basic Document
shall be inapplicable at all times after the Policy Expiration Date, and (i) if
such reference provides for another party or parties to take or omit to take any
such action following a Note Insurer Default, such party or parties shall also
be entitled to take or omit to take such

                                       79


action following the Policy Expiration Date and (ii) if such reference does not
provide for another party or parties to take or omit to take any such action
following a Note Insurer Default, then the Indenture Trustee acting at the
written direction of the Majorityholders shall have the right to take or omit to
take any such action following the Policy Expiration Date. In addition, any
other provision of this Agreement or any other Basic Document which is operative
based in whole or in part on whether a Note Insurer Default has or has not
occurred shall, at all times on or after the Policy Expiration Date, be deemed
to refer to whether or not the Policy Expiration Date has occurred.

                                       80


                  IN WITNESS WHEREOF, the Issuer, the Transferor, the
Originator, the Servicer, the Trust Collateral Agent, the Back-up Servicer and
the Custodian have caused this Sale and Servicing Agreement to be duly executed
by their respective officers as of the day and year first above written.

                       LONG BEACH ACCEPTANCE
                       RECEIVABLES CORP., as Transferor


                       By: /s/ Mike Pankey
                           ----------------------------------------------------
                           Name: Mike Pankey
                           Title: Chief Financial Officer

                       LONG BEACH ACCEPTANCE CORP.,
                       as Originator, Servicer and Custodian


                       By: /s/ Mike Pankey
                           ----------------------------------------------------
                           Name: Mike Pankey
                           Title: Chief Financial Officer

                       JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
                       as Back-up Servicer and Trust Collateral Agent


                       By: /s/ Cirino Emanuele
                           ----------------------------------------------------
                           Name: Cirino Emanuele
                           Title: Assistant Vice President

                       LONG BEACH ACCEPTANCE AUTO RECEIVABLES TRUST 2004-C, as
                       Issuer

                       By:  Wilmington Trust Company, not in its individual
                            capacity, but solely as Owner Trustee


                       By: /s/ Patricia A. Evans
                           ----------------------------------------------------
                           Name: Patricia A. Evans
                           Title: Assistant Vice President

                         [Sale and Servicing Agreement]





                                                                        ANNEX A


                                  DEFINED TERMS





                                    Annex A



                                                                    EXHIBIT A-1

                              Issuer's Certificate
                             pursuant to Section 3.4
                            of the Sale and Servicing
                                    Agreement

Reference is made to the Sale and Servicing Agreement (the "Agreement"), dated
as of December 1, 2004, among Long Beach Acceptance Receivables Corp., Long
Beach Acceptance Corp., as originator, as servicer and as custodian, JPMorgan
Chase Bank, National Association, as trust collateral agent and back-up servicer
and Long Beach Acceptance Auto Receivables Trust 2004-C, as issuer (the
"Issuer"). The Issuer does hereby sell, transfer, assign, and otherwise convey
to LBAC, without recourse, representation, or warranty, all of the Issuer's
right, title, and interest in and to all of the Receivables (as defined in the
Agreement) identified in the attached Servicer's Certificate as "Purchased
Receivables," which are to be repurchased by LBAC pursuant to Section 3.4 of the
Agreement, and all security and documents relating thereto.

IN WITNESS WHEREOF I have hereunto set my hand this __ day of ____________, ___.


                                           _____________________________________





                                     A-1-1

                                                                    EXHIBIT A-2

                              Issuer's Certificate
                             pursuant to Section 4.7
                            of the Sale and Servicing
                                    Agreement

Reference is made to the Sale and Servicing Agreement (the "Agreement"), dated
as of December 1, 2004, among Long Beach Acceptance Receivables Corp., Long
Beach Acceptance Corp., as originator, as servicer and as custodian, JPMorgan
Chase Bank, National Association, as trust collateral agent and back-up servicer
and Long Beach Acceptance Auto Receivables Trust 2004-C, as issuer (the
"Issuer"). The Issuer does hereby sell, transfer, assign, and otherwise convey
to the Servicer, without recourse, representation, or warranty, all of the
Issuer's right, title, and interest in and to all of the Receivables (as defined
in the Agreement) identified in the attached Servicer's Certificate as
"Purchased Receivables," which are to be purchased by the Servicer pursuant to
Section 4.7 of the Agreement, and all security and documents relating thereto.

IN WITNESS WHEREOF I have hereunto set my hand this __ day of ___________, ____.


                                           _____________________________________





                                     A-2-1


                                                                    EXHIBIT B-1

                             SERVICER'S CERTIFICATE
               LONG BEACH ACCEPTANCE AUTO RECEIVABLES TRUST 2004-C
                      2.390% ASSET-BACKED NOTES, CLASS A-1
                      3.040% ASSET-BACKED NOTES, CLASS A-2
                      3.402% ASSET-BACKED NOTES, CLASS A-3
                      3.777% ASSET-BACKED NOTES, CLASS A-4









                                      B-1-1



                                                                    EXHIBIT B-2

                         Form of Loan Master File Layout








                                      B-2-1


                                                                      EXHIBIT C


                              Intentionally Omitted





                                       C-1

                                                                      EXHIBIT D

                            PAYMENT DEFERMENT POLICY

A.  LOSS MITIGATION PROGRAM

This program, which involves temporary payment modifications, is intended to
assist Obligors who are experiencing temporary financial hardships that would
otherwise lead to voluntary surrenders of their vehicles and resulting losses to
LBAC. In order to be eligible for this program, an Obligor must first have
indicated an intent to surrender his or her vehicle. LBAC will determine
individual Obligor eligibility for and the viability of this program as an
effective loss mitigation option on a case-by-case basis. Any arrangement
between an Obligor and LBAC for a temporary payment modification under this
program must be approved by LBAC's President or an Executive Vice President.

o        LBAC may agree to a temporary payment modification, provided that the
         modified payment amount may not be less than 60% of the contractual
         payment amount. The contractual interest rate of the Receivable must
         remain unchanged.

o        The total number of payments modified may not exceed 9 over the entire
         term of the Receivable.

o        The terms of any payment modification must be set forth in a written
         modification agreement between the Obligor and LBAC, and the agreement
         must be included in the Legal File for the Receivable.

o        The modification agreement must specify that contractual arrearages
         resulting from the payment modification will be satisfied by the
         Obligor either by making a balloon payment due on the maturity date of
         the Receivable or by making additional payments following the maturity
         date, resulting in a term extension, provided that any term extension
         may not exceed 6 months beyond the current maturity date of the
         Receivable.

o        Prior to allowing any payment modification under this program, LBAC
         must conduct a financial analysis of each candidate to determine
         whether there is a reasonable probability that the Obligor will satisfy
         the terms and conditions of the arrangement and that the Receivable
         will be viable at the expiration of the payment modification period.

o        No deferments or due date adjustments may be granted during the
         modification period.

o        Payment modification arrangements which do not meet the above criteria
         may be agreed to on an exception basis by LBAC's President or an
         Executive Vice President.

o        As of December 1, 2004, and the first day of each calendar month
         thereafter, the aggregate number of Receivables the terms of which are
         currently modified under this

                                      D-1


         program may not exceed one - half of one percent (0.5%) of the number
         of Receivables transferred as of the Closing Date.

B.  GENERAL PAYMENT DEFERMENT POLICY

In addition to its Loss Mitigation Program, LBAC may defer certain payments
under the following conditions and circumstances.

o        LBAC may grant a payment deferment provided that the deferment period
         does not exceed 1 month (2 months if 12 or more payments have been made
         and if the deferment is granted in writing by the President, or an
         Executive Vice President, or the National Collections Manager, or a
         Regional Manager).

o        Not more than 1 deferment event (which may consist of a 2 month
         deferment according to the exceptions included in the policy) may be
         granted during any 12-month period.

o        The aggregate of all deferment periods during the term of a Receivable
         may not exceed the lesser of 8 months or 50% of the weighted average
         life of the original term of the Receivable (including deferments
         granted both before and after the related Cutoff Date).

o        At least 6 payments must be made before a deferment may be granted.

o        A request for a deferment must be made in writing.

o        The deferment must bring the account current, so that after the
         deferment is processed no payment is then due.

o        Except as otherwise set forth in this policy, deferments must be
         granted in writing by the Collection Manager or someone of equal or
         higher rank.

o        A deferment fee will be collected for each deferment if allowed by
         applicable law and may be waived or deferred only by the President, or
         an Executive Vice President, or the National Collections Manager, or a
         Regional Manager; provided, however, that no deferment will be granted
         unless LBAC believes in good faith that the account probably would
         default in the reasonably foreseeable future if a deferment is not
         approved.

o        Deferments which do not meet the above criteria may be granted in
         writing on an exception basis (e.g., when required by law) by the
         President, or an Executive Vice President, or the National Collections
         Manager, or a Regional Manager.

o        As of April 1, 2005, and the first day of each calendar quarter
         thereafter, the aggregate number of Receivables the terms of which have
         been extended during the preceding calendar quarter shall not exceed 4%
         of the number of Receivables at the beginning of the preceding calendar
         quarter.

o        No deferment may extend the date for final payment of a Receivable
         beyond the last day of the record Collection Period preceding the Class
         A-4 Final Scheduled Payment Date.

                                      D-2



                             DUE DATE CHANGE POLICY

In addition to its Payment Deferment Policy, LBAC may grant due date changes
under the following conditions and circumstances.

o        LBAC may grant a due date change, provided that the new due date is
         within 20 days of the current due date.

o        Not more than 2 due date changes may be granted over the term of a
         Receivable.

o        If 2 due date changes are granted, the total number of days by which
         the maturity date is extended may not exceed 20.

o        A request for a due date change must be made in writing.

o        The account must be current at the time the request is received.

o        Due date changes must be granted in writing by the Collection Manager
         or someone of equal or higher rank.

o        No due date change may be granted if the aggregate of all deferment
         periods and the requested due date change would exceed the lesser of 8
         months or 50% of the original term of the Receivable.



                                      D-3


                                                                      EXHIBIT E

                             Documentation Checklist

CUSTOMER:
         ----------------------------------------------------------------------

ACCOUNT NUMBER:
               ----------------------------------------------------------------

This funding package contains the following initialed items:

        1. Installment contract with proper signatures and Dealer endorsements
        1.__________________

        2. Copy of signed credit application
        2.__________________

        3. References as described in the Program Guidelines
        3.__________________

        4. Proof of income as described in the Program Guidelines
        4.__________________

        5. Copy of driver's license for all licensed signors
        5.__________________

        6. Title information (application and copy of existing title, receipt
           of  registration, or title copy already received) with lien
           notation thereon, or Dealer Title Guaranty
        6.__________________

        7. Invoice or copy of computer  screen  printout  showing  NADA value,
           NADA book page, Kelley printout or Kelley Blue Book page
        7.__________________

        8. In the case of a used Financed Vehicle, odometer statement (if not
           on title info)
        8.__________________

        9. Signed  agreement to provide  insurance and  verification  paper or
           other evidence of verification of insurance coverage
        9.__________________

        10. Notice to cosignor, if required
        10._________________

        11. Service contract or warranty papers
        11._________________

        12. Life, accident, health and GAP insurance policy copies, as
                 applicable
        12._________________

        13. Signed purchase order from dealer to customer
        13._________________

                                      E-1



                                                                       EXHIBIT F
                           FORM OF TRANSFER AGREEMENT

                  TRANSFER NO. __________ OF SUBSEQUENT RECEIVABLES, dated as of
___________, 200_, among LONG BEACH ACCEPTANCE AUTO RECEIVABLES TRUST 2004-B, a
Delaware statutory trust (the "Issuer"), LONG BEACH ACCEPTANCE RECEIVABLES
CORP., a Delaware corporation (the "Transferor"), LONG BEACH ACCEPTANCE CORP., a
Delaware corporation ("LBAC" or the "Originator"), LONG BEACH ACCEPTANCE
RECEIVABLES CORP. WAREHOUSE I ("LBARC-WI") and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, a banking association organized under the laws of the United States
(the "Trust Collateral Agent), as back-up servicer and trust collateral agent
pursuant to the Sale and Servicing Agreement referred to below.

                              W I T N E S S E T H:

                  WHEREAS, LBAC, the Transferor, the Issuer and the Trust
Collateral Agent are parties to the Sale and Servicing Agreement, dated as of
December 1, 2004 (the "Sale and Servicing Agreement");

                  WHEREAS, LBAC, LBARC-WI and the Transferor are parties to the
Purchase Agreement, dated as of December 1, 2004 (the "Purchase Agreement");

                  WHEREAS, pursuant to the Purchase Agreement and the Subsequent
Assignment, LBAC and LBARC-WI desire to convey certain Subsequent Receivables to
the Transferor and pursuant to the Sale and Servicing Agreement and this
Agreement the Transferor desires to convey such Subsequent Receivables to the
Issuer; and

                  WHEREAS, the Issuer is willing to accept such conveyance
subject to the terms and  conditions hereof.

                  NOW, THEREFORE, the Issuer, the Transferor, the Trust
Collateral Agent, LBARC-WI and LBAC hereby agree as follows:

SECTION 1. DEFINED TERMS. Capitalized terms used herein that are not otherwise
defined shall have the meanings ascribed thereto in the Sale and Servicing
Agreement.

                  "Agreement" means this Transfer Agreement and all amendments
hereof and supplements hereto.

                  "Subsequent Cutoff Date" means, with respect to the Subsequent
Receivables conveyed hereby, the close of business of the last day of the
calendar month immediately preceding the Subsequent Transfer Date, which date is
_______________.

                  "Subsequent Receivables" means the Receivables identified on
the supplement to the Schedule of Receivables attached as Schedule A hereto.

                  "Subsequent Receivables Purchase Price" means $__________.

                                      F-1


                  "Subsequent Spread Account Deposit" means $__________.

                  "Subsequent  Transfer Date" means, with respect to the
Subsequent Receivables conveyed hereby, -----------------.

                  "Subsequent Transferred Property" shall have the meaning
specified in Section 2.3(a) of the Purchase Agreement.

SECTION 2. SCHEDULE OF SUBSEQUENT RECEIVABLES. Annexed hereto as Schedule A is a
supplement to the Schedule of Receivables listing the Subsequent Receivables to
be conveyed by the Transferor to the Issuer pursuant to this Agreement and the
Sale and Servicing Agreement on the Subsequent Transfer Date.

SECTION 3. CONVEYANCE OF SUBSEQUENT RECEIVABLES. Subject to the conditions set
forth in Section 5 hereof, in consideration of the payment of the Subsequent
Receivables Purchase Price to or upon the written order of the Transferor, the
Transferor does hereby sell, transfer, assign, set over and otherwise convey to
the Issuer, in trust for the benefit of the Noteholders and the Note Insurer,
without recourse, all right, title and interest of the Transferor in and to:

                  (1) the Subsequent Receivables listed in Schedule A hereto,
all monies received on such Subsequent Receivables after the Subsequent Cutoff
Date and, with respect to any Subsequent Receivables which are Precomputed
Receivables, the related Payahead Amount, and all Liquidation Proceeds and
Recoveries received with respect to such Subsequent Receivables;

                  (2) the security interests in the Financed Vehicles granted by
the related Obligors pursuant to the Subsequent Receivables and any other
interest of the Transferor in such Financed Vehicles, including the certificates
of title and any other evidence of ownership with respect to such Financed
Vehicles;

                  (3) any proceeds from claims on any physical damage, credit
life and credit accident and health insurance policies or certificates or the
VSI Policy, if any, relating to the related Financed Vehicles or the related
Obligors, including any rebates and premiums;

                  (4) property (including the right to receive future
Liquidation Proceeds) that secures a Subsequent Receivable and that has been
acquired by or on behalf of the Trust pursuant to the liquidation of such
Subsequent Receivable;

                  (5) this Agreement and the Purchase Agreement, including a
direct right to cause LBAC to purchase Subsequent Receivables from the Trust
upon the occurrence of a breach of any of the representations and warranties
contained in Section 4 of this Agreement or the failure of LBAC to timely comply
with its obligations pursuant to Section 5.5 of the Purchase Agreement;

                  (6) refunds for the costs of extended service contracts with
respect to the related Financed Vehicles, refunds of unearned premiums with
respect to credit life and credit accident and health insurance policies or
certificates covering a related Obligor or a related

                                       F-2


Financed Vehicle or his or her obligations with respect to a related Financed
Vehicle and any recourse to Dealers for any of the foregoing;

                  (7) the Legal Files and the Receivable Files related to each
Subsequent Receivable and any and all other documents that LBAC keeps on file in
accordance with its customary procedures relating to the Subsequent Receivables,
the related Obligors or the related Financed Vehicles;

                  (8) all amounts and property from time to time held in or
credited to the Lock-Box Account, to the extent such amounts and property relate
to the Subsequent Receivables;

                  (9) any proceeds from recourse against the Dealers (other than
any Chargeback Obligations), including, without limitation, any Dealer Title
Guaranties with respect to the Subsequent Receivables, with respect to the sale
of the Subsequent Receivables; and

                  (10) the proceeds of any and all of the foregoing.

                  The Transferor represents and warrants that the Subsequent
Receivables and other Transferred Property are being transferred with the
intention of removing them from the Transferor's estate pursuant to Section 541
of the Bankruptcy Code, as the same may be amended from time to time.

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE ORIGINATOR. The Originator
makes the following representations and warranties as to the Subsequent
Receivables and the other Transferred Property relating thereto on which the
Transferor relies in accepting the Subsequent Receivables and the other
Transferred Property relating thereto and on which the Note Insurer will rely in
issuing the Policy. Such representations and warranties speak as of the
execution and delivery of this Agreement, but shall survive the sale, transfer,
and assignment of the Subsequent Receivables and the other Transferred Property
relating thereto to the Transferor and the subsequent assignment and transfer
pursuant to the Sale and Servicing Agreement:

                  (1) Origination Date. Each Subsequent Receivable has an
Origination Date on or after ______________________.

                  (2) Principal Balance/Number of Contracts. As of the
Subsequent Cutoff Date, the total aggregate Principal Balance of the Subsequent
Receivables was $_______________. The Subsequent Receivables are evidenced by
_______ retail installment sale contracts.

                  (3) Maturity of Subsequent Receivables. Each Subsequent
Receivable has an original term to maturity of not less than [__] months and not
more than [__] months; the weighted average original term to maturity of the
Subsequent Receivables is [___] months as of the Subsequent Cutoff Date; the
remaining term to maturity of each Subsequent Receivable was __ months or less
as of the Subsequent Cutoff Date; the weighted average remaining term to
maturity of the Subsequent Receivables was [___] months as of the Subsequent
Cutoff Date.

                  (4) Characteristics of Subsequent Receivables. (A) Each
Subsequent Receivable (1) has been originated in the United States of America by
a Dealer for the retail sale

                                       F-3


of a Financed Vehicle in the ordinary course of such Dealer's business, such
Dealer had all necessary licenses and permits to originate such Subsequent
Receivables in the State where such Dealer was located, has been fully and
properly executed by the parties thereto and has been purchased by LBAC from
such Dealer under an existing Dealer Agreement with LBAC, in connection with the
sale of Financed Vehicles by the Dealers, and was validly assigned by such
Dealer to LBAC in accordance with its terms, (2) has created a valid, subsisting
and enforceable first priority security interest in favor of LBAC in the
Financed Vehicle, which security interest is assignable and has been validly
assigned by LBAC to the Transferor (or, in the case of the LBARC-WI Receivables,
by LBAC to LBARC-WI and subsequently by LBARC-WI to the Transferor), which in
turn has been validly pledged by the Transferor to the Trust pursuant to the
Sale and Servicing Agreement, which in turn has been validly assigned by the
Issuer to the Indenture Trustee pursuant to the Indenture, (3) contains
customary and enforceable provisions such that the rights and remedies of the
holder or assignee thereof shall be adequate for realization against the
collateral of the benefits of the security, (4) provides for level monthly
payments that fully amortize the Amount Financed over the original term (except
for the first or last payment, which may be minimally different from the level
payment) and yield interest at the Annual Percentage Rate, (5) has an Annual
Percentage Rate of not less than ____%, (6) in the case of a Subsequent
Receivable that is a Precomputed Receivable, in the event that such Subsequent
Receivable is prepaid, provides for a prepayment that fully pays the Principal
Balance and includes, unless prohibited by applicable law, a full month's
interest, in the month of prepayment, at the Annual Percentage Rate, (7) is a
Precomputed Receivable or a Simple Interest Receivable, and (8) was originated
by a Dealer to an Obligor and was sold by the Dealer to LBAC without any fraud
or misrepresentation on the part of such Dealer or on the part of the Obligor;
and (B) approximately [ ]% of the aggregate Principal Balance of the Subsequent
Receivables, constituting [ ]% of the number of contracts, as of the Subsequent
Cutoff Date, represents financing of used automobiles, vans, sport utility
vehicles or light duty trucks; the remainder of the Subsequent Receivables
represent financing of new automobiles, vans, sport utility vehicles or light
duty trucks; approximately [ ]% of the aggregate Principal Balance of the
Subsequent Receivables as of the Subsequent Cutoff Date were originated under
the LBAC Premium program; approximately []% of the aggregate Principal Balance
of the Subsequent Receivables as of the Subsequent Cutoff Date were originated
under the LBAC Elite program; approximately [ ]% of the aggregate Principal
Balance of the Subsequent Receivables as of the Subsequent Cutoff Date were
originated under the LBAC Superior program; approximately [ ]% of the aggregate
Principal Balance of the Subsequent Receivables as of the Subsequent Cutoff Date
were originated under the LBAC Preferred program; approximately [ ]% of the
aggregate Principal Balance of the Subsequent Receivables as of the Subsequent
Cutoff Date were originated under the LBAC Classic program; no Subsequent
Receivable shall have a payment that is more than 29 days overdue (calculated on
the basis of a 360-day year of twelve 30-day months) as of the Subsequent Cutoff
Date; [ ]% of the Subsequent Receivables are Precomputed Receivables and [ ]% of
the Subsequent Receivables are Simple Interest Receivables; each Subsequent
Receivable shall have a final scheduled payment due no later than _____________,
200__; and each Subsequent Receivable was originated on or before the Subsequent
Cutoff Date.

                  (5) Scheduled Payments. Each Subsequent Receivable had an
original Principal Balance of not less than $______ nor more than $__________,
has an outstanding Principal Balance as of the Subsequent Cutoff Date of not
less than $_______ and not more than

                                       F-4


$__________ and has a first Scheduled Payment due, in the case of Precomputed
Receivables, or a scheduled due date, in the case of Simple Interest
Receivables, on or prior to ____________, _____.

                  (6) No Bankruptcies. No Obligor was bankrupt at the time of
origination of the related Subsequent Receivable and no Obligor on any
Subsequent Receivable as of the Subsequent Cutoff Date was noted in the related
Receivable File as having filed for bankruptcy since origination of the
Subsequent Receivable and neither discharged, dismissed nor reaffirmed.

                  (7) Origination of Subsequent Receivables. Based on the
location of the Dealers and the Principal Balances as of the Subsequent Cutoff
Date, approximately [ ]% of the Subsequent Receivables were originated in
California and the remaining [ ]% of the Subsequent Receivables were originated
in other States.

                  (8) Lockbox. Prior to the Subsequent Transfer Date, the
Transferor will notify each Obligor to make payments with respect to its
respective Subsequent Receivable after the Subsequent Cutoff Date directly to
the Lockbox, and will provide each Obligor with a monthly statement in order to
enable such Obligor to make payments directly to the Lockbox.

                  (9) Location of Legal Files; One Original. A complete Legal
File with respect to each Subsequent Receivable is in the possession of the
Custodian at the location listed in the Custodial Agreement. There is only one
original executed copy of each Subsequent Receivable. The Custodian has stamped
each Subsequent Receivable to state that "This contract has been sold or pledged
to "Secured Party" identified on the attached allonge (deemed a part hereof). Do
not accept delivery of this contract in violation of the rights of the "Secured
Party. " The Custodian has attached an allonge to each Subsequent Receivable
specifying the contract to which it relates by date, name of seller and name of
customer and indicating that such contract is subject to a security interest in
favor of the Indenture Trustee. The foregoing stamp, together with the allonge,
is effective under the provisions of the UCC to give notice to third party
purchasers, including "bona fide purchasers for value" that the Indenture
Trustee has a security interest in such Subsequent Receivable and such third
party's attempt to claim an interest in such Subsequent Receivable would violate
the Indenture Trustee's rights therein.

                  (10) Schedule of Subsequent Receivables; Selection Procedures.
The information with respect to the Subsequent Receivables set forth in the
Schedule A to this Agreement is true and correct in all material respects as of
the close of business on the Subsequent Cutoff Date and the Subsequent Transfer
Date, and no selection procedures adverse to the Trust, the Noteholders or to
the Note Insurer have been utilized in selecting the Subsequent Receivables. The
computer tape or other listing regarding the Subsequent Receivables made
available to the Transferor and its assigns is true and correct as of the
Subsequent Cutoff Date and the Subsequent Transfer Date in all respects. By the
Subsequent Transfer Date, LBAC will have caused the portions of LBAC's servicing
records relating to the Subsequent Receivables to be clearly and unambiguously
marked to show that the Subsequent Receivables constitute part of the Trust
Assets and are owned by the Trust in accordance with the terms of the Sale and
Servicing Agreement.

                                       F-5


                  (11) Compliance with Law. Each Subsequent Receivable, the sale
of the Financed Vehicle and the sale of any physical damage, credit life and
credit accident and health insurance and any extended service contracts complied
at the time the related Subsequent Receivable was originated or made and at the
execution of this Agreement complies in all material respects with all
requirements of applicable Federal, State and local laws, and regulations
thereunder including, without limitation, usury laws, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board's
Regulations B and Z (including amendments to the Federal Reserve's Official
Staff Commentary to Regulation Z effective October 1, 1998 concerning negative
equity loans), the Servicemembers Civil Relief Act, the California Automobile
Sales Finance Act, and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code, and all other applicable consumer credit laws and
equal credit opportunity and disclosure laws.

                  (12) Binding Obligation. Each Subsequent Receivable represents
the genuine, legal, valid and binding payment obligation in writing of the
Obligor, enforceable by the holder thereof in accordance with its terms, except
only as such enforcement may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors' rights generally and all parties to
each Subsequent Receivable had full legal capacity to execute and deliver such
Subsequent Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

                  (13) No Government, Corporate or Fleet Obligor. None of the
Subsequent Receivables is due from the United States of America or any State or
from any agency, department, or instrumentality of the United States of America
or any State. All of the Subsequent Receivables are due from Obligors who are
natural persons or, if any Obligor is not a natural person, (a) such entity is
an obligor with respect to five or fewer Financed Vehicles and (b) the related
Subsequent Receivable or Subsequent Receivables have the benefit of the personal
guaranty of a natural person or persons. No Subsequent Receivable has been
included in a "fleet" sale (i.e., a sale to any single Obligor of more than five
Financed Vehicles).

                  (14) Security Interest in Financed Vehicle. Immediately prior
to the sale, assignment, and transfer thereof, each Subsequent Receivable shall
be secured by a validly perfected first priority security interest in the
Financed Vehicle in favor of LBAC as secured party, and such security interest
is prior to all other liens upon and security interests in such Financed Vehicle
which now exist or may hereafter arise or be created (except, as to priority,
for any lien for taxes, labor or materials affecting such Financed Vehicle
arising subsequent to the Subsequent Transfer Date), and either (i) all
necessary and appropriate actions have been taken that would result in the valid
perfection of a first priority security interest in the Financed Vehicle in
favor of LBAC as secured party, and the Lien Certificate for each Financed
Vehicle shows, or if a new or replacement Lien Certificate is being applied for
such new or replacement Lien Certificate will be received within 150 days of the
Subsequent Transfer Date and will show LBAC named as the original secured party
under any such Subsequent Receivable and the holder of a first priority security
interest in such Financed Vehicle, or (ii) a Dealer Title Guaranty has been
obtained with respect to such Financed Vehicle. With respect to each Subsequent
Receivable for which the Lien Certificate has not yet been submitted to, or
returned from, the Registrar of Titles, LBAC has received either (i) written
evidence from the related Dealer that

                                       F-6


such Lien Certificate showing LBAC as the first lienholder has been applied for
or (ii) a Dealer Title Guaranty with respect to such Financed Vehicle.
Immediately after the sale, transfer and assignment thereof to the Trust, each
Subsequent Receivable will be secured by an enforceable first priority security
interest in the Financed Vehicle in favor of the Trust as secured party, which
security interest is prior to all other liens upon and security interests in
such Financed Vehicle which now exist or may hereafter arise or be created
(except, as to priority, for the lien of the Indenture and for any lien for
taxes, labor or materials affecting such Financed Vehicle arising subsequent to
the Subsequent Transfer Date).

                  (15) Subsequent Receivables in Force. No Subsequent Receivable
has been satisfied, subordinated or rescinded, nor has any Financed Vehicle been
released from the lien granted by the related Subsequent Receivable in whole or
in part. No provisions of any Subsequent Receivable have been waived, altered,
amended or modified in any respect since its origination, except by instruments
or documents identified in the related Legal File on the Subsequent Transfer
Date.

                  (16) No Waiver. No provision of a Subsequent Receivable has
been waived.

                  (17) No Amendments. No Subsequent Receivable has been amended
except to the extent reflected in the related Legal File on the Subsequent
Transfer Date.

                  (18) Monthly Dealer Participation Fee Receivables. [None of
the Subsequent Receivables are of Monthly Dealer Participation Fee Receivables].

                  (19) No Defenses. As of the Subsequent Transfer Date, no right
of rescission, setoff, counterclaim or defense exists or has been asserted or
threatened with respect to any Subsequent Receivable. The operation of the terms
of any Subsequent Receivable or the exercise of any right thereunder will not
render such Subsequent Receivable unenforceable in whole or in part or subject
to any such right of rescission, setoff, counterclaim or defense.

                  (20) No Liens. As of the Subsequent Transfer Date, there are
no liens or claims existing or which have been filed for work, labor, storage,
materials or taxes relating to a Financed Vehicle that shall be liens prior to,
or equal or coordinate with, the security interest in the Financed Vehicle
granted by the Subsequent Receivable.

                  (21) No Default; Repossession. Except for payment
delinquencies continuing for a period of not more than twenty-nine days
(calculated on the basis of a 360-day year of twelve 30-day months), as of the
Subsequent Cutoff Date, no default, breach, violation or event permitting
acceleration under the terms of any Subsequent Receivable has occurred and not
been cured; and no continuing condition that with notice or the lapse of time
would constitute a default, breach, violation, or event permitting acceleration
under the terms of any Subsequent Receivable has arisen; and LBAC shall not
waive and has not waived any of the foregoing; and no Financed Vehicle shall
have been repossessed as of the Subsequent Cutoff Date.

                  (22) Insurance; Other. (A) Each Obligor has obtained insurance
covering the Financed Vehicle as of the execution of the Subsequent Receivable
insuring against loss and damage due to fire, theft, transportation, collision
and other risks generally covered by

                                       F-7


comprehensive and collision coverage which is in an amount at least equal to the
lesser of (x) its maximum insurable value or (y) the principal amount due from
the Obligor under the related Subsequent Receivable and names LBAC and its
successors and assigns as loss payee and each Subsequent Receivable requires the
Obligor to obtain and maintain such insurance naming LBAC and its successors and
assigns as an additional insured, (B) each Subsequent Receivable that finances
the cost of premiums for credit life and credit accident or health insurance is
covered by an insurance policy and certificate of insurance naming LBAC as
policyholder (creditor) under each such insurance policy and certificate of
insurance and (C) as to each Subsequent Receivable that finances the cost of an
extended service contract, the respective Financed Vehicle which secures the
Subsequent Receivable is covered by an extended service contract.

                  (23) Title. It is the intention of each Seller that the
transfer and assignment of the Subsequent Receivables contemplated in the
Purchase Agreement constitute a sale of the Subsequent Receivables from such
Seller to the Transferor and that the beneficial interest in and title to such
Subsequent Receivables not be part of the debtor's estate in the event of the
filing of a bankruptcy petition by or against LBAC or LBARC-WI, as applicable,
under any bankruptcy law. No Subsequent Receivable has been sold, transferred,
assigned, or pledged by LBAC or LBARC-WI, as applicable, to any Person other
than the Transferor or by the Transferor to any Person other than the Trust
except with respect to any such pledge that has been released on or prior to the
Subsequent Transfer Date. Immediately prior to the transfer and assignment of
the Subsequent Receivables contemplated in the Purchase Agreement, LBAC or
LBARC-WI, as applicable, had good and marketable title to each Subsequent
Receivable, and was the sole owner thereof, free and clear of all Liens, claims,
encumbrances, security interests, and rights of others and, immediately upon the
transfer thereof, the Transferor shall have good and marketable title to each
such Subsequent Receivable, and will be the sole owner thereof, free and clear
of all Liens, encumbrances, security interests, and rights of others other than
the Lien of the Indenture, and each such transfer has been perfected under the
UCC. Immediately prior to the transfer and assignment by the Transferor to the
Trust contemplated by this Agreement and the Sale and Servicing Agreement, the
Transferor shall have good and marketable title to each Subsequent Receivable,
and shall be the sole owner thereof, free and clear of all Liens, claims,
encumbrances, security interests, and rights of others other than the Lien of
the Indenture and, immediately upon the transfer thereof pursuant to this
Agreement and the Sale and Servicing Agreement, the Trust shall have good and
marketable title to each such Subsequent Receivable, and will be the sole owner
thereof, free and clear of all Liens, encumbrances, security interests and
rights of others other than the Lien of the Indenture, and each such transfer
has been perfected under the UCC. Immediately prior to the pledge by the Issuer
to the Indenture Trustee contemplated by the Indenture, the Issuer shall have
good and marketable title to each Subsequent Receivable, and shall be the sole
owner thereof, free and clear of all Liens, claims, encumbrances, security
interests, and rights of others and such pledge has been perfected under the
UCC. Without limiting the generality of the foregoing, no Dealer has any right,
title or interest in respect of any Subsequent Receivable. None of the
Transferor, LBAC or LBARC-WI has taken any action to convey any right to any
Person that would result in such Person having a right to payments received
under any insurance policies related to the Subsequent Receivables or the
Financed Vehicles or the related Dealer Agreements or to payments due under such
Subsequent Receivables.

                                       F-8


                  (24) Lawful Assignment. No Subsequent Receivable has been
originated in, or is subject to the laws of, any jurisdiction under which the
sale, transfer, and assignment of such Subsequent Receivable under the Purchase
Agreement, this Agreement or the other Basic Documents shall be unlawful, void,
voidable or shall render such Receivable unenforceable in any respect or subject
to rescission. Neither Seller has entered into any agreement with any account
debtor that prohibits, restricts or conditions the assignment of any portion of
the Subsequent Receivables.

                  (25) All Filings Made. All filings (including, without
limitation, UCC filings) necessary in any jurisdiction to give the Indenture
Trustee a first priority perfected ownership interest in the Subsequent
Receivables and the proceeds thereof and the other Transferred Property (other
than the Financed Vehicles) have been made.

                  (26) Chattel Paper. Each Subsequent Receivable (A) constitutes
"tangible chattel paper" under the UCC and (B) shall be maintained in its
original "tangible" form, unless the Note Insurer has consented in writing to
such chattel paper being maintained in another form or medium.

                  (27) Valid and Binding Obligation of Obligor. Each Subsequent
Receivable is the legal, valid and binding obligation of the Obligor thereunder
and is enforceable in accordance with its terms, except only as such enforcement
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally, and all parties to such contract had
full legal capacity to execute and deliver such contract and all other documents
related thereto and to grant the security interest purported to be granted
thereby.

                  (28) Tax Liens. As of the Subsequent Transfer Date, there is
no lien or claims existing or which have been filed against the related Financed
Vehicle for delinquent taxes.

                  (29) Title Documents. (A) If a Subsequent Receivable was
originated in a State in which notation of security interest on the title
document of the related Financed Vehicle is required or permitted to perfect
such security interest, the title document for such Subsequent Receivable shows,
or if a new or replacement title document is being applied for with respect to
such Financed Vehicle, the title document will be received within 150 days
following the Subsequent Transfer Date and will show, LBAC named as the secured
party under the related Subsequent Receivable as the holder of a first priority
security interest in such Financed Vehicle and (B) if the Subsequent Receivable
was originated in a State in which the filing of a financing statement under the
UCC is required to perfect a security interest in motor vehicles, such filings
or recordings have been duly made and show LBAC or LBARC-WI, as applicable,
named as the secured party under the related Subsequent Receivable, and in
either case, the Trust has the same rights as such secured party has or would
have (if such secured party were still the owner of the Subsequent Receivable)
against all parties claiming an interest in such Financed Vehicle. With respect
to each Subsequent Receivable for which the relevant Dealer is temporarily
unable to furnish either an original Lien Certificate or satisfactory evidence
that the appropriate lien has been recorded on the related certificate of title
or documentation has been submitted to the appropriate state motor vehicle
authority to record such lien on such certificate of title, LBAC has received
the related Dealer Title Guaranty.

                                       F-9


                  (30) Casualty. As of the Subsequent Cutoff Date, no Financed
Vehicle related to a Subsequent Receivable has suffered a Casualty.

                  (31) Obligation to Dealers or Others. The Transferor and its
assignees will assume no obligation to Dealers or other originators or holders
of the Subsequent Receivables (including, but not limited to under dealer
reserves) as a result of its purchase of the Subsequent Receivables.

                  (32) Full Amount Financed Advanced. The full Amount Financed
of each Subsequent Receivable has been advanced to or on behalf of each Obligor,
and there are no requirements for future advances thereunder. The Obligor with
respect to the Subsequent Receivable does not have any option under the
Subsequent Receivable to borrow from any person additional funds secured by the
Financed Vehicle.

                  (33) No Impairment. Neither of the Sellers nor the Transferor
has done anything to convey any right to any Person that would result in such
Person having a right to payments due under the Subsequent Receivables or
otherwise to impair the rights of the Trust, the Noteholders, the
Certificateholder or the Note Insurer in any Subsequent Receivable or the
proceeds thereof.

                  (34) Subsequent Receivables Not Assumable. No Subsequent
Receivable is assumable by another Person in a manner which would release the
Obligor thereof from such Obligor's obligations to the Transferor, LBAC or
LBARC-WI with respect to such Subsequent Receivable.

                  (35) Servicing. The servicing of each Subsequent Receivable
and the collection practices relating thereto have been lawful and in accordance
with the standards set forth in the Sale and Servicing Agreement; other than
LBAC and any Back-up Servicer arrangement that has been entered into, no other
person has the right to service any Subsequent Receivable.

                  (36) Illinois Subsequent Receivables. (a) Neither Seller owns
a substantial interest in the business of a Dealer within the meaning of
Illinois Sales Finance Agency Act Rules and Regulations, Section 160.230(l) and
(b) with respect to each Subsequent Receivable originated in the State of
Illinois, (i) the printed or typed portion of the related Form of Subsequent
Receivable complies with the requirements of 815 ILCS 375/3(b) and (ii) Neither
Seller has, and for so long as such Subsequent Receivable is outstanding shall,
place or cause to be placed on the related Financed Vehicle any collateral
protection insurance in violation of 815 ILCS 180/10.

                  (37) California Subsequent Receivables. Each Subsequent
Receivable originated in the State of California has been, and at all times
during the term of the Sale and Servicing Agreement will be, serviced by the
Servicer in compliance with Cal. Civil Code ss. 2981, et seq.

                  (38) No Negative Amortization. The Payment Deferment and Due
Date Change Policies, as set forth on Exhibit D to the Sale and Servicing
Agreement, will not result in

                                       F-10


the negative amortization of any Subsequent Receivables modified in accordance
with such Payment Deferment and Due Date Change Policies.

SECTION 5. CONDITIONS PRECEDENT. The obligation of the Trust to acquire the
Subsequent Receivables hereunder is subject to the satisfaction, on or prior to
the Subsequent Transfer Date, of the following conditions precedent:

                  (a) Representations and Warranties. (i) Each of the
         representations and warranties made by LBAC in Section 3.2 of the
         Purchase Agreement and Section 4 of this Agreement and (ii) each of the
         representations and warranties made by the Transferor in Section 3.1 of
         the Sale and Servicing Agreement and Section 3.1 of the Purchase
         Agreement, shall be true and correct as of the date of this Agreement
         and as of the Subsequent Transfer Date.

                  (b) Sale and Servicing Agreement Conditions. Each of the
         conditions set forth in Section 2.2(b) to the Sale and Servicing
         Agreement shall have been satisfied.

                  (c) Purchase Agreement Conditions. LBAC shall have complied
         with the requirements of Section 4.1 of the Purchase Agreement and
         shall have delivered all documents required to be delivered pursuant to
         Section 5.5 of the Purchase Agreement.

                  (d) Security Interest Perfection. In connection with the
         conveyance contemplated by this Agreement, the Transferor agrees to
         record and file, at its own expense, a financing statement with respect
         to the Subsequent Receivables now existing and hereafter created for
         the sale of chattel paper (as defined in the UCC as in effect in the
         State of New Jersey) meeting the requirements of applicable state law
         in such manner as is sufficient to perfect the sale and assignment of
         such Subsequent Receivables to the Trust, and the proceeds thereof (and
         any continuation statements as are required by applicable state law),
         and to deliver a file-stamped copy of each such financing statement (or
         continuation statement) or other evidence of such filings (which may,
         for purposes of this Section, consist of telephone confirmation of such
         filing with the file stamped copy of each such filing to be provided to
         the Trust Collateral Agent in due course), as soon as is practicable
         after the Transferor's receipt thereof.

                  In connection with such conveyance, the Transferor further
         agrees, at its own expense, on or prior to the Subsequent Transfer Date
         (i) to annotate and indicate in its computer files that the Subsequent
         Receivables have been transferred to the Trust pursuant to the Sale and
         Servicing Agreement and this Agreement and (ii) to deliver to the Trust
         Collateral Agent a computer file printed or microfiche list containing
         a true and complete list of all such Subsequent Receivables, identified
         by account number and by the Principal Balance of each Subsequent
         Receivable as of the Subsequent Cutoff Date.

                  (e) Additional Information. The Transferor shall have
         delivered or caused to be delivered to the Trust Collateral Agent on
         behalf of the Noteholders and the Note Insurer such information as was
         reasonably requested by the Trust on behalf of the Noteholders or the
         Note Insurer to satisfy itself as to (i) the accuracy of the
         representations and warranties set forth in Section 4 of this Agreement
         and Section 7.1 of

                                       F-11


         the Sale and Servicing Agreement and (ii) the satisfaction of the
         conditions set forth in this Section.

                  (f) Deposits to Accounts. On or prior to the Subsequent
         Transfer Date, the Transferor shall deposit or cause to be deposited:

                           (1) the Subsequent Spread Account Deposit into the
                  Spread Account; and

                           (2) $__________, which represents all monies received
                  pursuant to clause (1) of Section 3 hereof (other than
                  Liquidation Proceeds and Recoveries), into the Collection
                  Account.

SECTION 6. RATIFICATION OF AGREEMENT. As supplemented by this Agreement, the
Sale and Servicing Agreement is in all respects ratified and confirmed and the
Sale and Servicing Agreement as so supplemented by this Agreement shall be read,
taken and construed as one and the same instrument.

SECTION 7. THIRD PARTY BENEFICIARIES. Except as otherwise specifically provided
herein with respect to Noteholders, the parties to this Agreement hereby
manifest their intent that no third party other than the Note Insurer shall be
deemed a third party beneficiary of this Agreement, and specifically that the
Obligors are not third party beneficiaries of this Agreement. The Note Insurer
and its successors and assigns shall be a third-party beneficiary to the
provisions of this Agreement, and shall be entitled to rely upon and directly
enforce the provisions of this Agreement so long as no Note Insurer Default
shall have occurred and be continuing. Except as expressly stated otherwise
herein or in the Basic Documents, any right of the Note Insurer to direct,
appoint, consent to, approve of, or take any action under this Agreement, shall
be a right exercised by the Note Insurer in its sole and absolute discretion.
The Note Insurer may disclaim any of its rights and powers under this Agreement
(but not its duties and obligations under the Policy) upon delivery of a written
notice to the Trust Collateral Agent.

SECTION 8. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (EXCEPT WITH REGARD TO THE
UCC).

SECTION 9. AMENDMENTS. This Agreement may be amended from time to time by a
written amendment duly executed and delivered by the Issuer, LBAC, LBARC-WI, the
Transferor and the Trust Collateral Agent with the prior written consent of the
Note Insurer.

                                      F-12


                  IN WITNESS WHEREOF, the Issuer, LBAC, LBARC-WI, the Transferor
and the Trust Collateral Agent have caused this Agreement to be duly executed
and delivered by their respective duly authorized officers as of the day and the
year first above written.

                       LONG BEACH ACCEPTANCE AUTO RECEIVABLES
                          TRUST 2004-B, as Issuer

                           By:  Wilmington Trust Company, not in its individual
                           capacity, but solely as Owner Trustee
                       By:
                           ----------------------------------------------------
                           Name:
                           Title:



                       LONG BEACH ACCEPTANCE CORP.
                       By:
                           ----------------------------------------------------
                           Name:
                           Title:



                       LONG BEACH ACCEPTANCE
                       RECEIVABLES CORP. WAREHOUSE I
                       By:
                            ----------------------------------------------------
                           Name:
                           Title:



                       LONG BEACH ACCEPTANCE
                       RECEIVABLES CORP.
                       By:
                           ----------------------------------------------------
                           Name:
                           Title:



                       JPMORGAN CHASE BANK, NATIONAL
                           ASSOCIATION, not in its
                           individual capacity but solely
                           as Trust Collateral Agent.
                       By:
                           ----------------------------------------------------
                           Name:
                           Title:

                                      F-13

                                                                      SCHEDULE A



                            SCHEDULE OF RECEIVABLES











                                  Schedule A-1


                                                                      SCHEDULE B



Location of Receivable Files

One Mack Centre Drive
Paramus, New Jersey 07652

Location of Legal Files

One Mack Centre Drive
Paramus, New Jersey 07652








                                  Schedule B-1




                                                                      SCHEDULE C


                              Delivery Requirements

The Trust Collateral Agent shall have sole control over each such investment and
the income thereon, and any certificate or other instrument evidencing any such
investment, if any shall, except for clearing corporation securities, be
delivered directly to the Trust Collateral Agent or its agent, together with
each document of transfer, if any, necessary to transfer title to such
investment to the Trust Collateral Agent in a manner that complies with this
Agreement and the requirements of the definition of Eligible Investments.









                                  Schedule C-1


